 

EXHIBIT 10.1

 

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

ASSEMBLY BIOSCIENCES, INC.

 

and

 

Allergan Pharmaceuticals INTERNATIONAL LIMITED

 



 

 

RESEARCH, DEVELOPMENT, COLLABORATION AND LICENSE AGREEMENT

 



 

 



 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.



 

TABLE OF CONTENTS

 



ARTICLE 1 DEFINITIONS 1     ARTICLE 2 LICENSE 21       2.1. Licenses Granted by
Assembly. 21       2.2. Licenses Granted by Allergan 22       2.3. Additional
In-Licensed Intellectual Property 23       2.4. Exclusivity 24       2.5.
Retention of Rights 25       2.6. Disclosure of Know-How and Regulatory
Documentation 26       2.7. Option to Expand the Permitted Indications 26      
ARTICLE 3 GOVERNANCE 28       3.1. Establishment of Joint Development Committee
28       3.2. Responsibilities of JDC 28       3.3. Co-Chairs 29       3.4.
Meetings 29       3.5. Minutes 30       3.6. Decision Making within JDC 30      
3.7. Committee Deadlocks 30       3.8. Joint Patent Committee 30       3.9.
Alliance Managers 31       ARTICLE 4 R&D PLAN, DEVELOPMENT AND DILIGENCE
REQUIREMENTS 31       4.1. R&D Plan 31       4.2. Compound R&D Term 33      
4.3. Development Efforts During the R&D Term 33       4.4. Development of New
Compounds 34       4.5. Development of Backup Compounds; [* * *] 34       4.6.
Development Efforts Following the End of the Compound R&D Term 35       4.7.
Diligence Obligations 36       4.8. Development Costs 36       4.9. Invoicing;
Payment of Development Costs 37       4.10. Subcontracts 38       4.11.
Materials 38       4.12. Reports 39       ARTICLE 5 Co-Promotion 39       5.1.
Co-Promotion in the USA 39       5.2. Co-Promotion in China 40



 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. i

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 



5.3. Joint Co-Promotion Committee 40       5.4. Co-Promotion Agreement;
Detailing Efforts 41       5.5. Co-Promotion Expenses 41       ARTICLE 6
Regulatory Affairs; MANUFACTURING 42       6.1. During Compound R&D Term 42    
  6.2. Following Compound R&D Term 43       6.3. Inspection or Audit 43      
6.4. Manufacturing of Licensed Compounds and Licensed Products 44       ARTICLE
7 FINANCIAL PROVISIONS 47       7.1. Upfront Cash Payment 47       7.2.
Milestone Payments 47       7.3. Royalty Payments 49       7.4. Reductions 50  
    7.5. Taxes 51       7.6. Value Added Tax 52       7.7. Allergan Statements
and Payment 52       7.8. Currency Exchange 52       7.9. Payment Method 52    
  7.10. Records Retention; Financial Audit; Consolidation Reporting 52      
7.11. Interest on Late Payments 53       7.12. Right to Offset 53       ARTICLE
8 CONFIDENTIALITY 54       8.1. Protection of Confidential Information 54      
8.2. Certain Permitted Disclosures 54       8.3. Return of Confidential
Information 54       8.4. Unauthorized Use 55       8.5. Public Disclosure 55  
    8.6. Publications 56       ARTICLE 9 INTELLECTUAL PROPERTY 56       9.1.
Maintenance, Prosecution and Enforcement of Patents 56       9.2. Invalidity or
Unenforceability Actions 61       9.3. Infringement Claims by Third Parties 62  
    9.4. Damages 63       9.5. Conflicts with Existing In-License Agreements 63
      9.6. Ownership of IP 64       9.7. Ownership of Joint Intellectual
Property Rights 64

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. ii

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 



9.8. United States Law 64       9.9. Assignment Obligation 65       9.10. Patent
Term Extension and Supplementary Protection Certificate 65       9.11.
Trademarks for Licensed Product 65       ARTICLE 10 TERM AND TERMINATION 66    
  10.1. Term 66       10.2. Termination at Will by Allergan 67       10.3.
Material Breach 67       10.4. Material Breach Dispute Resolution 67       10.5.
Termination for Patent Challenge 68       10.6. Termination for Insolvency 68  
    10.7. Termination for Failure or Delay to obtain HSR Clearance 69      
10.8. Effect of Expiration or Termination of this Agreement 69       10.9.
Allergan Option to Continue In-Lieu of Termination 71       10.10. Termination
by Either Party for Failure or Delay to obtain HSR Clearance 72       10.11.
Termination for Failure of Representations 72       10.12. Survival 72      
10.13. Effect of Termination on Sublicenses 73       ARTICLE 11 REPRESENTATIONS
AND WARRANTIES 73       11.1. Mutual Representations and Warranties and
Covenants 73       11.2. Assembly’s Additional Representations and Warranties
and Covenants 74       11.3. Allergan Additional Representations and Warranties
78       11.4. Compliance with Laws 79       11.5. Privacy; Transparency;
Anti-Corruption 79       11.6. Updates to Representations and Warranties 80    
  ARTICLE 12 INDEMNIFICATION 80       12.1. Assembly 80       12.2. Allergan 81
      12.3. Notice of Claim 81       12.4. Indemnification Procedure 81      
12.5. Expenses 83       12.6. Insurance 83       12.7. Consequential Damages 84
      ARTICLE 13 MISCELLANEOUS 84       13.1. Assignment 84       13.2.
Non-Solicitation of Employees 84



 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. iii

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 



13.3. Governing Law 84       13.4. Dispute Resolution 85       13.5. Force
Majeure 85       13.6. Expenses 85       13.7. No Agency 85       13.8. No Third
Party Beneficiaries 86       13.9. Entire Agreement; Amendment 86       13.10.
Severability 86       13.11. Extension; Waiver 86       13.12. Notices 86      
13.13 HSR Act Compliance 88       13.14. Further Assurances 89       13.15. No
Strict Construction 89       13.16. Headings 89       13.17. Counterparts 89    
  13.18. Non-Exclusive Remedies 89

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. iv

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

RESEARCh, DEVELOPMENT, COLLABORATIOn AND LICENSE AGREEMENT

 

THIS RESEARCH, DEVELOPMENT, COLLABORATION AND LICENSE AGREEMENT (the
“Agreement”) is entered into as of January 6, 2017 (the “Execution Date”).

 

PARTIES:

 

1.ASSEMBLY BIOSCIENCES, INC., a company organized under the laws of Delaware
whose registered address is 11711 N. Meridian Street, Suite 310, Carmel,
Indiana  46032 (“Assembly”); and

 

2.ALLERGAN PHARMACEUTICALS INTERNATIONAL LIMITED (formerly known as Aptalis
Pharma Ltd.), a company organized under the laws of Ireland with a place of
business at Clonshaugh Industrial Estate, Coolock, Dublin 17, Ireland
(“Allergan”).

 

In this Agreement, Allergan and Assembly are collectively referred to as the
“Parties” and each individually a “Party”.

 

BACKGROUND:

 

A.Assembly has developed or is developing and owns or controls certain
Microbiome-Based Compounds, technology and other intellectual property intended
to treat the indications set forth on Exhibit A hereto, as such list of
indications may be expanded from time to time as described herein.

 

B.Allergan has expertise in the Exploitation of pharmaceutical products.

 

C.The Parties desire to enter into a research, development, collaboration and
license agreement with the purpose of further Exploiting certain compounds in
development that are owned or controlled by Assembly and to discover additional
new Microbiome-Based Compounds directed to certain indications as described
herein.

 

NOW, THEREFORE, in consideration of the respective covenants set forth herein,
the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

1.1.      “201 Compound Candidate” shall mean a composition that [* * *]
pursuant to the R&D Plan under this Agreement.

 

1.2.      “301 Compound Candidate” shall mean a composition that [* * *]
pursuant to the R&D Plan under this Agreement.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 1

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.3.      “[* * *] IND” shall mean any IND for a Product Candidate filed by
Assembly pursuant to this Agreement (a) for which within thirty (30) days of
such filing, no clinical hold has been placed by a Regulatory Authority and no
Regulatory Authority has otherwise prevented initiation of a Clinical Trial for
such Product Candidate and (b) [* * *], during the course of at least one (1)
Clinical Trial of such Product Candidate.

 

1.4.      “Affiliate” shall mean any individual, corporation, company,
partnership, trust, limited liability company, association or other business
entity (“Person”) that directly or indirectly controls, is controlled by or is
under common control with the Party in question at any time for so long as such
Party controls, is controlled by or is under common control with such first
Person. As used in this definition of “Affiliate,” the term “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
shall mean, as to any Person, (a) direct or indirect ownership of at least fifty
percent (50%) (or such lesser percentage that is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction, provided, that such Party
has the ability, directly or indirectly, to direct or cause the direction of
management or policies of such Person) of the voting interests or other
ownership interests in the Person in question; (b) direct or indirect ownership
of at least fifty percent (50%) of the interest in the income of the Person in
question; or (c) possession, directly or indirectly, of the power to direct or
cause the direction of management or policies of the Person in question (whether
through ownership of securities or other ownership interests, by contract or
otherwise).

 

1.5.      “Agreement” shall have the meaning set forth in the preamble hereto.

 

1.6.      “Allergan” shall have the meaning set forth in the preamble hereto.

 

1.7.      “Allergan Collaboration IP” shall mean all Patents or Know-How that
are Controlled by Allergan or its Affiliates during the Term that arise out of
Allergan’s activities under the R&D Plan. For clarity, the Allergan
Collaboration IP includes Allergan’s interest in the Joint Intellectual Property
Rights that are necessary or useful for Assembly to carry out Assembly’s
activities under the R&D Plan.

 

1.8.      “Allergan Indemnitees” shall have the meaning set forth in Section
12.1.

 

1.9.      “Alliance Manager” shall have the meaning set forth in Section 3.9.

 

1.10.     “Assembly” shall have the meaning set forth in the preamble hereto.

 

1.11.     “Assembly Indemnitees” shall have the meaning set forth in Section
12.2.

 

1.12.     “Assigned Regulatory Documentation” shall have the meaning set forth
in Section 6.2.

 

1.13.     “Audited Party” shall have the meaning set forth in Section 7.10.2.

 

1.14.     “Auditing Party” shall have the meaning set forth in Section 7.10.2.

 

1.15.     “Backup Compound” shall mean (a) any Backup Compound Candidate
incorporated in a product administered to subjects in a first-in-human Clinical
Trial or any Clinical Trial conducted under the R&D Plan, in each case for a
Permitted Indication or (b) any other composition [* * *] (and no [* * *]) as a
Backup Compound Candidate described in clause (a) of this Section 1.14
(including, for example, a composition [* * *] (and no [* * *]) as a composition
described in (a) but differing [* * *]). A Backup Compound Candidate shall be a
“Backup Compound” and no longer a “Backup Compound Candidate” at the time that
such Backup Compound Candidate is administered to a subject in a first-in-human
Clinical Trial or other Clinical Trial conducted under the R&D Plan. For
clarity, [* * *] IND.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 2

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.16.     “Backup Compound Candidate” shall mean any composition, other than an
Initial Compound Candidate or New Compound Candidate, comprising [* * *] and
that is selected for further Development by Allergan pursuant to the procedures
set forth in Section 4.5, as [* * *] pursuant to the R&D Plan under this
Agreement.

 

1.17.     “Bankruptcy Code” shall have the meaning set forth in Section 10.6.2.

 

1.18.     “Biosimilar Application” shall have the meaning set forth in Section
9.1.9(a).

 

1.19.     “Biosimilar Product” shall mean a biologic product (a) whose
Regulatory Approval relies in whole or in part on a prior Regulatory Approval
granted to a Licensed Product, (b) whose Regulatory Approval relies in whole or
in part on any pivotal safety or efficacy data generated in support of a prior
Regulatory Approval granted to a Licensed Product; or (c) otherwise meets the
criteria for constituting a “biosimilar” or “interchangeable” product pursuant
to Section 351(k) of the Public Health Service Act (42 U.S.C. § 262(k)) or a
“similar biological medicinal product” pursuant to the EU Directive 2001/83/EC
or any successors thereto or any other equivalent provision that comes into
effect during the Term, or is the subject of an analogous determination or has
otherwise achieved analogous regulatory approval from another applicable
Regulatory Authority.  For clarity, a product may be a Biosimilar Product
regardless of whether it is subject to regulation as a biologic or drug product
and regardless of the route used to obtain approval (for example, whether by
Abbreviated New Drug Application, BLA, or under 42 U.S.C. § 262).

 

1.20.     “BLA” means (a) in the United States, a Biologics License Application,
as defined in the United States Public Health Service Act (42 U.S.C. § 262), and
applicable regulations promulgated thereunder by the FDA, or any equivalent
application that replaces such application, (b) in the EU, a marketing
authorization application, as defined in applicable regulations of the EMA, and
(c) in any other country, the relevant equivalent to the foregoing.

 

1.21.     “Blocking Third Party IP” shall mean, with respect to any country, any
Patent or Know-How in such country controlled by a Third Party that is necessary
or useful to Develop, manufacture, Commercialize or otherwise Exploit a Licensed
Compound in the Field in or for such country.

 

1.22.     “Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or
Friday that is not a public holiday in New York, New York.

 

1.23.     “Calendar Quarter” shall mean a period of three (3) consecutive months
corresponding to the calendar quarters commencing on the first day of January,
April, July or October, except that the first Calendar Quarter of the Term shall
commence on the Effective Date and end on the day immediately prior to the first
to occur of January 1, April 1, July 1 or October 1 after the Effective Date and
the last Calendar Quarter shall end on the last day of the Term.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 3

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.24.     “Calendar Year” shall mean a period of twelve (12) consecutive months
corresponding to the calendar year commencing on the first day of January,
except that the first Calendar Year of the Term shall commence on the Effective
Date and end on December 31 of the year in which the Effective Date occurs and
the last Calendar Year of the Term shall commence on January 1 of the year in
which the Term ends and end on the last day of the Term.

 

1.25.     “Change of Control”, with respect to a Party, shall mean (a) the
closing of a sale of all or substantially all of the assets of such Party to
which this Agreement relates to a Third Party in one transaction or series of
transactions, (b) the closing of a merger or other business combination or
transaction that results in a Third Party owning, directly or indirectly, of
more than 50% of the voting securities of such Party or of its ultimate parent
entity, or (c) the closing of a transaction, following which a Third Party
acquires direct or indirect ability or power to direct or cause the direction of
the management and policies of such Party or of its ultimate parent entity or
otherwise direct the affairs of such Party or of its ultimate parent entity,
whether through ownership of equity, voting securities, beneficial interest, by
contract or otherwise.

 

1.26.     “China Co-Promotion Option Right” shall have the meaning set forth in
Section 5.2.1.

 

1.27.     “Clinical Quality Agreement” shall have the meaning set forth in
Section 6.4.2.

 

1.28.     “Clinical Trial” shall mean any of a Phase I Clinical Trial, Phase Ib
Clinical Trial, Phase IIa Clinical Trial, Phase IIb Clinical Trial, Phase II
Clinical Trial, Phase III Clinical Trial or a clinical trial conducted after
obtaining Regulatory Approval.

 

1.29.     “CMO” shall have the meaning set forth in Section 6.4.1.

 

1.30.     “Combination Product” shall mean a Licensed Product that is comprised
of or contains a Licensed Compound as an active ingredient together with one (1)
or more other active ingredients and is sold either as a fixed dose/unit or as
separate doses/units in a single package.

 

1.31.     “Combination Sale” shall have the meaning set forth in the definition
of Net Sales.

 

1.32.     “Commercialize” shall mean any and all activities directed to the
promotion, marketing, distribution or sale (and offer for sale or import or
export for sale) for a product. “Commercializing” and “Commercialization” shall
have corresponding meanings.

 

1.33.     “Commercially Reasonable Efforts” shall mean efforts that are not less
than those discovery, research, development or commercialization efforts a Party
makes with respect to other compounds or products in its portfolio at a similar
stage of development or in a similar stage of product life, with similar
developmental risk profiles and of similar market and commercial potential,
based on conditions then-prevailing and taking into account all other relevant
factors including issues of safety and efficacy, the nature and extent of market
exclusivity (including regulatory exclusivity and the patent and other
proprietary position of the product), product labeling or anticipated labeling,
performance of other products that are of similar market potential and the
likely timing of other product’s entry into the market, costs, timing, and the
likelihood of success of technology transfer, process development and
manufacturing validation and scale-up, the likelihood and cost of obtaining
regulatory approval and of the anticipated or actual approved labeling,
financial return, medical and clinical considerations, regulatory environment,
the regulatory structure involved, and other relevant scientific, technical and
commercial factors.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 4

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.34.     “Committee Deadlock” shall have the meaning set forth in Section 3.7.

 

1.35.     “Competing Compound” shall mean any microbiome modulating product that
is actually sold for the same Permitted Indication as any Licensed Product.

 

1.36.     “Completion” shall mean, with respect to a POC Trial, that top-line
results for such POC Trial that have been generated in accordance with industry
standards and provided to Allergan in accordance with the R&D Plan.

 

1.37.     “Compound Candidate” shall mean any Initial Compound Candidate, New
Compound Candidate or Backup Compound Candidate.

 

1.38.     “Compound R&D Term” shall have the meaning set forth in Section 4.2.

 

1.39.     “Confidential Information” shall mean all secret, confidential or
proprietary information, Know-How or data, whether provided in written, oral,
graphic, video, computer or other form, that (a) is provided by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) that is marked or
otherwise identified as confidential or that by its nature a reasonable person
would understand to be confidential in connection with this Agreement, or (b)
constitutes Licensed Compound Know-How, in each case ((a) and (b)), including
information, Know-How or data relating to the Disclosing Party’s existing or
proposed research, development efforts, Patent applications, business, Licensed
Compounds or Licensed Products, other compounds or products and any other
materials that have not been made available by the Disclosing Party to Third
Parties (other than under an obligation of confidentiality). Notwithstanding the
foregoing sentences, Confidential Information shall not include any information
or materials that:

 

(i)       were already known to the Receiving Party (other than under an
obligation of confidentiality) at the time of disclosure by the Disclosing Party
to the extent such Receiving Party has contemporaneous documentation or other
competent evidence to that effect; provided, that the foregoing exception shall
not apply with respect to Joint Know-How or Licensed Compound Know-How;

 

(ii)       were generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party;

 

(iii)      became generally available to the public or otherwise part of the
public domain after its disclosure, other than through any act or omission of a
Party in breach of such Party’s confidentiality obligations under this
Agreement;

 

(iv)      were subsequently lawfully disclosed to the Receiving Party by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to others; or

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 5

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(v)     were independently discovered or developed by or on behalf of the
Receiving Party without the use of, reliance on or reference to the Confidential
Information belonging to the other Party and the Receiving Party has
contemporaneous documentation or other competent evidence to that effect;
provided, that the foregoing exception shall not apply with respect to Joint
Know-How or Licensed Compound Know-How.

 

Notwithstanding anything contained herein to the contrary, Confidential
Information constituting (x) Licensed Compound Know-How that is material to the
Exploitation of Licensed Compound or Licensed Product and (y) the terms of this
Agreement shall each be deemed to be the Confidential Information of both
Parties (and both Parties shall be deemed to be the Receiving Party and the
Disclosing Party with respect thereto).

 

1.40.     “Control” and its correlative terms, “Controlled” or “Controls”, shall
mean, with respect to any intellectual property right or other intangible
property, that a Party owns or has a license or sublicense to such item or
right, and has the ability to assign, grant access, license or sublicense, as
applicable, in or to such right without violating the terms of any agreement or
other arrangement with any Third Party. For the avoidance of doubt, Third Party
intellectual property shall only be considered “Controlled” by a Party, if the
Party has the right to disclose, assign, or grant a license, sublicense or other
right to the other Party as provided for in this Agreement.

 

1.41.     “Controlling Party” shall have the meaning set forth in Section 9.2.2.

 

1.42.     “Co-Promotion Agreement” shall have the meaning set forth in Section
5.4.1.

 

1.43.     “Co-Promotion Option Rights” shall have the meaning set forth in
Section 5.2.1.

 

1.44.     “Cover,” “Covering” or “Covers” means, as to a compound or product and
Patent, that, in the absence of a license granted under, or ownership of, such
Patent, the making, using, selling, offering for sale or importation of such
compound or product would infringe such Patent or, as to a pending claim
included in such Patent, the making, using, selling, offering for sale or
importation of such compound or product would infringe such Patent if such
pending claim were to issue in an issued patent without modification.

 

1.45.     “CPI” shall mean the Consumer Price Index – Urban Wage Earners and
Clerical Workers, U.S. City Average, All Items, published by the US Department
of Labor, Bureau of Labor Statistics (or its successor equivalent index) in the
US.

 

1.46.     “Defending Party” shall have the meaning set forth in Section 9.3.2.

 

1.47.     “Development” shall mean any and all activities, including research,
discovery, compound identification and generation, non-clinical, pre-clinical
and clinical trials, post approval studies, supporting manufacturing, production
process development and formulation and related regulatory activities directed
to obtaining and maintaining Regulatory Approval for a product for an
indication. Development shall include, with respect to any Licensed Compound or
Licensed Product, the Optimization of a Compound Candidate or Product Candidate
with the goal of further Developing such resultant Licensed Compound or Licensed
Product. “Develop” and “Developing” shall have corresponding meanings.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 6

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.48.     “Development Costs” shall mean the costs and expenses incurred by or
on behalf of a Party or its Affiliates in connection with the Development of
Licensed Compounds or Licensed Products in the Field, including without
limitation (a) costs of each Party’s or its Affiliates’ employees supporting
such efforts (calculated as the FTE Costs), (b) all out-of-pocket costs of
procuring services, products or materials used in the Development of Licensed
Compounds or Licensed Products in the Field, (c) any amounts paid to clinical
research organizations or other Third Parties engaged to conduct Development
activities and (d) amounts paid to Third Party contractors to supply Licensed
Compounds or Licensed Products for Development. “Development Costs” shall
include without limitation all costs of toxicological, pharmacokinetic,
metabolical studies, Clinical Trials, the preparation, collation and/or
validation of data from such studies and the preparation of medical writing and
publishing, which include expenses for data management, statistical designs and
studies, document preparation, and other administrative expenses associated with
the clinical testing program or post-marketing studies required or necessary to
maintain product approvals, development of quality assurance and quality control
procedures and protocols, formulation development and other nonclinical and
preclinical studies for Licensed Compounds or Licensed Products. For the
avoidance of doubt, “Development Costs” shall not include any costs of procuring
capital equipment used in Development.

 

1.49.     “Development Milestone Events” shall have the meaning set forth in
Section 7.2.1.

 

1.50.     “Development Milestone Payments” shall have the meaning set forth in
Section 7.2.1.

 

1.51.     “Disclosing Party” shall have the meaning set forth in Section 1.39.

 

1.52.     “Distributor” shall mean any Third Party that purchases its
requirements for Licensed Product in final packaged form from Allergan or its
Affiliates or Sublicensees and is appointed as a distributor to distribute,
market and resell such Licensed Product in a country, regardless of whether such
Third Party is granted ancillary rights to further develop, package or obtain
regulatory approvals of Licensed Product in order to distribute, market or sell
Licensed Product; provided that a Third Party that pays Allergan, or an
Affiliate or Sublicensee of Allergan, a royalty or similar payment based on the
sale or transfer by such Third Party of Licensed Product shall be a Sublicensee,
and not a Distributor, for purposes of this Agreement.

 

1.53.     “DOJ” shall have the meaning set forth in Section 1.81.

 

1.54.     “Effective Date” shall mean (a) if Assembly delivers to Allergan
representations and warranties that are identical to the representations and
warranties delivered as of the Execution Date in accordance with clause (a) of
Section 11.6, the second (2nd) Business Day following the date on which HSR
Clearance occurs, (b) if Assembly is deemed to have delivered representations
and warranties that are identical to the representations and warranties as of
the Execution Date pursuant to Section 11.6, the third (3rd) Business Day
following the date on which HSR Clearance occurs, or (c) if Assembly makes any
supplement or amendment to its representations and warranties in accordance with
clause (b) of Section 11.6 and Allergan does not exercise its right pursuant to
Section 10.10 to cause the Agreement not to come into effect, the sixth (6th)
Business Day following Assembly making such amendment or supplement.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 7

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.55.     “EMA” shall mean the European Medicines Agency and any successor or
replacement agency.

 

1.56.     “Establishment of POC” shall mean, as to a specific Licensed Product,
the generation of data from the first POC Trial of such Licensed Product that
demonstrates to Allergan’s satisfaction that such Licensed Product has efficacy
for treatment of a particular indication using a specific dosing regimen with no
adverse events that would reasonably warrant discontinuation of Development of
such Licensed Product for such indication.

 

1.57.     “EU” shall mean the European Union as of the Effective Date.

 

1.58.     “EU Major Markets” shall mean the United Kingdom, Germany, France,
Spain and Italy.

 

1.59.     “Exclusivity Term” shall have the meaning set forth in Section 2.4.1.

 

1.60.     “Execution Date” shall have the meaning set forth in the preamble
hereto.

 

1.61.     “Existing In-License Agreements” shall have the meaning set forth in
Section 11.2.10.

 

1.62.     “Existing Regulatory Documentation” shall mean the Regulatory
Documentation Controlled by Assembly or any of its Affiliates as of the
Effective Date.

 

1.63.     “Exploit” shall mean to make, have made, import, use, sell or offer
for sale, including to Develop, Commercialize, register, hold or keep (whether
for disposal or otherwise), have used, export, transport, distribute, promote,
market or have sold or otherwise dispose of. “Exploitation” shall mean the act
of Exploiting a compound, product or process.

 

1.64.     “Facility Deadline” shall have the meaning set forth in Section
6.4.3(a).

 

1.65.     “FD&C Act” means the Federal Food, Drug and Cosmetic Act, as the same
may be amended or supplemented from time to time.

 

1.66.     “FDA” shall mean the US Food and Drug Administration, and any
successor or replacement agency.

 

1.67.     “Field” shall mean the treatment, prevention or diagnosis of any human
or animal disease or condition.

 

1.68.     “FTC” shall have the meaning set forth in the definition of HSR
Filing.

 

1.69.     “FTE” shall mean the equivalent of the work of one (1) employee full
time for one (1) Calendar Year (consisting of at least a total of [* * *] hours
per Calendar Year) of work directly related to the Development of a Licensed
Compound or a Licensed Product. Any person who works more than [* * *] hours per
Calendar Year and any person who devotes less than [* * *] hours per Calendar
Year (or such other number as may be agreed by the JDC) shall be treated as an
FTE on a pro rata basis based upon the actual number of hours worked divided by
eighteen hundred (1800).

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 8

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.70.     “FTE Cost” means, for any period, the FTE Rate multiplied by the
number of FTEs in such period.

 

1.71.     “FTE Rate” shall mean a rate of USD $[* * *] per FTE per annum
(reflecting the fully burdened cost of the FTE), exclusive of VAT and increasing
on each January 1 following the first anniversary of the Effective Date during
the R&D Term by a percentage increase equal to the percentage increase, if any,
in the CPI reported for the immediately preceding Calendar Year. For the
avoidance of doubt, such rate includes (a) all salaries, wages, bonuses,
benefits, management fees, profit sharing, stock option grants and FICA costs
and other similar costs, national insurance and pension contributions, meals and
entertainment, training, recruiting, relocation, operating supplies and
equipment, materials, consumables and other disposable goods to the extent
required for the performance of the applicable services and (b) managerial and
other overhead costs associated with such FTE and the performance of his or her
activities hereunder.

 

1.72.     “Force Majeure Event” shall have the meaning set forth in Section
13.5.

 

1.73.     “GAAP” shall mean United States generally accepted accounting
principles, consistently applied.

 

1.74.     “Good Clinical Practice” or “GCP” shall mean the then-current good
clinical practice applicable to the clinical Development of a Licensed Product
under applicable Law, including the ICH guidelines, U.S. Good Clinical Practice
and clause 2 of ARTICLE 1 of European Union directive on the conduct of clinical
trials 2001/20/EC.

 

1.75.     “Good Laboratory Practice” or “GLP” shall mean the then-current Good
Laboratory Practice Standards promulgated or endorsed by the FDA or in the case
of any other country in the Territory, comparable regulatory standards
promulgated or endorsed by the Regulatory Authorities in that country.

 

1.76.     “Good Manufacturing Practice” or “GMP” shall mean the then-current
Good Manufacturing Practices as specified in the United States Code of Federal
Regulations, ICH Guideline Q7A, or equivalent Laws of an applicable Governmental
Authority of any other relevant country at the time of manufacture.

 

1.77.     “Governmental Authority” shall mean any court, tribunal, arbitrator,
agency, department, board, division, administration, legislative body,
commission, official or other instrumentality of (a) any government of any
country, (b) a federal, state, province, county, city or other political
subdivision thereof or (c) any international, multinational or supranational
body.

 

1.78.     “Gross Combination Sale Amount” shall have the meaning set forth in
the definition of Net Sales.

 

1.79.     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder.

 

1.80.     “HSR Clearance” shall mean, with respect to this Agreement, the
expiration or termination of all applicable waiting periods and requests for
information (and any extensions thereof) under the HSR Act.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 9

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.81.     “HSR Filing” shall mean filings by Allergan and Assembly with the
United States Federal Trade Commission (the “FTC”) and the Antitrust Division of
the United States Department of Justice (the “DOJ”) of a Notification and Report
Form for Certain Mergers and Acquisitions (as that term is defined in the HSR
Act) with respect to the matters set forth in this Agreement, together with all
required documentary attachments thereto.

 

1.82.     “ICC” shall have the meaning set forth in Section 13.4.

 

1.83.     “ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

 

1.84.     “IND” shall mean any Investigational New Drug application, as defined
in Title 21 of the Code of Federal Regulations, on file with the FDA before
commencement of Clinical Trials, or any comparable filing with any relevant
Regulatory Authority in any country or jurisdiction in the Territory including a
clinical trial application.

 

1.85.     “Indemnification Claim Notice” shall have the meaning set forth in
Section 12.3.

 

1.86.     “Indemnified Party” shall have the meaning set forth in Section 12.3.

 

1.87.     “Indemnifying Party” shall have the meaning set forth in Section 12.3.

 

1.88.     “Indemnitees” shall have the meaning set forth in Section 12.3.

 

1.89.     “Independent Price” shall have the meaning set forth in Section 1.117.

 

1.90.     “Initial Compound” shall mean (a) any Initial Compound Candidate
incorporated in a product administered to subjects in a first-in-human Clinical
Trial or any Clinical Trial conducted under the R&D Plan, in each case for a
Permitted Indication or (b) any other composition [* * *] (and no [* * *]) as an
Initial Compound Candidate described in clause (a) of this Section (including,
for example, [* * *] (and no [* * *]) as a composition described in (a) but
differing [* * *]). An Initial Compound Candidate shall be an “Initial Compound”
and no longer an “Initial Compound Candidate” at the time that such Initial
Compound Candidate is administered to a subject in a first-in-human Clinical
Trial or other Clinical Trial conducted under the R&D Plan. For clarity,
multiple [* * *] IND.

 

1.91.     “Initial Compound Candidate” shall mean each and either of the 201
Compound Candidate or the 301 Compound Candidate.

 

1.92.     “Initial Indication Development Costs” shall have the meaning set
forth in Section 4.8.2(a).

 

1.93.     “Initial Indications” shall mean (a) ulcerative colitis, (b) Crohn’s
disease, (c) irritable bowel syndrome with constipation (IBS-c), (d) irritable
bowel syndrome with diarrhea (IBS-d) and (e) and mixed irritable bowel syndrome
(IBS-m). It is contemplated as of the Effective Date that the 201 Compound
Candidate will initially be Developed for ulcerative colitis and that the 301
Compound Candidate will initially be Developed for Crohn’s disease.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 10

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.94.     “Initiation” of a Clinical Trial shall mean the dosing of the first
subject in the relevant Clinical Trial of a Licensed Product.

 

1.95.     “In-License Agreements” shall mean the Existing In-License Agreements
and any other agreements deemed In-License Agreements pursuant to Section 2.3.4.

 

1.96.     “Invalidity/Unenforceability Action” shall have the meaning set forth
in Section 9.2.1.

 

1.97.     “Joint Intellectual Property Rights” shall have the meaning set forth
in Section 9.3.

 

1.98.     “Joint Know-How” shall have the meaning set forth in Section 9.3.

 

1.99.     “Joint Patents” shall have the meaning set forth in Section 9.3.

 

1.100.   “Joint Co-Promotion Committee” or “JCC” shall have the meaning set
forth in Section 5.3.

 

1.101.    “Joint Development Committee” or “JDC” shall have the meaning set
forth in Section 3.1.

 

1.102.    “Know-How” shall mean all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, ideas,
concepts, designs, drawings, specifications, data, results and other material
(together with all improvements to any of the foregoing).

 

1.103.    “Knowledge” shall mean, with respect to each Party, the actual
knowledge of any of the individuals listed on Schedule 1.103, in each case after
due inquiry of such named individuals’ files and records and of outside counsel
(including patent counsel, as applicable) and those employees of such Party or
its Affiliates who are such named individuals’ direct reports or are otherwise
responsible for the relevant activity or subject matter.

 

1.104.    “Launch” shall mean, with respect to a Licensed Product for a
particular Permitted Indication and a country in the Territory, the first
invoiced commercial sale by Allergan, its Affiliates or their respective
Sublicensees in the Territory for monetary value for use by the end user of such
Licensed Product in such country for such Permitted Indication after receipt of
all Regulatory Approvals for such Licensed Product for such Permitted Indication
in such country, including, if applicable, commercially reasonable pricing and
reimbursement approvals; provided that commercially reasonable pricing and
reimbursement approvals shall be deemed to have been received with respect to a
Licensed Product for a particular Permitted Indication in a country in the
Territory in the event Net Sales of such Licensed Product for such Permitted
Indication in any Calendar Year in such country exceed [* * *] USD ($[* * *]).

 

1.105.    “Law” shall mean all laws, statutes, ordinances, rules, rulings,
treaties, procedures, notices, regulations, writs, judgments, decrees,
injunctions (whether preliminary or final), orders and other pronouncements
having the effect of law of any Governmental Authority that may be in effect
from time to time.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 11

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.106.     “Licensed Compound” shall mean any (a) Initial Compound, (b) New
Compound and (c) Backup Compound.

 

1.107.     “Licensed Compound Know-How” shall mean, subject to Section 2.3.4,
all Know-How (a) owned or Controlled by Assembly or any of its Affiliates
(including Joint Know-How) as of the Effective Date or during the Term that is
necessary or useful for the Development (including activities under any R&D
Plan), manufacture, Commercialization or other Exploitation of Licensed
Compounds or Licensed Products for the Initial Indications or any other
indications set forth on Exhibit A and (b) Controlled by Assembly or any of its
Affiliates (including Joint Know-How) upon or following the exercise by Allergan
of an option pursuant to Section 2.7.1 that is necessary or useful for the
Development (including activities under any R&D Plan), manufacture,
Commercialization or other Exploitation of Licensed Compounds or Licensed
Products for any Option Indication that becomes a Permitted Indication pursuant
to the exercise of such option.

 

1.108.     “Licensed Compound Patents” shall mean, subject to Section 2.3.4, (a)
the Patent(s) listed on Schedule 1.108, and (b) any other Patents that are (i)
owned or Controlled by Assembly or any of its Affiliates as of the Effective
Date or during the Term (including Joint Patents) that would be infringed,
absent a license, by Developing, making, using, selling, offering for sale,
importing, or otherwise Exploiting any Licensed Compound or Licensed Product for
the Initial Indications or any other indications set forth on Exhibit A and (ii)
Controlled by Assembly or any of its Affiliates (including Joint Patents) upon
or following the exercise by Allergan of an option pursuant to Section 2.7.1
that would be infringed, absent a license, by Developing, making, using,
selling, offering for sale, importing, or otherwise Exploiting any Licensed
Compound or Licensed Product for any Option Indication that becomes a Permitted
Indication pursuant to the exercise of such option and, in each case (clauses
(i) and (ii)), such additional Patents to be included on Schedule 1.108 as it
may be updated from time to time; provided, that, a failure to so include a
Patent on Schedule 1.108 that otherwise meets the definition of a Licensed
Compound Patent shall not preclude such Patent from being deemed a Licensed
Compound Patent hereunder.

 

1.109.      “Licensed Product” shall mean any product incorporating a Licensed
Compound, in any form or formulation.

 

1.110.     “Losses” shall have the meaning set forth in Section 12.1.

 

1.111.     “Manufacturing Facility” shall have the meaning set forth in Section
6.4.3.

 

1.112.     “Materials” shall mean any tangible chemical or biological material,
including any small molecules, DNA, RNA, clones, cells, and any expression
product, progeny, derivative or other improvement thereto, along with any
tangible chemical or biological material.

 

1.113.     “Microbiome-Based Compound” shall mean a compound [* * *]. For
clarity, a compound that comprises [* * *], shall not be considered a
Microbiome-Based Compound hereunder.

 

1.114.     “Milestone Payments” shall have the meaning set forth in Section
7.2.2.

 

1.115.     “Milestone Events” shall have the meaning set forth in Section 7.2.2.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 12

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.116.     “Mono Product” shall have the meaning set forth in Section 1.117.

 

1.117.     “Net Sales” shall mean, with respect to a Licensed Product in a
country in the Territory, the gross amount invoiced for sale or other
disposition of such Licensed Product in such country by Allergan, its Affiliates
or Sublicensees to Third Parties (including Distributors, wholesalers and end
users), less the following deductions accounted for in accordance with GAAP:

 

(a)     sales returns and allowances actually paid, granted or accrued on the
Licensed Product, including trade quantity, prompt pay and cash discounts and
any other adjustments, including those granted on account of price adjustments
or billing errors;

 

(b)      credits or allowances given or made for rejection, recall, return or
wastage replacement of Licensed Products or for rebates or retroactive price
reductions;

 

(c)      price reductions, rebates and chargeback payments granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
national, state/provincial, local, and other governments, their agencies and
purchasers and reimbursers, or to trade customers (including Medicare, Medicaid,
managed care and similar types of rebates and chargebacks);

 

(d)       costs of freight, insurance, and other transportation charges, as well
as any administration fees or other fees for services provided by wholesalers,
distributors, warehousing chains and other Third Parties related to the
distribution of such Licensed Product;

 

(e)       taxes, duties or other governmental charges (including any tax such as
a value added or similar tax, other than any taxes based on income) relating to
the sale of such Licensed Product, as adjusted for rebates and refunds,
including pharmaceutical excise taxes;

 

(f)       the portion of administrative fees paid during the relevant time
period to group purchasing organizations or pharmaceutical benefit managers
relating to such Licensed Product;

 

(g)       any consideration actually paid or payable for any delivery system
which is reflected as a separate item in the applicable gross amount invoiced
for such Licensed Product; and

 

(h)       any other similar and customary revenue deductions that are consistent
with GAAP;

 

to the extent such deductions: (i) are applicable and in accordance with
standard allocation procedures, (ii) have not already been deducted or excluded,
(iii) are incurred in the ordinary course of business, and (iv) except with
respect to the pharmaceutical excise taxes described in subsection (e) above,
are determined in accordance with, and as recorded in revenues under GAAP. Net
Sales shall not be imputed to transfers of Licensed Product without
consideration or for nominal consideration for use in any clinical trial, or for
any bona fide charitable, compassionate use or indigent patient program purpose
or as a sample. For the avoidance of doubt, in the case of any transfer of any
Licensed Product between or among Allergan and its Affiliates or Sublicensees
for resale, Net Sales shall be determined based on the sale made by such
Affiliate or Sublicensee to a Third Party.  In the case of any sale for value,
such as barter or counter-trade, of a Licensed Product, or part thereof, other
than in an arm’s length transaction exclusively for cash, Net Sales shall be
deemed to be the Net Sales at which substantially similar quantities of such
Licensed Product are sold for cash in an arm’s length transaction in the
relevant country.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 13

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

In the event that any Licensed Product is sold as a Combination Product (a
“Combination Sale”), the Net Sales amount for such Licensed Product sold in such
a Combination Sale in any period and country shall be calculated by multiplying
the gross amount invoiced for the Combination Sale (the “Gross Combination Sale
Amount”), less all deductions in (a)-(i) above (“Permitted Deductions”), by the
fraction, the numerator of which is the wholesale acquisition cost charged by
Allergan or its Affiliates in such period and country for a Licensed Product
containing the Licensed Compound(s) in the Combination Product as its sole
active ingredients (the “Mono Product(s)”), if such Mono Product is sold
separately by Allergan or its Affiliates in such period and country (the
“Independent Price(s)”), and the denominator is the Independent Price(s) plus
the wholesale acquisition cost charged by Allergan or its Affiliates for
product(s) containing as their sole active ingredient(s) those active
ingredients that are not Licensed Compounds included in the Combination Product
(“Other Product(s)”) if such Other Product(s) are sold separately by Allergan or
its Affiliates in such period and country, in each case for a quantity
comparable to that used in such Combination Product and of substantially the
same class, purity and potency or functionality, as applicable; provided that if
any of such Other Product(s) are not sold separately by Allergan or its
Affiliates, but are independently marketed by one or more Third Parties, in such
period and country, then such product(s) shall be deemed to be separately sold
by Allergan or its Affiliates at the average wholesale acquisition costs charged
by such Third Parties for purposes of the calculations in this paragraph; and
provided, further, if the calculation of Net Sales resulting from a Combination
Sale cannot be determined by the foregoing method, the calculation of Net Sales
for such Combination Sale shall be calculated based upon the relative value of
the active components of such Combination Product as reasonably determined by
the mutual agreement of the Parties in good faith.

 

Notwithstanding anything to the contrary contained herein, sales of a Licensed
Product (w) that uses a Licensed Product as the reference-listed drug in a
so-called 351(k) BLA or other similar filing under applicable Law by any
Sublicensee, (x) by any Sublicensee that has received a license from Allergan in
settlement of any dispute or pursuant to any judgment, (y) by a Sublicensee
pursuant to a compulsory license or (z) as to which Allergan does not receive
any monetary consideration tied to sales of such Licensed Product, shall not be
considered Net Sales for purposes of this Agreement, in each case of clauses (w)
through (z) except to the extent Allergan receives consideration based on such
Sublicensee’s sales of the Licensed Product in which case such consideration
received by Allergan shall be deemed Net Sales. 

 

1.118.     “New Compound Candidate” shall mean any composition comprising [* *
*] based on or discovered using Assembly’s microbiome program platform that is
intended to treat irritable bowel syndrome with constipation (IBS-c), irritable
bowel syndrome with diarrhea (IBS-d) or mixed irritable bowel syndrome (IBS-m)
and is selected for further Development by Allergan as a “New Compound
Candidate” pursuant to the procedures set forth in Section 4.4, as such
composition may be Optimized pursuant to the R&D Plan under this Agreement.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 14

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.119.     “New Compound” shall mean (a) any New Compound Candidate incorporated
in a product administered to subjects in a first-in-human Clinical Trial or any
Clinical Trial conducted under the R&D Plan, in each case for a Permitted
Indication or (b) any other composition [* * *] (and no [* * *]) as a New
Compound Candidate described in clause (a) of this Section (including, for
example, a composition [* * *] (and no [* * *]) as a composition described in
(a) but differing [* * *]). A New Compound Candidate shall be a “New Compound”
and no longer a “New Compound Candidate” at the time that such New Compound
Candidate is administered to a subject in a first-in-human Clinical Trial or
other Clinical Trial conducted under the R&D Plan. For clarity, [* * *] IND.

 

1.120.      “Optimization” shall mean, with respect to a Product Candidate and a
particular Permitted Indication, Development activities conducted with respect
to such Product Candidate under the R&D Plan in order to adjust the composition
of such Product Candidate to optimize the safety or efficacy of such Product
Candidate for such Permitted Indication prior to the Initiation of a POC Trial.
“Optimization” shall include the following activities: (a) [* * *] the Compound
Candidate included in such Product Candidate; (b) [* * *] the Compound Candidate
included in such Product Candidate, such [* * *] then comprising the Compound
Candidate, (c) [* * *] in the Compound Candidate included in such Product
Candidate; (d) [* * *] to the Compound Candidate or [* * *] from the Compound
Candidate, in each case included in such Product Candidate; or (e) [* * *] the
Compound Candidate included in such Product Candidate, including [* * *].

 

1.121.      “ Option Exercise Fee” shall have the meaning set forth in Section
2.7.1.

 

1.122.      “Option Indications” shall have the meaning set forth in Section
2.7.1.

 

1.123.      “Option Indication Right” shall have the meaning set forth in
Section 2.7.1.

 

1.124.      “Option Notice” shall have the meaning set forth in Section 2.7.1.

 

1.125.      “Other Product(s)” shall have the meaning set forth in the
definition of Net Sales.

 

1.126.      “Party” and “Parties” shall have the meaning set forth in the
preamble hereto.

 

1.127.      “Patents” shall mean (a) all patents or patent applications,
including any continuations, continuations-in-part, divisions, provisional,
converted provisional, continued prosecution or substitute applications, (b) any
patent issued with respect to any of the foregoing patent applications,
including utility models, petty patents, innovation patents and design patents
and certificates of invention, (c) any reissue, reexamination, renewal,
restoration or extension (including any supplementary protection certificate and
the like) of any of the foregoing patents or patent applications, (d) any
confirmation patent or registration patent or patent of addition based on any
such patent, (e) any similar rights, including so-called pipeline protection or
any importation, revalidation, confirmation or introduction patent or
registration patent or patent of additions to any of such foregoing patent
applications and patents, and (f) all foreign counterparts of any of the
foregoing, or as applicable portions thereof or individual claims therein.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 15

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.128.      “Patent Challenge” shall have the meaning set forth in Section 10.5.

 

1.129.      “Permitted Deductions” shall have the meaning set forth in the
definition of Net Sales.

 

1.130.      “Permitted Indications” shall mean (a) the Initial Indications
(other than any Initial Indication with respect to which Allergan has provided a
notice to Assembly pursuant to Section 2.4.2 following the delivery of any such
notice), (b) any other indications set forth on Exhibit A hereto and (c) any
Option Indications for which Allergan has exercised the Option Indication Right.

 

1.131.      “Personal Information” shall have the meaning set forth in Section
11.5.1.

 

1.132.      “Phase of Development Multiple” shall have the meaning set forth in
Section 2.7.2.

 

1.133.      “Phase I Clinical Trial” shall mean, as to a specific Licensed
Product, the first clinical study of such Licensed Product conducted in humans
but excluding so-called “phase 0 trials” conducted using very small doses in
fewer than twenty (20) people.

 

1.134.     “Phase II Clinical Trial” shall mean, as to a specific Licensed
Product, a well-controlled, closely monitored human clinical trial that is
intended to evaluate the safety and effectiveness of such Licensed Product for a
particular indication or indications in patients with the disease or indication
under study or would otherwise satisfy the requirements of 21 C.F.R. 312.21(b)
as amended from time to time, or the corresponding regulation in jurisdictions
other than the United States.

 

1.135.     “Phase IIb Clinical Trial” shall mean, as to a specific Licensed
Product, a Phase II Clinical Trial that is intended to make a further
determination of the effectiveness and safety of such Licensed Product for a
particular indication or indications in patients with the disease or indication
under study, at the intended clinical dose or doses or range of doses, on a
sufficient number of subjects and for a sufficient duration to confirm the
optimal manner of use of such Licensed Product (dose and dose regimen) prior to
Initiation of one or more pivotal Phase III Clinical Trials or filing for a
Regulatory Approval without the Initiation of such pivotal Phase III Clinical
Trials.

 

1.136.      “Phase III Clinical Trial” shall mean, as to a specific Licensed
Product, a clinical study in humans, performed to gain evidence of statistical
significance of the efficacy of such Licensed Product in a target patient
population, and to obtain expanded evidence of safety for such Licensed Product
that is needed to evaluate the overall benefit-risk relationship of such
Licensed Product and provide an adequate basis for obtaining Regulatory
Approval, including physician labeling, as described in 21 C.F.R. 312.21(c) as
amended from time to time, or the corresponding regulation in jurisdictions
other than the United States.

 

1.137.      “POC Trial” shall mean, as to a specific Licensed Compound, the
first Clinical Trial of a Licensed Product incorporating such Licensed Compound
designed to demonstrate that a Licensed Product incorporating such Licensed
Compound has efficacy for treatment of a particular indication using a specific
dosing regimen.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 16

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.138.      “PPACA” shall mean the Patient Protection and Affordable Care Act,
as modified by the Health Care and Education Reconciliation Act.

 

1.139.      “Product Candidate” shall mean any product incorporating a Compound
Candidate, in any form or formulation, prior to Completion of the first POC
Trial for such product.

 

1.140.      “Product Only Claims” shall have the meaning set forth in Section
9.1.2.

 

1.141.      “Product Only Patents” shall mean any Licensed Compound Patent that
solely Covers Licensed Compounds and/or Licensed Products, including the
composition, method of use, delivery and manufacture of Licensed Compounds
and/or Licensed Products. For clarity, whether a Licensed Compound Patent is a
Product Only Patent shall be determined without regard [* * *] that the Licensed
Compound Patent claims.

 

1.142.      “Product Related Patents” shall mean any Licensed Compound Patent
that Covers Licensed Compounds and/or Licensed Products that are not Product
Only Patents.

 

1.143.      “Product Trademarks” shall mean the Trademark(s) used or to be used
by Allergan or its Affiliates or its or their Sublicensees for the
Commercialization of Licensed Products in the Territory and any registrations
thereof or any pending applications relating thereto in the Territory, including
any unregistered Trademark rights related to the Licensed Products as may exist
through use before, on or after the Effective Date (excluding, in any event, any
trademarks, service marks, names or logos that include any corporate name or
logo of the Parties or their Affiliates or its or their Sublicensees).

 

1.144.      “Prosecuting Party” shall have the meaning set forth in Section
9.2.2.

 

1.145.      “Regulatory Approval” shall mean any and all approvals (including
applicable pricing and reimbursement approvals), licenses, registrations or
authorizations of any Regulatory Authority, necessary to commercially
distribute, sell or market a product in a country.

 

1.146.      “Regulatory Authority” shall mean any national, supranational,
regional, state or local regulatory agency, administration, department, bureau,
commission, council or other governmental entity including the FDA and the EMA
and any other agencies in any country involved in the granting or receipt of
Regulatory Approvals.

 

1.147.      “Regulatory Documentation” shall mean all (a) applications
(including all INDs), registrations, licenses, authorizations and Regulatory
Approvals; (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all documents cited
therein, including as applicable, all adverse event files and complaint files;
and (c) clinical, chemistry, manufacturing and controls and other data contained
or relied upon in any of the foregoing; in each case ((a), (b) and (c)) relating
to a Licensed Compound or a Licensed Product.

 

1.148.      “Regulatory Exclusivity” shall mean any exclusive marketing rights
or data exclusivity rights conferred by any Regulatory Authority, or otherwise
by statute, with respect to a Licensed Product other than Patents, including
rights conferred in the US under the Hatch-Waxman Act or rights similar thereto
outside the US and including orphan drug designations or approvals.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 17

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.149.      “Restricted Party” shall have the meaning set forth in Section
2.4.4.

 

1.150.      “R&D Budget” shall mean the R&D Budget (Initial Indications) and the
R&D Budget (New Indications) collectively.

 

1.151.      “R&D Budget (Initial Indications)” shall mean the budget prepared by
Assembly and mutually agreed upon by the Parties for Assembly’s activities with
respect to a Compound Candidate, Product Candidate, Licensed Compound or
Licensed Product being Developed for an Initial Indication under this Agreement,
as such budget may be modified from time to time by mutual agreement of the
Parties.

 

1.152.      “R&D Budget (New Indications)” shall mean the budget prepared by
Assembly and mutually agreed upon by the Parties for Assembly’s activities with
respect to a Compound Candidate, Product Candidate, Licensed Compound or
Licensed Product being Developed for a Permitted Indication other than an
Initial Indication under this Agreement, as such budget may be modified from
time to time by mutual agreement of the Parties.

 

1.153.      “R&D Plan” shall mean the plan of work, a preliminary version of
which is set out at Schedule 1.153 as such plan of work may be finalized and
amended in accordance with this Agreement. The R&D Budget shall be a part of the
R&D Plan.

 

1.154.      “R&D Term” shall mean the period beginning on the Effective Date and
ending upon the first day on which there are no Compound R&D Terms in effect for
any Compound Candidates or Licensed Compounds.

 

1.155.      “Receiving Party” shall have the meaning set forth in Section 1.39.

 

1.156.      “Restricted Indication” shall mean (a) in the event that the
relevant Restricted Party is Allergan, any Initial Indication (other than any
Initial Indication with respect to which Allergan has provided a notice to
Assembly pursuant to Section 2.4.2 following the delivery of any such notice)
and (b) in the event that the relevant Restricted Party is Assembly, any
Permitted Indication that is not an Option Indication.

 

1.157.      “Retained Regulatory Documentation” has the meaning set forth in
Section 6.2.

 

1.158.      “Reversion IP” shall have the meaning set forth in Section
10.8.4(c).

 

1.159.      “Reversion Product” shall have the meaning set forth in Section
10.8.4(c).

 

1.160.      “Royalty Payment” shall have the meaning set forth in Section 7.3.

 

1.161.      “Royalty Term” shall have the meaning set forth in Section 7.3.

 

1.162.      “Sales Milestone Events” shall have the meaning set forth in Section
7.2.2.

 

1.163.      “Sales Milestone Payments” shall have the meaning set forth in
Section 7.2.2.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 18

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.164.      “Senior Officer” shall mean the Chief Executive Officer of Assembly
and Chief R&D Officer of Allergan or the functional successor in their
respective organizations, or their respective designees at Senior Vice President
level or above.

 

1.165.      “Specifications” shall have the meaning set forth in Section 6.4.2.

 

1.166.      “[* * *]” shall mean [* * *].

 

1.167.      “Sublicensee” shall mean a Third Party to whom Allergan has granted
a right to Exploit a Licensed Product, excluding (a) Distributors and (b)
wholesalers of biopharmaceutical products, including, for example, McKesson
Corporation, AmerisourceBergen and Cardinal Health.

 

1.168.      “Supply Agreement” shall have the meaning set forth in Section
6.4.5.

 

1.169.      “Term” shall have the meaning set forth in Section 10.1.

 

1.170.      “Termination Date” shall mean the effective date of termination of
this Agreement in accordance with its terms.

 

1.171.      “Territory” shall mean worldwide.

 

1.172.      “[* * *]” shall mean [* * *] and its successors and assigns under
the [* * *] Agreement.

 

1.173.      “[* * *] Agreement” shall mean that certain License and
Collaboration Agreement effective as of [* * *], by and between [* * *] and [* *
*].

 

1.174.      “[* * *] Letter” shall mean the letter between [* * *] and Assembly
dated as December 23, 2016.

 

1.175.      “Third Party” shall mean any Person who is not a Party or an
Affiliate of a Party.

 

1.176.      “Third Party Infringement Claim” shall have the meaning set forth in
Section 9.3.1.

 

1.177.      “Third Party Claim” shall have the meaning set forth in Section
12.1(a).

 

1.178.      “Third Party Patents” shall mean [* * *].

 

1.179.      “Third Party Payments” shall have the meaning set forth in Section
7.4.3.

 

1.180.      “Trademark” shall mean any word, name, symbol, color, shape,
designation or any combination thereof, including any trademark, service mark,
trade name, brand name, sub-brand name, trade dress, product configuration,
program name, delivery form name, certification mark, collective mark, logo,
tagline, slogan, design or business symbol, that functions as an identifier of
source or origin, whether or not registered and all statutory and common law
rights therein and all registrations and applications therefor, together with
all goodwill associated with, or symbolized by, any of the foregoing.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 19

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.181.     “US” and “USA” shall mean the United States of America, including all
of its territories and possessions.

 

1.182.     “USA Co-Promotion Option Right” shall have the meaning set forth in
Section 5.1.1.

 

1.183.     “USD” shall mean United States Dollars.

 

1.184.     “Valid Claim” shall mean:

 

(a)     a claim of an issued and unexpired patent included within the Licensed
Compound Patents that has not been abandoned, cancelled or held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction unappealed within the time allowed for appeal,
or that has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise; or

 

(b)     a claim of a pending patent application included within the Licensed
Compound Patents, which patent application was filed and is being prosecuted in
good faith and has not been cancelled, withdrawn from consideration, abandoned
or finally disallowed without the possibility of appeal or refiling of the
application and that has not been pending for more than seven (7) years from the
earliest date from which the patent application claims priority. If the patent
application is a continuation, divisional or other continuing application, the
seven (7) year period mentioned above shall be calculated from the first
application filed in the series of applications.

 

(c)     If a claim of a pending patent application included within the Licensed
Compound Patents that claims a Licensed Compound is pending in a country for
more than seven (7) years from the earliest date from which the patent
application claims priority but is subsequently issued, then such issued patent
claim shall not be reinstated as a Valid Claim, unless such patent issues (i)
prior to the Launch of a Licensed Product containing such Licensed Compound in
such country, or (ii) following the Launch of a Licensed Product containing such
Licensed Compound in such country, if during the entire time between Launch and
such issuance, (A) the Royalty Term with respect to such Licensed Product in
such country has been in effect due to events described in clause (a) or clause
(b)(i) of Section 7.3 and (B) no reduction in the royalties due hereunder has
occurred pursuant to Section 7.4.1 in such country.

 

1.185.     “Value Added Tax” or “VAT” shall mean any value added tax, ad
valorem, goods and services or similar tax chargeable on the supply or deemed
supply of goods or services, sales and use taxes, transaction taxes, consumption
taxes and other similar taxes required by applicable Law including any interest,
penalties or other additions to tax thereon, required under applicable Law.

 

1.186.     “Year 5 Forecast” shall mean either or both of the Year 5 Forecast of
Option Indication and the Year 5 Forecast of IBS-d.

 

1.187.     “Year 5 Forecast of Option Indication” shall have the meaning set
forth in Section 2.7.2.

 

1.188.     “Year 5 Forecast of IBS-d” shall have the meaning set forth in
Section 2.7.2.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 20

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

1.189.      “Withholding Taxes” shall have the meaning set forth in Section 7.5.

 

1.190.      Interpretation. Unless the context of this Agreement otherwise
requires: (a) words of one gender include the other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof,” “herein,” “hereby,” and other similar
words refer to this entire Agreement; (d) the words “include”, “includes”, and
“including” when used in this Agreement shall be deemed to be followed by the
words “without limitation”, unless otherwise specified; (e) the terms “Article”
and “Section” refer to the specified Article and Section of this Agreement
(unless clear from the context that it refers to an Article or Section of some
other document); (f) references to any “person” include individuals, sole
proprietorships, partnerships, limited partnerships, limited liability
partnerships, corporations, limited liability companies, business trusts, joint
stock companies, trusts, incorporated associations, joint ventures or similar
entities or organisations, and the successors and permitted assigns of that
person, (g) “or” has the inclusive meaning represented by the phrase “and/or”;
(h) the words “will” and “shall” shall have the same meaning; (i) The letter “M”
used in connection with the USD figures in this Agreement denotes “million” and
the letter “B” used in connection with the USD figures in this Agreement denotes
“billion”; and (j) references to a Law include any amendment or modification to
such Law and any rules or regulations issued thereunder, whether such amendment
or modification is made, or issuance of such rules or regulations occurs, before
or, only with respect to events or developments occurring or actions taken or
conditions existing after the date of such amendment, modification or issuance,
after the date of this Agreement, but only to the extent such amendment or
modification, to the extent it occurs after the date hereof, does not have a
retroactive effect. Whenever this Agreement refers to a number of days, unless
otherwise specified, such number shall refer to calendar days.

 

ARTICLE 2
LICENSE

 

2.1.        Licenses Granted by Assembly.

 

2.1.1.     Subject to the terms and conditions of this Agreement, as of the
Effective Date, Assembly, on behalf of itself and its Affiliates, hereby grants
to Allergan, and Allergan hereby accepts, a non-transferable (except as provided
in Section 13.1), sublicensable (subject to Section 2.1.4), exclusive (including
with regard to Assembly and its Affiliates), royalty-bearing, license under
Assembly’s right, title and interest in and to the Licensed Compound Patents and
the Licensed Compound Know-How solely to Develop, have Developed, use,
Commercialize, have Commercialized, import into and export out of any country,
have imported into and exported out of any country and otherwise Exploit (except
to make or have made) the Licensed Compounds and Licensed Products in the Field
in the Territory.

 

2.1.2.     Subject to the terms and conditions of this Agreement, as of the
Effective Date, Assembly, on behalf of itself and its Affiliates, hereby grants
to Allergan, and Allergan hereby accepts, a non-transferable (except as provided
in Section 13.1), exclusive (including with regard to Assembly and its
Affiliates), license and right of reference, with the right to grant further
rights of reference solely to a Sublicensee in connection with the grant of a
sublicense granted in accordance with Section 2.1.4, in and to the Retained
Regulatory Documentation solely to Develop, have Developed, use, Commercialize,
have Commercialized, import into and export out of any country, have imported
into and exported out of any country and otherwise Exploit (except to make or
have made) the Licensed Compounds and Licensed Products as permitted by Section
2.1.1.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 21

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.1.3.     Subject to the terms and conditions of this Agreement, as of the
Effective Date, Assembly, on behalf of itself and its Affiliates, hereby grants
to Allergan, and Allergan hereby accepts, a non-transferable (except as provided
in Section 13.1), sublicensable (subject to Section 2.1.4), worldwide,
non-exclusive license under Assembly’s interest in and to the Licensed Compound
Patents and the Licensed Compound Know-How to make or have made the Licensed
Compounds and Licensed Products solely to Develop, have Developed, use,
Commercialize, have Commercialized, import into and export out of any country,
have imported into and exported out of any country and otherwise Exploit the
Licensed Compounds and Licensed Products in the Field in the Territory.

 

2.1.4.     Allergan shall have the right to sublicense any of its rights under
Section 2.1 to any Third Party (which sublicensed rights may be further
sublicensable through multiple tiers) without the prior consent of Assembly,
subject to the requirements of this Section 2.1.4. Each sublicense granted by
Allergan pursuant to this Section 2.1.4 shall be subject and subordinate to the
terms of this Agreement and shall contain provisions consistent with those in
this Agreement. Except with respect to standard commercial vendor agreements
that include a sublicense of any of Allergan’s rights under Sections 2.1.1
through 2.1.3, Allergan shall promptly provide Assembly with a copy of the fully
executed sublicense agreement covering any sublicense granted hereunder (which
copy may be redacted to remove provisions which are not necessary to monitor
compliance with this Section 2.1.4). Each sublicense agreement shall contain the
following provisions: (i) a requirement that the Sublicensee comply with the
confidentiality and non-use provisions of ARTICLE 8 with respect to Assembly’s
Confidential Information and (ii) a requirement that the Sublicensee submit
applicable sales or other reports to Allergan to the extent necessary or
relevant to the reports required to be made or records required to be maintained
under this Agreement. Notwithstanding any sublicense, Allergan shall remain
primarily liable to Assembly for the performance of all of Allergan’s
obligations under, and Allergan’s compliance with all provisions of, this
Agreement.

 

2.2.        Licenses Granted by Allergan.

 

2.2.1.     Subject to the terms and conditions of this Agreement, as of the
Effective Date, Allergan, on behalf of itself and its Affiliates, hereby grants
to Assembly, and Assembly hereby accepts, a non-exclusive, royalty-free,
sublicensable (solely to permitted subcontractors under this Agreement) license
and right of reference under Allergan’s right, title and interest in and to the
Allergan Collaboration IP and the Assigned Regulatory Documentation solely to
carry out Assembly’s activities under the R&D Plan.

 

2.2.2.     Subject to the terms and conditions of this Agreement, as of the
Effective Date, Allergan, on behalf of itself and its Affiliates, hereby grants
to Assembly, and Assembly hereby accepts, a non-transferable (except as provided
in Section 13.1), exclusive (including with regard to Allergan and its
Affiliates), license and right of reference, with the right to grant further
rights of reference, in and to the Assigned Regulatory Documentation solely to
Develop, have Developed, use, Commercialize, have Commercialized, import into
and export out of any country, have imported into and exported out of any
country and otherwise Exploit (except to make or have made) products comprising
Microbiome-Based Compounds, including Reversion Products, subject to the
limitations imposed by Section 2.4.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 22

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.2.3.     Notwithstanding anything in this Agreement to the contrary, the
licenses granted by Allergan pursuant to this Section 2.2 do not include any
intellectual property rights relating to compounds that are not Licensed
Compounds.

 

2.3.        Additional In-Licensed Intellectual Property.

 

2.3.1.     Assembly will use Commercially Reasonable Efforts to ensure that it
or its Affiliate Controls any Patent or Know-How to which it is granted rights
by a Third Party to the extent such Patent or Know-How would be deemed a
Licensed Compound Patent or Licensed Compound Know-How, as applicable, if
Controlled by Assembly or its Affiliate at the time of such grant of rights.

 

2.3.2.     If Assembly intends to secure rights pursuant to a license or similar
agreement to any such Patent or Know-How, and the terms of the initial draft of
the definitive agreement exchanged between Assembly and such Third Party would,
if Allergan accepted a sublicense of such rights on such terms pursuant to
Section 2.3.4, impose obligations or restrictions on Allergan in addition to
Allergan’s existing obligations and restrictions hereunder, then [* * *].

 

2.3.3.     Without limiting any other obligation under this Section 2.3,
Assembly shall promptly notify Allergan in the event (a) [* * *], (b) [* * *] or
(c) [* * *], which notice, in the case of clause (b) or (c) shall be provided
prior to entering into any such license or other agreement, and Assembly shall
not enter into such license or other agreement prior to the Parties engaging in
the discussions described in the next sentence. In the event of clause (b) or
(c) under this Section 2.3.3, (y) the Parties shall discuss in good faith the
underlying issues causing such inability on the part of Assembly and, [* * *]
and (z) unless otherwise mutually agreed by the Parties, Assembly shall only be
permitted to obtain a non-exclusive license (or an exclusive license of a scope
that will not prevent Allergan from obtaining a license directly from such Third
Party to exploit Licensed Compounds and Licensed Products under this Agreement)
to such relevant Patent or Know-How with respect to the Licensed Compounds and
Licensed Products in the Field in the Territory so that Allergan may, [* * *].
For the purposes of this Section 2.3.3 only, the Licensed Compounds and Licensed
Products under this Agreement at any given time will include solely Compound
Candidates and Product Candidates included in or contemplated by the
then-current R&D Plan and then-current Licensed Compounds and Licensed Products
and the Field shall be the then-current Permitted Indications.

 

2.3.4.     Notwithstanding anything to the contrary in this Agreement, in the
event that Assembly enters into an agreement or arrangement under which Assembly
or its Affiliate is granted rights to any Patent or Know-How that would be a
Licensed Compound Patent or Licensed Compound Know-How hereunder, such Patent or
Know-How is hereby deemed not to be a Licensed Compound Patent or Licensed
Compound Know-How hereunder, as applicable, unless and until (a) Assembly
provides Allergan with a written notice of all obligations, limitations and
conditions to which Allergan would be subject pursuant to the terms of such
agreement or arrangement if such Patent or Know-How were deemed, as applicable,
a Licensed Compound Patent or Licensed Compound Know-How hereunder and (b)
Allergan, at any time after receipt of such notice, provides written notice to
Assembly that it agrees to such obligations, limitations and conditions (upon
delivery of such notice, such relevant agreement or arrangement shall be deemed
an “In-License Agreement” hereunder). Assembly shall be required to provide the
notice described in clause (a) of this Section 2.3.4 within five (5) Business
Days of its execution of an agreement or arrangement under which Assembly or its
Affiliate is granted rights to any Patent or Know-How that would be a Licensed
Compound Patent or Licensed Compound Know-How hereunder if accepted by Allergan.
If Allergan does not provide the notice described in clause (b) of this Section
2.3.4 or indicates in such written notice that it does not wish to obtain a
sublicense under the relevant Patent or Know-How, such Patent or Know-How is
hereby deemed not to be a Licensed Compound Patent or Licensed Compound Know-How
hereunder. In no event shall Allergan be responsible or liable for any
obligation, limitation or condition under an agreement or arrangement under
which Assembly or its Affiliate is granted rights to any Patent or Know-How
unless Allergan has expressly agreed to such obligation, limitation or condition
pursuant to this Section 2.3.4.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 23

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.4.        Exclusivity.

 

2.4.1.     Except as otherwise expressly provided herein (including as provided
in Section 2.7.4 and under the R&D Plan), Assembly shall not, and shall cause
its Affiliates not to, either itself, or together with or through enabling
(including through the grant of rights) any Third Party, [* * *] in the
Territory prior to [* * *] (such period, the “Exclusivity Term”); provided that
the restrictions in this Section 2.4.1 shall not apply during any time period
during the Exclusivity Term that [* * *].

 

2.4.2.     Except with respect to activities under this Agreement and as
otherwise expressly provided herein, [* * *], Allergan shall not, and shall
cause its Affiliates not to, either itself, or together with or through enabling
(including through the grant of rights) any Third Party, [* * *] in the
Territory prior to [* * *]; provided that the restrictions in this Section 2.4.2
shall not apply with respect to [* * *].

 

2.4.3.     Except as expressly provided in Section 2.7, Allergan shall not, and
shall cause its Affiliates not to, either itself, or together with or through
enabling (including through the grant of rights) any Third Party, Exploit any
Licensed Compound or Licensed Product outside of the Permitted Indications;
provided, that, Allergan shall not be in breach of this Section 2.4.3 merely as
a result of off-label use of a Licensed Product outside of a Permitted
Indication for a Licensed Product that has only received Regulatory Approvals
for, and has only been promoted by Allergan or its Affiliates for, one or more
Permitted Indications.

 

2.4.4.     Notwithstanding anything to the contrary in this Agreement, the
restrictions placed on a Party and its Affiliates in Sections 2.4.1 through
2.4.2, respectively (the relevant restricted Party, the “Restricted Party”),
will not apply to any product Developed or Commercialized by any Third Party
that becomes an Affiliate of the Restricted Party after the Effective Date (a)
as a result of [* * *] or (b) if such product (i) is sold or marketed by such
Third Party or its licensee and such sales (whether by such Third Party or a
licensee of such Third Party) represents less than fifty percent (50%) of the
worldwide sales of the acquired business at the time such Third Party becomes an
Affiliate of such Restricted Party by direct or indirect acquisition of such
Third Party by such Restricted Party or (ii) is not sold or marketed by such
Third Party and represents less than fifty percent (50%) of the enterprise value
of the acquired business at the time such Third Party becomes an Affiliate of
such Restricted Party by direct or indirect acquisition of such Third Party by
such Restricted Party, in each case solely (x) if a “firewall” of reasonable
safeguards is put in place by the Restricted Party between individuals with
access to Licensed Compound Know-How or Licensed Compound Patents (to the extent
unpublished), on the one hand, and the personnel responsible for the Development
or Commercialization of such product, on the other hand and (y) if such
Development or Commercialization (i) was initiated prior to such Third Party
becoming an Affiliate of such Restricted Party and without any access to
Licensed Compound Know-How or Licensed Compound Patents (to the extent
unpublished), and (ii) continues without the use of any Licensed Compound
Know-How (to the extent not in the public domain) or Licensed Compound Patents
after such Third Party becomes an Affiliate of the Restricted Party.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 24

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.4.5.     Notwithstanding anything to the contrary in this Section 2.4, if a
Third Party becomes an Affiliate of a Restricted Party by direct or indirect
acquisition of such Third Party by such Restricted Party and such Third Party
is, at the time of such acquisition, Developing or Commercializing a
Microbiome-Based Compound for, with respect to such Party, a Restricted
Indication, that (a) if sold or marketed, represents fifty percent (50%) or more
of the worldwide sales of the acquired Third Party at the time of such
acquisition or (b) if not sold or marketed, represents fifty percent (50%) or
more of the enterprise value of the acquired Third Party at the time of such
acquisition, then, within six (6) months after the closing of such acquisition,
such Restricted Party shall divest all rights (other than the right to merely
receive payments based on the Development or Commercialization of such
Microbiome-Based Compound) or cease to Develop and Commercialize such
Microbiome-Based Compound for the duration of the relevant restriction on such
Restricted Party as set forth in Section 2.4.1 or 2.4.2, as applicable; provided
that such Restricted Party shall ensure that: (x) no personnel of such
Restricted Party or its Affiliates that is involved in the Development,
manufacture or Commercialization of such Microbiome-Based Compound prior to such
divestment or cessation obtains any rights or access to the Confidential
Information of the other Party until completion of such divestment or cessation;
and (y) all of such Party’s or its Affiliates’ Development and Commercialization
activities related to any such Microbiome-Based Compound prior to such
divestment or cessation are kept separate from the Development and
Commercialization activities for the Licensed Compound and Licensed Products
under this Agreement.

 

2.5.        Retention of Rights.

 

2.5.1.     Assembly retains the right under the Licensed Compound Patents, the
Licensed Compound Know-How and the Retained Regulatory Documentation solely to
perform its obligations as set forth in, and subject to, the R&D Plan. Except as
expressly provided herein, Assembly grants no other right or license, including
any rights or licenses to the Licensed Compound Patents, the Licensed Compound
Know-How or any other Patent or intellectual property rights not otherwise
expressly granted herein.

 

2.5.2.     Except as expressly provided herein, Allergan grants no other right
or license, including any rights or licenses to the Allergan Collaboration IP,
the Assigned Regulatory Documentation, Allergan’s interest in the Joint Patents
and the Joint Know-How or any other Patent or intellectual property rights not
otherwise expressly granted herein.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 25

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.6.        Disclosure of Know-How and Regulatory Documentation.

 

2.6.1.     Assembly shall and shall cause its Affiliates to, without additional
compensation, disclose and make available to Allergan, in electronic or hardcopy
form, as Allergan may reasonably request, copies of all physical embodiments of
Regulatory Documentation, Licensed Compound Know-How and Joint Know-How
Controlled by Assembly or its Affiliates, including (a) all clinical and
non-clinical data, (b) summaries of such data, research, analyses and other
information relating to the Licensed Compounds or the Licensed Products
(including the results achieved in the performance of the R&D Plan and the
Development of a Compound Candidate, Product Candidate, Licensed Compound or
Licensed Product), and (c) any other information claimed or covered by any
Licensed Compound Patent or Joint Patent or otherwise relating to any Licensed
Compound, any Licensed Product or the Exploitation of any Licensed Compound or
Licensed Product requested by Allergan, in each case (x) that is in existence as
of the Effective Date, promptly after (but in any case within thirty (30)
calendar days following) the Effective Date and (y) that comes into existence
after the Effective Date, promptly after the earlier of the development, making,
conception or reduction to practice of such Regulatory Documentation, Licensed
Compound Know-How or Joint Know-How.

 

2.6.2.     Assembly, at its sole cost and expense, shall provide Allergan with
all reasonable assistance required in order to transfer to Allergan the
Regulatory Documentation, Licensed Compound Know-How, Joint Know-How, and other
information required to be produced pursuant to Section 2.6.1 above, in each
case, in a timely manner. Without limiting the foregoing, Assembly shall make
available to Allergan, those of Assembly’s representatives as Allergan may
reasonably request for purposes of transferring the Regulatory Documentation,
Licensed Compound Know-How, Joint Know-How, or other information to Allergan or
for purposes of Allergan acquiring expertise on the practical application of
such information or assisting on issues arising during such Exploitation,
including through site visits to Allergan’s facility as reasonably required or
useful.

 

2.6.3.     In connection with the foregoing disclosure obligation, Assembly will
disclose to Allergan information relating to [* * *] by Assembly for use [* * *]
by Assembly hereunder for selection by Allergan as a Compound Candidate,
including Assembly’s [* * *], but, anything to the contrary in this Agreement
notwithstanding, neither Assembly nor any of its Affiliates shall be required to
disclose or make available to Allergan or any Third Party any [* * *] a
compound.

 

2.7.        Option to Expand the Permitted Indications.

 

2.7.1.     Allergan shall have the right, at Allergan’s sole discretion at any
time during the Term, to expand the Permitted Indications (the “Option
Indication Right”) on an Option Indication-by-Option Indication basis by (i)
providing written notice (an “Option Notice”) to Assembly specifying an
additional indication or indications (each, an “Option Indication” and
collectively, “Option Indications”) with respect to which Allergan desires to
exercise the Option Indication Right and the identity of the Licensed Compound
or Compound Candidate that Allergan initially intends to Develop for the
relevant Option Indication(s) and (ii) paying the fee (the “Option Exercise
Fee”) and committing to pay the development milestones (“Option Indication
Development Milestones”) as described in Section 2.7.2. There shall be no limit
to the number of times Allergan may exercise the Option Indication Right. Within
ten (10) Business Days of receipt of an Option Notice, Assembly shall notify
Allergan (a) if a proposed Option Indication is available, such Option
Indication to only be deemed unavailable if [* * *] and (b) if such proposed
Option Indication is available, whether any Licensed Compound Know-How described
in clause (a) of Section 1.107 or any Licensed Compound Patents described in
clause (b)(i) of Section 1.108 would not be Licensed Compound Know-How or
Licensed Compound Patents with respect to such proposed Option Indication,
assuming solely for the purposes of this Section 2.7.1 that any Compound
Candidate subject to the Option Notice is a Licensed Compound. If Assembly does
not provide notice to Allergan within such ten (10) Business Day period or
otherwise notifies Allergan that such Option Indication is available under this
Agreement (provided that, unless Assembly notifies Allergan that such Option
Indication is not available, it shall provide to Allergan the information
described in clause (b) of the preceding sentence), such Option Indication shall
become a Permitted Indication upon payment by Allergan of the Option Exercise
Fee.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 26

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.7.2.     Option Exercise Fee.

 

(a)     The Option Exercise Fee shall be determined as follows:

 

Option Exercise Fee = [* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

[* * *]

 

The Option Exercise Fee for any Option Indication shall not be any greater than
$[* * *], regardless of its calculated amount. If the Option Exercise Fee as
calculated above results in an amount (a) that is less than $[* * *], then the
Option Exercise Fee shall be adjusted to be equal to $[* * *] and (b) that is
greater than $[* * *], then the Option Exercise Fee shall be payable as follows:
(i) $[* * *] shall be payable at the time of exercise of the Option Indication
Rights in accordance with this paragraph and (ii) the remainder (up to $[* * *])
shall be [* * * ] payable for the relevant Option Indication. The Option
Exercise Fee shall be payable within [* * *] days after receipt by Allergan of
an invoice therefor from Assembly, which invoice shall be delivered promptly
following the determination of the Option Exercise Fee in accordance with this
Section 2.7.2; provided that, Allergan may revoke its Option Notice within
thirty (30) days after such determination is made and, in such case, the
relevant Option Indication will not be deemed a Permitted Indication hereunder,
Allergan shall have no obligation to pay the relevant Option Exercise Fee and
Allergan shall maintain its Option Indication Right with respect to such Option
Indication.

 

(b)     The Option Indication Development Milestones shall become due and
payable upon the achievement of the Development Milestones set forth in
Section 7.2.1 by the first Licensed Product in an Option Indication on and
subject to the same terms as are applicable to Licensed Products that are in
Development for use to treat IBS; provided that the amount of such Development
Milestones (a) shall be determined by [* * *] and (b) with respect to the first
two (2) Development Milestones owed, [* * *]; provided further that, with
respect to immediately foregoing clause (a), [* * *].

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 27

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

2.7.3.     In the event the Parties are unable to agree on the calculation of a
Year 5 Forecast under Section 2.7.2 within thirty (30) days of delivery of an
Option Notice, either Party may provide written notice to the other Party (an
“Expert Resolution Notice”), and such matter shall be resolved by a final,
binding determination by an independent Third Party expert mutually acceptable
to the Parties (the “Expert”). Once the Expert has been selected, each Party
shall, within ten (10) Business Days following selection of the Expert, provide
the Expert and the other Party with a written statement setting forth its
proposed calculation with respect to the applicable Year 5 Forecast with any
such supporting documentation as such Party may determine to provide. The Expert
shall, no later than ten (10) Business Days (or such other period as the Parties
may agree) after the submission of the Parties’ written statements, determine
the appropriate amount for the Year 5 Forecast for the purposes of Section
2.7.2; provided, that, the Expert may only choose one of the relevant Year 5
Forecast proposals submitted by the Parties without modification as the relevant
Year 5 Forecast. The decision of the Expert shall be the sole, exclusive and
binding remedy between the Parties with respect to any dispute with respect to
the calculation of any Year 5 Forecast under Section 2.7. The costs of the
Expert shall be shared by the Parties.

 

2.7.4.     Notwithstanding anything to the contrary set forth herein, Assembly
shall not be prevented from directly or indirectly Developing or Commercializing
a Microbiome-Based Compound in any Option Indication.

 

ARTICLE 3
GOVERNANCE

 

3.1.        Establishment of Joint Development Committee. Within thirty (30)
days of the Effective Date, the Parties shall establish a Joint Development
Committee (the “Joint Development Committee” or “JDC”) consisting of an
appropriate number of representatives as may be agreed upon by the Parties, with
an equal number of representatives designated by each Party. The initial members
of the JDC will be nominated by the Parties promptly following the Effective
Date. Such representatives shall be individuals suitable in seniority and
experience and having delegated authority to make decisions of the JDC with
respect to matters within the scope of the JDC’s responsibilities. The JDC shall
operate in accordance with the provisions of Sections 3.2 to 3.8, and shall have
no authority to alter, amend or waive the terms and conditions of this
Agreement, including any payment conditions or terms, periods for performance,
or obligations of the Parties. A Party may change one or more of its
representatives serving on the JDC at any time upon written notice to the other
Party; provided that such replacement is of comparable authority and scope of
functional responsibility within that Party’s organization as the person he or
she is replacing. At its meetings, the JDC shall discuss the matters described
below and such other matters as are reasonably requested by either Party’s
Alliance Manager. The JDC shall remain in effect until the Launch of all
Licensed Products.

 

3.2.       Responsibilities of JDC. Subject to the limitations set forth in
Section 3.6, the JDC shall perform the following functions:

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 28

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

3.2.1.      oversee and direct the conduct of the R&D Plan, including (a)
selection, prioritization, and Optimization of Compound Candidates and Product
Candidates and (b) on a Licensed Compound-by-Licensed Compound basis, conduct of
Clinical Trials with respect to any Licensed Product containing a Licensed
Compound until the Completion of the first POC Trial for a Licensed Product
containing such Licensed Compound;

 

3.2.2.     allocate (and reallocate from time to time) activities between the
Parties under the R&D Plan;

 

3.2.3.     review and comment on any development plan produced by Allergan in
respect of a Licensed Compound pursuant to Section 4.1.2;

 

3.2.4.     facilitate communication between the Parties regarding all material
activities performed by such Party under the R&D Plan, including preclinical and
clinical Development of Compound Candidates and Product Candidates, under or in
connection with the R&D Plan;

 

3.2.5.     review, and provide a forum for the Parties to discuss, any
subcontractors through which Assembly intends to conduct any Development or
manufacturing activities hereunder, together with the subcontracts related
thereto;

 

3.2.6.     provide a forum for the Parties to discuss Allergan’s Development of
any Licensed Compound or Licensed Product containing such Licensed Compound; and

 

3.2.7.     perform such other functions as are specifically designated for the
JDC in this Agreement.

 

3.3.        Co-Chairs. Each Party shall designate one of its representatives on
the JDC to co-chair the meetings for the JDC (each, a “Co-Chair”). The Co-Chairs
shall, through and with the assistance of the Alliance Managers, coordinate and
prepare the agenda for, and ensure the orderly conduct of, the meetings of the
JDC. The Co-Chairs shall, through and with the assistance of the Alliance
Managers, solicit agenda items from the JDC members and provide an agenda, along
with appropriate information for such agenda, reasonably in advance of any
meeting. Such agenda shall include all items requested by either Co-Chair for
inclusion therein. In the event the Co-Chairs or another JDC member from either
Party is unable to attend or participate in a meeting of the JDC, the Party
whose Co-Chair or member is unable to attend may designate a substitute co-chair
or other representative for the meeting.

 

3.4.        Meetings. The JDC shall meet at least quarterly, or more or less
frequently if determined by the JDC, during the R&D Term and JDC meetings can be
called at other times by agreement between the Parties for any reason. JDC
meetings may be conducted by telephone, videoconference or in person. Any
in-person JDC meetings shall be held on an alternating basis between Assembly’s
and Allergan’s facilities, unless otherwise agreed by the Parties. Each Party
shall be responsible for the cost of such Party’s own personnel and for its own
expenses in attending such meetings and carrying out the other activities
contemplated under this ARTICLE 3. As appropriate, the JDC may invite a
reasonable number of non-voting employees, consultants and scientific advisors
to attend its meetings as non-voting observers; provided, that such invitees are
bound by confidentiality obligations at least as stringent as the provisions set
forth herein. Each Party may also call for special meetings of the JDC to
discuss particular matters requested by such Party. The Alliance Managers shall
provide the members of the JDC with no less than ten (10) Business Days’ notice
of each regularly scheduled meeting and, to the extent reasonably practicable
under the circumstances, no less than five (5) Business Days’ notice of any
special meetings called by either Party.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 29

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

3.5.     Minutes. Minutes will be kept of all JDC meetings by one of the
Co-Chairs of the JDC (or his or her designees) on a rotating basis and sent to
all members of the JDC by e-mail for review and approval within thirty (30) days
after each such meeting. The JDC shall formally accept the minutes of the
previous meeting at or before the next meeting of the JDC. Minutes will be
deemed approved unless any member of the JDC objects to the accuracy of such
minutes by providing written notice to the other members of the JDC prior to the
next meeting of the JDC. Minutes shall list action items and shall designate any
issues that need to be resolved by the JDC or applicable resolution process. In
the event of any objection to the minutes that is not resolved by mutual
agreement of the Parties, such minutes will be amended to reflect such
unresolved dispute.

 

3.6.     Decision Making within JDC.

 

3.6.1.     During the R&D Term, decisions of the JDC pursuant to Sections 3.2.1
to 3.2.2 shall be made by unanimous vote, with each Party having one (1) vote.
In order to make any decision, the JDC must have present (in person or via
telephone or videoconference) and voting at least one (1) representative of each
Party.

 

3.6.2.     On a Licensed Compound-by-Licensed Compound basis, following the end
of the Compound R&D Term for such Licensed Compound, (a) the JDC shall cease to
have any decision-making authority with respect to such Licensed Compound and
any Licensed Product incorporating such Licensed Compound, (b) Allergan shall
make all decisions, including Development decisions, regarding such Licensed
Compound and any Licensed Products incorporating such Licensed Compound and (c)
the JDC shall serve solely as a forum for the Parties to discuss Allergan’s
Development with respect to such Licensed Compound and any Licensed Products
incorporating such Licensed Compound.

 

3.6.3.      In the event there is a [* * *] during the R&D Term, immediately
upon [* * *], the JDC shall thereafter serve solely as a forum for the Parties
to discuss, on a Compound Candidate-by-Compound Candidate basis, the Development
of a Compound Candidate prior to such Compound Candidate becoming a “Licensed
Compound” hereunder, and Allergan shall have the right to make all decisions
previously subject to Assembly’s final decision making authority under
Section 3.7 with respect to the Development of each of the Compound Candidates
following completion of [* * *] activities with respect thereto.

 

3.7.     Committee Deadlocks. Subject to the limitations set forth in Section
3.6 and the terms of this Agreement, if during the R&D Term, the JDC cannot
resolve a matter described in Section 3.6.1 within thirty (30) days, or such
shorter time as may be determined by the Parties, after it begins discussing any
such delegated matter (a “Committee Deadlock”), then the JDC shall escalate such
Committee Deadlock to the Senior Officers for resolution by consensus. If
following consideration by the Senior Officers for a period of up to ten (10)
Business Days there is still no consensus, then, [* * *].

 

3.8.     Joint Patent Committee.

 

3.8.1.      Formation; Composition. Within thirty (30) days of the Effective
Date, the Parties will establish a joint patent committee (the “Joint Patent
Committee”) comprised of an equal number of representatives from each Party (or
appointed representatives of an Affiliate of such Party) with sufficient
seniority within the applicable Party to make decisions arising within the scope
of the Joint Patent Committee’s responsibilities.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 30

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

3.8.2.      Specific Responsibilities. The Joint Patent Committee will:

 

(a)     provide a forum for discussing the preparation, filing, prosecution, and
maintenance of Product Only Patents, Product Related Patents, and other Licensed
Compound Patents, as set forth in Sections 9.1.1 to 9.1.3;

 

(b)     comply with the procedures set forth in Section 9.1.6(c); and

 

(c)     perform such other functions regarding Patents included in the Licensed
Compound Patents as appropriate, to further the purposes of this Agreement, in
each case as agreed in writing by the Parties.

 

3.8.3.      Meetings. The Joint Patent Committee shall meet at least one (1)
time per Calendar Year, or more or less frequently if determined by the Joint
Patent Committee.

 

3.9.        Alliance Managers.

 

Each Party shall designate an individual to serve as the main point of contact
for such Party to exchange information, facilitate communication and coordinate
the Parties’ activities under this Agreement (each, an “Alliance Manager”). The
Alliance Managers shall attend meetings (or designate an appropriate
representative to attend meetings on the Alliance Manager’s behalf) between the
Parties, including JDC meetings. Each Party may change its designated Alliance
Manager from time to time upon written notice to the other Party.

 

ARTICLE 4
R&D PLAN, DEVELOPMENT AND DILIGENCE REQUIREMENTS

 

4.1.        R&D Plan.

 

4.1.1.      General. As at the Execution Date, the Parties have agreed to a
preliminary version of the R&D Plan attached as Schedule 1.153. Assembly will
prepare, and the Parties will review and mutually agree to, a final R&D Plan
within forty-five (45) days after the Effective Date. The R&D Plan, among other
things as further specified in this Section 4.1, will specify the scientific
direction and activities of, and allocate responsibilities and resources
between, the Parties in a manner consistent with this Agreement. The R&D Plan
will be updated from time-to-time during the Term to ensure that it reflects the
then-current scope of activities planned by the Parties, with more detail being
provided for activities that are to be conducted in the near-term and that are
less contingent on the achievement of anticipated results of Development. The
R&D Plan will include the information referenced in the outline attached to the
R&D Plan attached as Schedule 1.153, and will include information relevant to
the following topics and events, as and when such information is determinable:

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 31

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(a)      activities conducted in connection with the Optimization (including the
goals of and strain selection methodology and gene sequence analysis protocols
used to select and validate Initial Candidate Compounds in such Optimization) of
each Initial Compound Candidate for its proposed Permitted Indication and the
conduct of a POC Trial for the Licensed Product containing the Initial Compound
resulting from such Optimization activities for such Permitted Indication and
delivery to Allergan of top-line results for such POC Trial;

 

(b)     the delivery of, and timing of such delivery of, potential New Compound
Candidates by Assembly to Allergan as further described in Section 4.4, the
Optimization (including the goals of and strain selection methodology and gene
sequence analysis protocols used to select and validate New Candidate Compounds
in such Optimization) of each New Compound Candidate for its proposed Permitted
Indication and the conduct of a POC Trial for the Licensed Product containing
the New Compound resulting from such Optimization activities for such Permitted
Indication and delivery to Allergan of top-line results for such POC Trial;

 

(c)     the delivery of potential Backup Compound Candidates by Assembly to
Allergan following Allergan’s request as described in Section 4.5, the
Optimization (including the goals of and strain selection methodology and gene
sequence analysis protocols used to select and validate Backup Candidate
Compounds in such Optimization) of each Backup Compound Candidate for its
proposed Permitted Indication and the conduct of a POC Trial for the Licensed
Product containing the Backup Compound resulting from such Optimization
activities for such Permitted Indication and delivery to Allergan of top-line
results for such POC Trial.

 

In the event that Allergan desires to Develop a Compound Candidate or Licensed
Compound for a Permitted Indication other than an Initial Indication, the R&D
Plan shall also contain a R&D Budget (New Indications) as further described in
Section 4.8.3 for the Development activities required to conduct such
Development until completion of all activities related to the first POC Trial of
a Licensed Product incorporating such Licensed Compound, including Completion of
such POC Trial and completion of the final clinical study report for such POC
Trial for a Licensed Product incorporating such Licensed Compound. The terms of,
and activities set forth in, the R&D Plan shall at all times be designed to be
in compliance with all applicable Laws and to be conducted in accordance with
professional and ethical standards customary in the pharmaceutical industry,
and, where applicable, each Party’s respective health care compliance policies
and applicable standard operating procedures.

 

4.1.2.     Responsibilities. Each Party shall only be obliged to perform
activities under the R&D Plan if, and solely to the extent, expressly set forth
and allocated to such Party in the R&D Plan or this Agreement. On a Permitted
Indication-by-Permitted Indication basis, neither Party will undertake any
material, ongoing Development activities in connection with any Compound
Candidate or Licensed Compound prior to the Completion of the first POC Trial
for such Licensed Compound, in such Permitted Indication, that are not provided
for or consistent with the then-current R&D Plan. The JDC shall be responsible
for reviewing and making recommendations in respect of any updates or amendments
to the R&D Plan. Any amendments or modifications to the R&D Plan shall require
the mutual agreement of the Parties. For the sake of clarity, from and after the
Completion of a POC Trial for a Licensed Product, the R&D Plan shall not apply
to, or govern in any way, Allergan’s Development efforts for such Licensed
Product or the Licensed Compound incorporated into such Licensed Product.
Following the Completion of a POC Trial for a Licensed Product, Allergan’s
Development efforts, if any, in respect of such Licensed Product or the Licensed
Compound incorporated in such Licensed Product for any Permitted Indication
shall be set forth in a high-level development plan and biannual updates thereto
produced by Allergan and presented to the JDC solely for review and comment.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 32

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

4.2.        Compound R&D Term. On a Licensed Compound-by-Licensed Compound and
Permitted Indication-by-Permitted Indication basis, the period starting on the
Effective Date and ending on the earliest of (a) the Completion of the first POC
Trial for a Licensed Product incorporating such Licensed Compound for such
Permitted Indication, or earlier termination, of the Development activities for
such Licensed Compound under the R&D Plan for such Permitted Indication pursuant
to this Agreement and (b) early termination of this Agreement in accordance with
ARTICLE 10 shall be the “Compound R&D Term” for such Licensed Compound for such
Permitted Indication. For clarity, any Development activities conducted under
the R&D Plan with respect to a Compound Candidate or Product Candidate shall be
deemed to have occurred during the Compound R&D Term for the resultant Licensed
Compound stemming from such Development.

 

4.3.        Development Efforts During the R&D Term.

 

4.3.1.     During the R&D Term, each Party shall devote the FTEs as designated
pursuant to the R&D Plan, which FTEs shall be appropriately qualified research
and development personnel possessing at least the level of skill and experience
that such Party’s personnel engaged in discovery, research and other Development
activities for such Party’s other programs possess. [* * *]. Each Party will
conduct its activities under the R&D Plan in accordance with good scientific
standards and practices and in compliance in all material respects with the
requirements of GLP, GCP and all applicable Laws, including those regarding
environmental, safety and industrial hygiene, quality assurance and quality
control (including data integrity), standards for pharmacovigilance practice,
and all requirements relating to the protection of human subjects. Each Party
shall maintain laboratories, offices and all other facilities reasonably
necessary to carry out the activities to be performed by it pursuant to the R&D
Plan. In conformity with standard pharmaceutical and biotechnology industry
practices and the terms and conditions of this Agreement, each Party shall
prepare and maintain, or shall cause to be prepared and maintained, complete and
accurate laboratory notebooks and other written records, accounts, notes,
reports and data with respect to activities conducted pursuant to the R&D Plan
and, upon such other Party’s written request and at its expense, will send
legible copies of relevant portions of the aforesaid to such Party in such
form(s) as such Party may reasonably request.

 

4.3.2.     When conducting Development under the R&D Plan to identify proposed
Compound Candidates for a particular Permitted Indication, for clarity, in
addition to any other potential compounds that Assembly may identify under the
R&D Plan, Assembly will provide to Allergan, as proposed Compound Candidates, [*
* *] that Assembly or its Affiliates have found to demonstrate, in the
aggregate, characteristics that [* * *] most likely to have a favorable safety
and efficacy profile for the treatment or maintenance of remission of such
Permitted Indication. After selection of a proposed Compound Candidate, Assembly
shall work to Optimize such Compound Candidates in accordance with the R&D Plan.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 33

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

4.3.3.     During the applicable Compound R&D Term, subject to Allergan’s final
decision-making authority set forth in Section 3.6 if applicable, Assembly shall
be responsible for [* * *] and preclinical research of such Compound Candidate
and Development of such Compound Candidate and resultant Licensed Compound
through the completion of all activities related to the first POC Trial of a
Licensed Product incorporating such Licensed Compound, including Completion of
such POC Trial and completion of the final clinical study report for such POC
Trial for such Licensed Product; provided that, notwithstanding anything to the
contrary in this Agreement, an IND for a Product Candidate in a Permitted
Indication may only be filed with a Regulatory Authority with the mutual consent
of the Parties, such consent to be given or withheld in good faith.

 

4.4.       Development of New Compounds.

 

4.4.1.     Assembly shall use Commercially Reasonable Efforts to provide
proposed New Compound Candidate(s) for selection by Allergan, including
summaries of data, research, analyses, rationale for such selection and any
other information relating to such proposed New Compound Candidate(s) required
by the R&D Plan.

 

4.4.2.     Allergan shall have the right to select, in its sole discretion, up
to two (2) candidates as New Compound Candidates for Optimization, one for the
Initial Indication of irritable bowel syndrome with constipation (IBS-c) or
mixed irritable bowel syndrome (IBS-m) and one for the Initial Indication of
irritable bowel syndrome with diarrhea (IBS-d) or mixed irritable bowel syndrome
(IBS-m) and, upon such selection, each such candidate will be deemed a New
Compound Candidate hereunder. If Allergan, in its sole discretion, does not
select two (2) candidates proposed by Assembly as New Compound Candidates for an
Initial Indication, Assembly shall use Commercially Reasonable Efforts to
provide other candidates for such New Compound for such Initial Indication
reasonably thereafter. For clarity, the Development Costs incurred by Assembly
in providing additional candidates to Allergan shall be included within and
subject to the limitation on total Development Costs to be incurred by Assembly
as set forth in Section 4.8.2(a). In the event Allergan does select a candidate
to be a New Compound Candidate, Assembly shall submit to the JDC (which shall be
re-established if disbanded pursuant to this Agreement at the time of such
candidate selection), for approval by mutual agreement of the Parties, a
proposed amendment to the R&D Plan providing for the activities for the
Development (including Optimization) of such New Compound Candidate and
resultant New Compound (and products incorporating each of such) for the
applicable Initial Indication through the Completion of the first POC Trial for
a Licensed Product incorporating such New Compound.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 34

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

4.5.       Development of Backup Compounds; [* * *].

 

4.5.1.      Subject to the terms of this Section 4.5, Allergan shall have the
right, upon written notice to Assembly, to request that Assembly provide
potential Backup Compound Candidate(s) (such Backup Compound Candidate(s) to be
backups to the Initial Compounds or New Compounds initially for the same
Permitted Indications as the such Initial Compound or New Compound but subject
to Development for additional indications thereafter as provided in Section
4.8.3) for evaluation and possible selection by Allergan, such written request
to include selection criteria for such potential Backup Compound Candidate(s).
Upon receipt of Allergan’s written request, Assembly shall use Commercially
Reasonable Efforts to identify potential Backup Compound Candidate(s) in
accordance with the selection criteria provided by Allergan in such written
request; provided that unless otherwise agreed by Allergan, Assembly shall not
propose any potential Backup Compound Candidate that has [* * *] (without regard
to [* * *]) as a Compound Candidate. Allergan shall provide the written request
contemplated by this Section 4.5.1 in sufficient reasonable time for Assembly to
provide potential Backup Compound Candidate(s) for evaluation by Allergan no
later than the conclusion of the Phase III Clinical Trial for the Licensed
Product incorporating the Licensed Compound for which such potential Backup
Compound Candidate(s) are intended to be backup(s). Assembly shall provide
Allergan with access to such data, research, analyses, rationale for selection
and any other information relating to such potential Backup Compound
Candidate(s) as is requested by Allergan and that is possessed and controlled by
Assembly, as soon as practicable following the date of Allergan’s written
request.

 

4.5.2.     Allergan shall have the right to select, in its sole discretion, up
to a total of [* * *] Backup Compound Candidates as backups to the Initial
Compounds and New Compounds for Development for Permitted Indications from the
compound candidates provided by Assembly pursuant to Section 4.5.1, and, upon
such selection, such candidates will be deemed Backup Compound Candidates
hereunder. In the event Allergan does select a candidate to be a Backup Compound
Candidate, it may submit to the JDC (which shall be re-established if disbanded
at the time of such candidate selection), for approval by mutual agreement of
the Parties, a proposed amendment to the R&D Plan providing for the activities
for the Optimization and Development of such Backup Compound Candidate and
resultant Backup Compound through the Completion of the first POC Trial for a
Licensed Product incorporating such Backup Compound, such proposed amendment to
be the R&D Plan once such amendment is mutually agreed upon by the Parties. If
Allergan, in its sole discretion, does not select [* * *] proposed candidates as
Backup Compound Candidates, Assembly shall, at Allergan’s request, use
Commercially Reasonable Efforts to provide other proposed Backup Compound
Candidate(s) pursuant to the procedure set forth in Section 4.5.1.

 

4.5.3.     For the sake of clarity, (i) the composition of Backup Compounds
shall not be limited to [* * *] as the relevant Licensed Compound to which it is
a backup, and (ii) subject to the terms of this Agreement, [* * *] included in a
Licensed Compound may be used by Assembly in its development of compounds for
itself or Third Parties.

 

4.6.       Development Efforts Following the End of the Compound R&D Term.
Following the end of a Compound R&D Term with respect to any Licensed Compound
being Developed for any Permitted Indication in the Field, subject to Assembly’s
performance of its obligations set forth in Section 6.4, Allergan shall be
responsible for all Development and Commercialization activities regarding such
Licensed Compound and any Licensed Products incorporating such Licensed
Compound; provided, that, if Assembly has, at the time of the Completion of the
first POC Trial for a Licensed Product incorporating such Licensed Compound,
established an Affiliate in China with sufficient capabilities to manage
Development of such Licensed Product in China, as determined by Allergan in its
reasonable discretion, then Assembly shall conduct Development of such Licensed
Product in China through such Affiliate under Allergan’s oversight and
direction, and Allergan shall reimburse Assembly for all Development Costs
reasonably incurred by Assembly in connection with such activities, pursuant to
the processes set forth in Section 4.9.2.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 35

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

4.7.       Diligence Obligations.

 

4.7.1.     Each Party shall use Commercially Reasonable Efforts to perform its
obligations under the R&D Plan with respect to the Development of each Licensed
Compound and each Licensed Product.

 

4.7.2.     On an Initial Indication-by-Initial Indication basis, from and after
[* * *] of a Licensed Product for an Initial Indication, Allergan shall use
Commercially Reasonable Efforts to (a) Develop and seek Regulatory Approval of
such Licensed Product for such Initial Indication in [* * *] and (b)
Commercialize such Licensed Product in each of [* * *] following receipt of
Regulatory Approval (including, for clarity, in [* * *], pricing approval) in
such country in such Initial Indication.

 

4.8.       Development Costs.

 

4.8.1.     General. In incurring Development Costs under this Agreement while
conducting activities under the R&D Plan, Assembly will incur Development Costs
that are reasonable for the activity conducted and will work in good faith to
avoid or minimize any Development Cost overages to the R&D Budget.

 

4.8.2.     Initial Indications.

 

(a)     Subject to the terms of this Agreement, Allergan and Assembly shall be
jointly responsible for all Development Costs incurred in the conduct of
activities under the R&D Plan for Development of a Licensed Compound (other than
a Backup Compound) and a Licensed Product incorporating such Licensed Compound
for an Initial Indication. On a Licensed Compound-by-Licensed Compound basis,
Allergan shall be obligated to fund up to Fifty Million USD ($50M) and Assembly
shall be obligated to fund up to Twenty Five Million USD ($25M) of such
Development Costs through the completion of all activities related to the first
POC Trial of a Licensed Product incorporating such Licensed Compound for the
Initial Indications, including Completion of such POC Trial and completion of
the final clinical study report for such POC Trial (the “Initial Indication
Development Costs”). The Parties shall fund up to such aggregate of Seventy-Five
Million USD ($75M) of Initial Indication Development Costs on a pro-rata basis
in the manner of two-thirds (2/3) borne by Allergan and one-third (1/3) borne by
Assembly.

 

(b)     To the extent the Initial Indication Development Costs exceed Seventy
Five Million USD ($75M), Assembly may elect, prior to the first day of the
Calendar Quarter in which the Initial Indication Development Costs are expected
to exceed Seventy Five Million USD ($75M), to either (a) continue to bear
one-third (1/3) of any such Development Costs or (b) cease to bear any
additional Initial Indication Development Costs in excess of its $25M share. If
Assembly elects, pursuant to this Section 4.8.2(b), to cease bearing its portion
of the Initial Indication Development Costs, Allergan shall be entitled to
deduct from any Development Milestone Payments payable to Assembly as set forth
in Section 7.4.5(a) one-third (1/3) of the Initial Indication Development Costs
actually paid by Allergan in excess of the first Seventy-Five Million USD ($75M)
of Initial Indication Development Costs incurred by the Parties pursuant to
Section 4.8.2(a) plus a premium of 25% ([* * *]).

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 36

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(c)     Anything herein to the contrary notwithstanding, (i) on a Licensed
Compound-by-Licensed Compound basis, Allergan shall be solely responsible for
all Development Costs incurred pursuant to this Agreement in connection with the
Development of a Licensed Compound and Licensed Products incorporating such
Licensed Compound from and after the completion of the final clinical study
report for such POC Trial for such Licensed Product, including Completion of
such POC Trial and completion of the final clinical study report for such POC
Trial and (ii) all Development Costs incurred in respect of the Development of a
Backup Compound pursuant to this Agreement shall be borne solely by Allergan.

 

4.8.3.     Other Indications.

 

(a)     In the event that Allergan desires to Develop a Licensed Compound for a
Permitted Indication other than an Initial Indication, Allergan shall so notify
Assembly. Assembly shall prepare and provide to Allergan a proposed amendment to
the R&D Plan describing the activities for such Development, containing a
proposed R&D Budget (New Indications) for such activities. Such proposed
amendment to the R&D Plan and proposed R&D Budget (New Indications) shall be
given effect once mutually agreed upon by the Parties. Allergan shall be solely
responsible for all Development Costs incurred pursuant to this Section 4.8.3(a)
for such Development; provided that, at its option, Assembly may elect to bear
one-third (1/3) of such Development Costs for Development of a Licensed Compound
and Licensed Products incorporating such Licensed Compound in a Permitted
Indication other than an Initial Indication by giving written notice to Allergan
within ten (10) Business Days after approval by the Parties of the relevant
proposed amendment to the R&D Plan. Upon Assembly’s delivery of such written
notice to participate in the payment of such Development Costs, it shall be
obligated to do so under the terms of this Agreement.

 

(b)     If Assembly does not elect to bear one-third (1/3) of any such
Development Costs pursuant to Section 4.8.3(a), then (i) Allergan shall be
entitled to deduct from any Development Milestone Payments payable to Assembly
in respect of a Licensed Product that incorporates such Licensed Compound for
such Permitted Indication an amount equal to one-third (1/3) of the Development
Costs actually incurred by Allergan for Development activities for such Licensed
Compound and Licensed Product incorporating such Licensed Compound, in each case
for such Permitted Indication plus a premium of 25% ([* * *]).

 

4.9.       Invoicing; Payment of Development Costs.

 

4.9.1.     With respect to Development Costs incurred in connection with
Development activities for which the Parties are sharing Development Costs in
accordance with this Agreement, within ten (10) days following the last day of
each Calendar Quarter during the R&D Term, each Party shall provide the other
Party with a report of all Development Costs that were incurred by such Party
performing activities under the R&D Plan in the prior Calendar Quarter and
reasonable supporting documentation with respect thereto. Based on such reports,
the Parties shall determine which Party has incurred more than its allocable
share of the aggregate Development Costs incurred by both Parties during such
Calendar Quarter as set forth in this Agreement, and the Party that has incurred
more than its allocable share of such Development Costs shall provide to the
other Party an invoice for such excess amount of Development Costs incurred by
such Party for such Calendar Quarter within thirty (30) days of the receipt by
both Parties of the reports of Development Costs pursuant to this Section 4.9.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 37

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

4.9.2.     With respect to Development Costs incurred by Assembly in connection
with Development activities for which Allergan is solely responsible for
Development Costs in accordance with this Agreement, Assembly shall provide
Allergan an invoice for the amount of Development Costs incurred by Assembly in
connection with such activities and reasonable supporting documentation with
respect thereto within forty-five (45) days of the end of each Calendar Quarter.

 

4.9.3.     Each Party shall pay the undisputed amount of invoices provided
pursuant to this Section 4.9 within forty-five (45) days of receipt of such
invoice and supporting documentation, as applicable. If a Party disputes in good
faith any charge contained in an invoice, it will pay any undisputed amounts in
accordance with the preceding sentence and provide written notice of the nature
of the dispute to the other Party, and the disputed amount will be addressed
under the dispute resolution provisions of Section 13.4.

 

4.10.       Subcontracts. Either Party may perform appropriate Development
activities under the R&D Plan pursuant to this Agreement through one or more
Third Party subcontractors; provided, that such Party engages each such Third
Party subcontractor through a written agreement consistent with the terms and
conditions of this Agreement, and further provided, that, such Party shall
provide prior written notice to the other Party of such Party’s intent to engage
such subcontractor, such notice to include the relevant contact information of
the subcontractor and a description of the work to be performed by such
subcontractor. Notwithstanding anything to the contrary in this Agreement, a
Party may only engage a Third Party subcontractor to perform Development
activities under the R&D Plan if: (a) no rights of either Party under this
Agreement would be diminished or otherwise adversely affected as a result of
such subcontracting, (b) the subcontractor undertakes the obligations of
confidentiality and non-use regarding Confidential Information that are
substantially the same as those undertaken by the Parties pursuant to ARTICLE 8
hereof, and (c) the subcontractor agrees that any intellectual property
developed in the course of the work hereunder shall be assigned to the Party
engaging the subcontractor or such Party’s designee, so as to permit licensing
or re-assignment as required by the terms and conditions of this Agreement. The
Party engaging any such Third Party subcontractor shall be responsible for all
inventive contributions of the subcontractor’s employees or agents with respect
to any intellectual property. Subcontracting shall not relieve either Party of
its obligations or liability under this Agreement.

 

4.11.       Materials. Each Party will, during the R&D Term, as a matter of
course as described in the R&D Plan or on the other Party’s reasonable written
request, furnish to the other Party samples of Materials that it Controls and
that are necessary for the other Party to carry out its responsibilities under
the R&D Plan. Each Party will use such Materials only in accordance with the R&D
Plan and otherwise in accordance with the terms and conditions of this
Agreement. Except with the prior written consent of the supplying Party, the
Party receiving any Materials will not distribute or otherwise allow the release
of Materials to any Third Party, except for subcontracting (subject to the
provisions of Section 4.10) or sublicensing as permitted hereunder. All
Materials will remain the sole property of the supplying Party, will be used in
compliance with all applicable Laws, and will be used with prudence and
appropriate caution in any experimental work because not all of their
characteristics may be known.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 38

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

4.12.       Reports. Each Party shall promptly provide the other Party with
written reports of all Know-How, results, discoveries, inventions and technical
developments made or generated in the course of performing activities under or
in connection with the R&D Plan with respect to a Licensed Compound or Licensed
Product by such reporting Party. Without limitation to the foregoing, during the
R&D Term, each Party shall prepare and provide to the other Party (a) a written
report every Calendar Quarter that (i) details the Development activities
performed by the reporting Party, including all results achieved, (ii) sets
forth the expected activities to be undertaken by the reporting Party during the
next Calendar Quarter and the prioritization thereof, and (iii) identifies any
issues or circumstances of which the reporting Party is aware that may prevent
or adversely affect in a material manner its future performance of activities
assigned to it under the R&D Plan and (b) such other reports or updates as may
be required under the R&D Plan. The Parties may agree, on a case by case basis,
that minutes or presentations from JDC meetings may be used to satisfy certain
of the foregoing reporting requirements.

 

ARTICLE 5
Co-Promotion

 

5.1.       Co-Promotion in the USA.

 

5.1.1.     Assembly shall have the right, subject and pursuant to the terms set
forth in this Agreement, to co-promote one or more Licensed Products in the USA
(the “USA Co-Promotion Option Right”). The USA Co-Promotion Option Right shall
be exercisable by Assembly on a Licensed Product-by-Licensed Product basis.

 

5.1.2.     Assembly may exercise its USA Co-Promotion Option Right with respect
to a Licensed Product by providing [* * *] prior written notice to Allergan;
provided, that Assembly may only exercise the USA Co-Promotion Option Right
following the commencement of the respective Calendar Years specified below,
provided the related criteria have been achieved: (i) the third Calendar Year
following Launch in the USA of the applicable Licensed Product, if annualized
Net Sales of such Licensed Product in the USA in the second Calendar Year
following Launch of such Licensed Product are at least [* * *] USD ($[* * *])
and trending upwards such that annualized Net Sales of [* * *] USD ($[* * *])
may reasonably be expected by the end of the fourth Calendar Year following
Launch of such Licensed Product; (ii) the fourth Calendar Year following Launch
of the applicable Licensed Product, if annualized Net Sales of such Licensed
Product in the USA in the third Calendar Year following Launch of such Licensed
Product are at least [* * *] USD ($[* * *]) and trending upwards such that
annualized Net Sales of [* * *] USD ($[* * *]) may reasonably be expected by the
end of the fourth Calendar Year following Launch of such Licensed Product; or
(iii) the fifth Calendar Year following Launch of the applicable Licensed
Product, if annualized Net Sales of such Licensed Product in the USA in the
fourth Calendar Year following Launch of such Licensed Product are at least [* *
*] USD ($[* * *]).

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 39

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

5.1.3.     On a Licensed Product-by-Licensed Product basis and subject to
Section 5.4, following exercise by Assembly of the USA Co-Promotion Option Right
with respect to a Licensed Product, Assembly shall have the right to co-promote
such Licensed Product in the USA in accordance with this Agreement until (A)
Assembly terminates its co-promotion right with respect to such Licensed Product
by providing [* * *] months’ prior written notice to Allergan, which notice may
be given at any time after Assembly has been co-promoting such Licensed Product
in the USA for at least [* * *] months; or (B) Allergan terminates Assembly’s
co-promotion right with respect to such Licensed Product upon [* * *] written
notice to Assembly if (I) Assembly fails to provide at least [* * *] ([* * *]%)
of its share of the detailing efforts (i.e. [* * *]% of the total detailing
efforts) in the US in the manner described in Section 5.4 and the Co-Promotion
Agreement in [* * *] or (II) [* * *]. A failure of Assembly to provide its share
of the detailing efforts in the United States shall not, for purposes of Section
10.3, constitute a material breach of this Agreement by Assembly.

 

5.2.       Co-Promotion in China.

 

5.2.1.     Assembly shall have the right, subject and pursuant to the terms set
forth in this Agreement, to co-promote one or more Licensed Products in China
(the “China Co-Promotion Option Right,” together with the USA Co-Promotion
Option Right, the “Co-Promotion Option Rights”). The China Co-Promotion Option
Right shall be exercisable by Assembly on a Licensed Product-by-Licensed Product
basis.

 

5.2.2.     Assembly may exercise its China Co-Promotion Option Right by
providing [* * *] prior written notice to Allergan prior to the anticipated
Launch of the applicable Licensed Product in China, which date Allergan shall
communicate to Assembly no later than [* * *] prior to such Launch date.

 

5.2.3.     On a Licensed Product-by-Licensed Product basis and subject to
Section 5.4, following exercise of the China Co-Promotion Option with respect to
a Licensed Product, Assembly shall have the right to co-promote such Licensed
Product in China in accordance with this Agreement until (A) Assembly terminates
such right by providing [* * *] prior written notice to Allergan, which notice
may be given at any time after Assembly has been co-promoting such Licensed
Product in China for at least [* * *]; or (B) Allergan terminates Assembly’s
co-promotion right with respect to such Licensed Product upon [* * *] written
notice to Assembly if (I) Assembly fails to conduct its detailing efforts as set
forth in Section 5.4 and the Co-Promotion Agreement in [* * *] or (II) [* * *].
A failure of Assembly to provide its share of the detailing efforts in China
shall not, for purposes of Section 10.3, constitute a material breach of this
Agreement by Assembly.

 

5.3.       Joint Co-Promotion Committee. Following Assembly’s exercise of the
USA Co-Promotion Option Right or the China Co-Promotion Option Right with
respect to any Licensed Product, the Parties shall establish a Joint
Co-Promotion Committee (the “Joint Co-Promotion Committee” or “JCC”) consisting
of three (3) representatives, or such other number, as may be agreed upon by the
Parties, designated by each Party of appropriate authority and scope of
functional responsibility within that Party’s organization. The JCC shall
operate in accordance with the provisions of Sections 3.3 to 3.5, and shall have
no authority to alter, amend or waive the terms and conditions of this
Agreement, including any payment conditions or terms, periods for performance,
or obligations of the Parties. A Party may change one or more of its
representatives serving on the JCC at any time upon written notice to the other
Party; provided, that such replacement is of comparable authority and scope of
functional responsibility within that Party’s organization as the person he or
she is replacing. The JCC shall serve solely as a forum for discussion regarding
the Parties’ co-promotion activities for the applicable Licensed Product(s)
pursuant to a marketing plan developed by Allergan for the applicable Licensed
Product(s). Allergan shall have final decision-making authority for all matters
regarding Commercialization of the Licensed Products. The JCC shall remain in
effect until either Party’s termination of the applicable Co-Promotion Option
Right pursuant to this ARTICLE 5, or for such longer period as the Parties may
mutually agree.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 40

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

5.4.       Co-Promotion Agreement; Detailing Efforts.

 

5.4.1.     No later than one-hundred twenty (120) days following Assembly’s
exercise of a Co-Promotion Option Right, the Parties shall negotiate in good
faith and enter into the terms of a co-promotion agreement, the terms of which
shall be consistent with this ARTICLE 5 and such additional customary terms and
conditions (including terms regarding training, marketing materials,
responsibility for recalls and adverse event reporting, and maintenance of
records relating to detailing activities) as may be appropriate to provide for
such co-promotion activities (the “Co-Promotion Agreement”). Notwithstanding
anything to the contrary in this Agreement, Assembly shall not have the right to
co-promote a Licensed Product in a country prior to the effective date of the
Co-Promotion Agreement for such Licensed Product in such country.

 

5.4.2.     Upon execution of a Co-Promotion Agreement with respect to a country,
Assembly shall be responsible for [* * *] ([* * *]%) of the detailing efforts to
physicians who are not general practitioners in the applicable country for the
applicable Licensed Product. In addition, Assembly may not engage a contract
sales organization in respect of any co-promotion activities of a Licensed
Product in the United States or China. Assembly shall comply, and shall cause
the Assembly sales force and all other employees, agents and representatives of
Assembly to comply, with all applicable Laws, regulations and guidelines in
connection with its promotion, marketing and sale activities in respect of a
Licensed Product, including without limitation the Prescription Drug Marketing
Act and the Federal Anti-Kickback Statute. Assembly shall design and implement
incentive compensation programs for its internal sales force responsible for
detailing efforts under the Co-Promotion Agreement, that are comparable to
Allergan’s incentive compensation programs for Allergan’s internal sales force.

 

5.4.3.     Notwithstanding anything to the contrary in this Agreement,
Assembly’s right to co-promote Licensed Products in either the United States or
China is subject to Assembly possessing a fully trained and qualified sales
force consisting of Assembly FTEs in the applicable jurisdiction, as determined
by Allergan based on the same criteria applied by Allergan to the qualification
and training of its own sales representatives, at least ninety (90) days prior
to the commencement of detailing for the applicable Licensed Product in the
applicable jurisdiction.

 

5.5.       Co-Promotion Expenses. Allergan, or its Sublicensees and Distributors
on behalf of Allergan, shall promote, detail and book sales, and be solely
responsible for expenses associated with Commercialization of the Licensed
Products. In the event Assembly exercises either or both of its Co-Promotion
Option Rights with respect to a Licensed Product, as to be set forth more fully
in the Co-Promotion Agreement, Allergan shall reimburse Assembly [* * *] for
Assembly’s detailing efforts in the applicable country based on [* * *] as
mutually determined by the Parties; provided that, in the event Assembly does
not provide [* * *] ([* * *]%) of the detailing efforts in a country in any full
Calendar Quarter pursuant to Section 5.4 following execution of the Co-Promotion
Agreement with respect to such country, Allergan may [* * *].

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 41

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

ARTICLE 6
Regulatory Affairs; MANUFACTURING

 

6.1.       During Compound R&D Term. On a Licensed Compound-by-Licensed Compound
basis, Assembly shall own all Regulatory Documentation relating to a Licensed
Compound or Licensed Products incorporating such Licensed Compound for a
Permitted Indication during the Compound R&D Term of such Licensed Compound.
During the Compound R&D Term of a Licensed Compound for a Permitted Indication:

 

6.1.1.      Assembly shall conduct interactions or communications with
(including preparing communications or submissions to) such Governmental
Authority relating to such Licensed Compound or a Licensed Product incorporating
such Licensed Compound;

 

6.1.2.      Assembly shall promptly provide Allergan with (i) copies of all
material written or electronic communications received by it or its Affiliates
from, or forwarded by it or its Affiliates to, any Governmental Authority
related to such Licensed Compound or a Licensed Product incorporating such
Licensed Compound, including copies of all minutes and summaries of all meetings
and discussions with any Governmental Authority concerning the R&D Plan or such
Licensed Compound or Licensed Product, and (ii) written notice of all meetings
and discussions scheduled with any Governmental Authority concerning such
Licensed Compound or Licensed Product in sufficient time to give Allergan a
reasonable opportunity to attend such meetings and discussions;

 

6.1.3.     Allergan shall have the right to review and comment on any proposed
substantive communication or submission to any Governmental Authority related to
such Licensed Compound or Licensed Product, and Assembly shall incorporate all
reasonable comments of Allergan;

 

6.1.4.     Allergan shall also be entitled to have at least one (1)
representative of Allergan (or its Affiliates) present at any meetings or
discussions with any Governmental Authority related to such Licensed Compound or
Licensed Product if permitted by applicable Law and consistent with the
practices of the relevant Governmental Authority;

 

6.1.5.     Without limitation to the foregoing, no substantive changes or
amendments, whether mandated by an institutional review board or otherwise,
shall be made to any Clinical Trial protocol or investigator-related materials
relating to such Licensed Compound or Licensed Product without Allergan’s prior
written approval; and

 

6.1.6.     Where Allergan receives from Assembly any document or proposed
communication or submission for review, Allergan shall carry out such review
promptly and shall provide its feedback to Assembly within five (5) Business
Days after receiving the same or such shorter period as may be required in order
to allow Assembly to comply with its obligations under applicable Law or the
reasonable requirements of the relevant Governmental Authority, if applicable.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 42

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

6.2.       Following Compound R&D Term. On a Licensed Compound-by-Licensed
Compound basis, following the Compound R&D Term for such Licensed Compound,
Allergan shall own, and be responsible for preparing, seeking, submitting and
maintaining, all regulatory filings and Regulatory Approvals for such Licensed
Compound and Licensed Products incorporating such Licensed Compound, including
preparing all reports necessary as part of a regulatory filing or Regulatory
Approval. Except to the extent prohibited by applicable Law, following the
Compound R&D Term for such Licensed Compound, all Regulatory Documentation
(including all Regulatory Approvals) relating solely to the relevant Licensed
Compound or Licensed Products shall be owned by and shall be the sole property
and held in the name of Allergan or its designated Affiliate, Sublicensee or
designee, and Assembly hereby assigns to Allergan all of its right, title, and
interest in and to all such Regulatory Documentation (including such Regulatory
Approvals) and all Existing Regulatory Documentation (including any existing
Regulatory Approvals), in each case to the extent such solely relates to such
Licensed Compound or a Licensed Product incorporating such Licensed Compound
(collectively, the “Assigned Regulatory Documentation”, with any such Regulatory
Documentation retained by Assembly pursuant to this sentence being “Retained
Regulatory Documentation”); provided that any IND or other Regulatory Approval
filed with respect to a Licensed Product shall be deemed Assigned Regulatory
Documentation. Assembly shall duly execute and deliver or cause to be duly
executed and delivered such instruments and shall do and cause to be done such
acts and things, including the filing of such assignments, agreements, documents
and instruments, as may be necessary under, or as Allergan may reasonably
request in connection with or to carry out more effectively the purpose of or to
assure and confirm unto Allergan its rights under, this ARTICLE 6. On a Licensed
Compound-by-Licensed Compound basis, following the Compound R&D Term for a
Licensed Compound, Allergan shall have the [* * *] to conduct and control all
interactions and communications with any Governmental Authority relating to such
Licensed Compound or Licensed Product incorporating such Licensed Compound, or
the Exploitation thereof.

 

6.3.       Inspection or Audit. If any Governmental Authority conducts, or gives
notice to Assembly of its intent to conduct, an inspection or audit at any
investigational site or any Assembly office or facility or to take any other
regulatory action, or otherwise makes an inquiry, in each case with respect to
or involving or that would otherwise reasonably be expected to affect the
Licensed Compounds or Licensed Products or the conduct of the R&D Plan, Assembly
shall, unless prohibited from doing so by applicable Law, notify Allergan within
three (3) Business Days after Assembly first learns of such governmental
inspection or audit and, where reasonably practicable, consult with Allergan in
advance of implementing, and permit Allergan to comment on, any proposed plan of
action for responding to or complying with any associated demand or request of
such Governmental Authority. Wherever possible, and to the extent permitted
under applicable Law, Assembly shall provide Allergan with the opportunity (a)
to have a representative present at any such governmental inspection or audit
and (b) to review in advance and comment on any communications or submissions
proposed to be made by Assembly to any Regulatory Authority in relation to any
such inquiry, inspection or audit. Assembly shall not unreasonably reject any
comments provided by Allergan under this ARTICLE 6.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 43

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

6.4.       Manufacturing of Licensed Compounds and Licensed Products.

 

6.4.1.     Responsibility. Subject to the provisions of this Section 6.4,
Assembly (either directly or through the use of a Third Party as a contract
manufacturing organization (a “CMO”)) shall be solely responsible for the
manufacture and supply of Compound Candidates, Product Candidates, Licensed
Compounds and Licensed Products, in bulk or finished form as determined by
Allergan in its sole discretion, for Development and Commercialization in the
Field in the Territory. For clarity, “bulk” forms of Product Candidates or
Licensed Products for the purposes of this Section 6.4.1 will have been subject
to the encapsulation and coating process.

 

6.4.2.     Specifications and Quality. Specifications for the release of
Compound Candidates, Product Candidates, Licensed Compounds and Licensed
Products in bulk or finished form will be set forth in the R&D Plan (such
specifications, as amended by mutual agreement of the Parties from time to time,
the “Specifications”). The Parties will use good faith reasonable efforts to
enter into a clinical pharmaceutical product quality agreement within sixty (60)
days of the Effective Date (as amended from time to time, the “Clinical Quality
Agreement”). Assembly shall be responsible for ensuring that Compound
Candidates, Product Candidates, Licensed Compounds and Licensed Products it or
any CMO supplies hereunder to Allergan or its designee are manufactured and
stored in accordance with their applicable Specifications, this Agreement and
the Clinical Quality Agreement. The Clinical Quality Agreement will be updated
by mutual agreement of the Parties to reflect additional relevant information
resulting from ongoing Development activities under this Agreement.

 

6.4.3.     Manufacturing Facility.

 

(a)     Assembly shall use good faith efforts to establish a manufacturing
facility to support manufacturing of each Licensed Product and Licensed Compound
contained therein (the “Manufacturing Facility”) in a timely fashion, but in no
event later than, on a Licensed Product-by-Licensed Product basis, [* * *] of
such Licensed Product (the “Facility Deadline”) unless and until Assembly
provides written notice to Allergan that it will abandon those efforts, which
notice must be given, if at all, no less than [* * *] prior to the applicable
Facility Deadline. Assembly shall update Allergan every Calendar Quarter (or
more often at Allergan’s reasonable request) as to the progress of the
Manufacturing Facility and the estimated timeline for the completion of such
Manufacturing Facility. In addition, Assembly shall promptly notify Allergan if
and as soon as it reasonably believes in good faith that the Manufacturing
Facility will not be ready by or before the Facility Deadline for a Licensed
Product or that the Manufacturing Facility will not be able to manufacture a
Licensed Product (and the Licensed Compound contained therein) using the final
manufacturing process for such Licensed Product in order to undergo inspection
by a Regulatory Authority to include such Manufacturing Facility in the
application for Regulatory Approval of such Licensed Product. Upon Assembly’s
notice to Allergan as described in the preceding sentence, the Parties shall
meet to discuss the timing for the Manufacturing Facility’s completion.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 44

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(b)     If (i) Assembly notifies Allergan no less than [* * *] prior to the
Facility Deadline for a Licensed Product that Assembly elects not to establish a
Manufacturing Facility for such Licensed Product, (ii) Allergan, at any time
with respect to a Licensed Product, reasonably believes in good faith that the
Manufacturing Facility will not be established by the Facility Deadline and
Assembly will otherwise not be able to itself manufacture commercial supplies of
such Licensed Product or Licensed Compound or (iii) the Manufacturing Facility
has not been established and become operational by the Facility Deadline with
respect to such Licensed Product and Licensed Compound, Allergan shall have the
right, at its option and in its sole discretion, to establish, itself or via an
Affiliate, a manufacturing facility for such Licensed Product and the Licensed
Compound therein, as applicable, for which the Facility Deadline has not been
met, or to directly engage any CMOs (including one or more CMOs used by
Assembly) to act as Allergan’s primary and/or secondary suppliers of such
Licensed Product and the Licensed Compound therein, as applicable, for which the
Facility Deadline has not been met. If, in the process of engaging or
establishing a CMO for any aspect of the manufacture of one or more Licensed
Products or Licensed Compounds, Allergan makes any capital expenditure
investment with respect to such CMO (including any investment in facility
expansion or upgrades or in the purchase of new or updated equipment or
tooling), Assembly and its Affiliates, licensees and sublicensees shall not,
directly or indirectly, use, access or otherwise benefit from any such capital
expenditure investment by Allergan with respect to such CMO, including ensuring
that such CMO does not manufacture for Assembly, its Affiliates, licensees or
sublicensees any Microbiome-Based Compounds or products containing
Microbiome-Based Compounds using any facilities, equipment or other tools that
have been purchased or additional capacity that has been realized, in each case
as a result of such investment by Allergan; provided that Assembly shall not be
so restricted if it makes payment to Allergan that constitutes [* * *] ([* *
*]%) of the aggregate costs of such capital expenditure investment by Allergan
(including, for the avoidance of doubt, any such investment previously made by
Allergan and any such investment to be made at future time(s) by Allergan) as
disclosed by Allergan to Assembly upon request by Assembly. Allergan will, at
Assembly’s request, provide any documentation in Allergan’s possession not
subject to a confidentiality obligation that corroborates the amount of the
relevant capital expenditure investment. If Assembly has provided timely notice
under Section 6.4.3(a), or met its obligation to use good faith efforts to
establish the Manufacturing Facility under Section 6.4.3(a), a failure to
establish the Manufacturing Facility shall not constitute a breach of this
Agreement by Assembly.

 

(c)     If the Manufacturing Facility has been established and becomes
operational by the Facility Deadline for a Licensed Product and Licensed
Compound, then, unless Allergan has, pursuant to Section 6.4.3(b), (i) entered
into any agreement with a CMO or (ii) otherwise made any investment in (A) its
or its Affiliate’s manufacturing facility or (B) a CMO’s equipment, facility or
other tools, in each case of clause (i) and (ii) for any aspect of the
manufacture of such Licensed Product and Licensed Compound, Assembly shall serve
as Allergan’s primary manufacturer for such Licensed Product and Licensed
Compound at the Manufacturing Facility, and Allergan shall, at its option, have
the right to have itself or an Affiliate, or to directly engage the CMO(s) used
by Assembly or other CMOs to act as Allergan’s secondary manufacturers for such
Licensed Product and Licensed Compound, and Allergan shall be able to purchase a
reasonable quantity of Licensed Product and Licensed Compound from such
secondary manufacturer in order to satisfy such manufacturer’s requirements;
provided that in the event Allergan has made any investment described in clause
(ii) of this Section 6.4.3(c) for any aspect of the manufacture of any Licensed
Product or Licensed Compound, Allergan shall have the option of electing, by
written notice to Assembly, to have (X) the manufacturer in which the relevant
investment was made (or its assignee) be the primary manufacturer for any
Licensed Product(s) and Licensed Compound(s) for which Assembly has not
previously been designated as a primary manufacturer pursuant to this Section
6.4.3(c) and (Y) Assembly as the secondary manufacturer for such Licensed
Product(s) or Licensed Compound(s).

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 45

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(d)     Assembly shall provide reasonable assistance, including transferring
such Know-How, Materials and other technology to Allergan, its Affiliate or any
CMO, and facilitating interaction between Allergan and any CMO, as reasonably
requested by Allergan and/or its CMO(s) to enable Allergan or its Affiliate to
establish a manufacturing facility to manufacture such Licensed Product and
Licensed Compound, or to enable any CMO(s) engaged by Allergan to manufacture
such Licensed Product and Licensed Compound, in each case, as permitted in this
Section 6.4.3. In the event that Allergan directly engages a CMO(s) of Assembly
to manufacture any Licensed Product or Licensed Compound pursuant to this
Section 6.4.3 and is unable to expeditiously enter into an agreement with such
CMO on substantially similar terms as such CMO’s agreement with Assembly or its
Affiliates, Assembly shall use Commercially Reasonable Efforts, upon Allergan’s
request, to assign (in whole or in part, if applicable) its agreement with such
CMO to Allergan or its designated Affiliate with respect to such Licensed
Product or Licensed Compound.

 

(e)     Notwithstanding anything to the contrary in this Agreement, prior to
release of any Licensed Product or Licensed Compound from the Manufacturing
Facility for any Clinical Trial, Allergan will be permitted to conduct a quality
assurance audit of the Manufacturing Facility confirming quality assurance
compliance compatible with entry of the Manufacturing Facility inside Allergan’s
manufacturing network. 

 

6.4.4.     Clinical Supply. On a Licensed Compound-by-Licensed Compound basis,
until the Completion of the first POC Trial for a Licensed Product incorporating
such Licensed Compound, Assembly shall supply such Licensed Compounds and
Licensed Products for Development under the R&D Plan at [* * *]. On a Licensed
Compound-by-Licensed Compound basis, following the Completion of first POC Trial
for a Licensed Product incorporating such Licensed Compound, Assembly shall
supply such Licensed Compounds and Licensed Products for Development by Allergan
(a) [* * *] if such Licensed Compounds and Licensed Products are manufactured by
Assembly; provided that in no event [* * *] or (b) [* * *] as determined by
Assembly’s [* * *] of such supply from Assembly’s CMO(s), if such Licensed
Compounds and Licensed Products are manufactured by a CMO. Supply of Licensed
Compounds and Licensed Products for Development or Clinical Trials shall be
ordered by Allergan on a purchase order basis, with the Parties [* * *] on
reasonable lead times required for manufacture and delivery of such Licensed
Compounds or Licensed Products, or as otherwise required to comply with the
terms of an agreement with a CMO, if such Licensed Compounds and Licensed
Products are manufactured by a CMO.

 

6.4.5.     Commercial Supply. Subject to Section 6.4.3, no later than [* * *]
prior to the anticipated receipt of Regulatory Approval for the first Licensed
Product, the Parties will negotiate and enter into a supply agreement consistent
with this Agreement (the “Supply Agreement”) for Assembly to supply Licensed
Products to Allergan in bulk or finished form for Commercialization of Licensed
Products. Under the Supply Agreement, Licensed Product shall be supplied (a) on
[* * *] if such Licensed Compounds and Licensed Products are manufactured by
Assembly; provided that in no event [* * *], or (b) on [* * *] as determined by
Assembly’s [* * *] of such supply from Assembly’s CMO(s), if such Licensed
Compounds and Licensed Products are manufactured by a CMO. Each Party or its CMO
shall use manufacturing systems, processes and procedures consistent with GMP.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 46

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

6.4.6.     Unless otherwise agreed by the Parties and notwithstanding anything
to the contrary in this Agreement, any agreement with any CMO or other service
provider entered into by Assembly on or after the Effective Date that relates to
any Licensed Compound or Licensed Product shall be assignable to Allergan
without the consent of the counterparty thereto to the extent related to such
Licensed Compound or Licensed Product. With respect to any CMO appointed prior
to the Execution Date that is set forth on Schedule 11.2.23, Assembly shall be
permitted to continue to perform manufacturing activities through any such
manufacturer.

 

ARTICLE 7
FINANCIAL PROVISIONS

 

7.1.        Upfront Cash Payment. In partial consideration of the rights granted
under Section 2.1, within five (5) Business Days of the Effective Date, Allergan
shall pay Assembly a one-time lump sum payment of Fifty Million USD ($50M) in
upfront cash, which payment shall be non-refundable and non-creditable against
other payments due hereunder.

 

7.2.        Milestone Payments.

 

7.2.1.     Development Milestone Payments. As additional consideration for the
grant of rights under this Agreement, and on the terms and subject to the
conditions set forth herein, Allergan shall make the following payments to
Assembly (the “Development Milestone Payments”) after the achievement following
the Effective Date by or on behalf of Allergan of the applicable event set forth
below (collectively, the “Development Milestone Events”). Each of the
Development Milestone Payments are payable only once per Permitted Indication as
set forth in the table below upon the first achievement of each Development
Milestone Event regardless of the number of Licensed Products that are developed
for such Permitted Indication or subsequent achievement of such Development
Milestone Events for such Permitted Indication with a different Licensed
Product; provided, that, the Development Milestone Events for [* * *] Permitted
Indications in addition to the Initial Indications shall be payable subject to
the credit provided in Section 4.8.3. Allergan or Assembly, as applicable, will
notify the other Party in writing as soon as reasonably possible following the
achievement of a Development Milestone Event. Allergan shall pay to Assembly the
corresponding Milestone Payment within [* * *] days after achievement of the
applicable Development Milestone Event. The Development Milestone Payments shall
be non-refundable.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 47

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Development
Milestones   Milestone Payment     Ulcerative
Colitis   Crohn’s
Disease   Each IBS
program
up to two (2)   Each Additional
Permitted
Indication [* *
*](excluding [* *
*] [* * *]   [* * *]   [* * *]   [* * *]   [* * *] [* * *]   [* * *]   [* * *]  
[* * *]   [* * *] [* * *]   [* * *]   [* * *]   [* * *]   [* * *] [* * *]   [* *
*]   [* * *]   [* * *]   [* * *] [* * *]   [* * *]   [* * *]   [* * *]   [* * *]
[* * *]   [* * *]   [* * *]   [* * *]   [* * *] [* * *]   [* * *]   [* * *]   [*
* *]   [* * *] [* * *]   [* * *]   [* * *]   [* * *]   [* * *] [* * *]   [* * *]
  [* * *]   [* * *]   [* * *] [* * *]   [* * *]   [* * *]   [* * *]   [* * *] [*
* *]   [* * *]   [* * *]   [* * *]   [* * *]

 

7.2.2.     Sales Milestone Payments. As additional consideration for the grant
of rights under this Agreement, and on the terms and subject to the conditions
set forth herein, Allergan shall make the following payments to Assembly (the
“Sales Milestone Payments,” together with the Development Milestone Payments,
the “Milestone Payments”) after the achievement following the Effective Date by
or on behalf of Allergan of the applicable event set forth below (collectively,
the “Sales Milestone Events,” together with the Development Milestone Events,
the “Milestone Events”). Each of the Sales Milestone Payments are payable only
once upon achievement in the first Calendar Year in which aggregate annual Net
Sales of [* * *] for that Calendar Year in the Territory surpass the respective
Net Sales threshold set forth in the table below. Allergan will notify Assembly
in writing of the achievement of a Sales Milestone Event within forty-five (45)
days of the end of the applicable Calendar Year. Allergan shall pay to Assembly
such Milestone Payment within [* * *] days after the end of the Calendar Year in
which the applicable Sales Milestone Event occurs. The Sales Milestone Payments
shall be non-refundable.

 

Sales Milestones   Milestone Payment Net Sales of [* * *] in the Territory in a
Calendar Year of greater than $[* * *]   $[* * *] Net Sales of [* * *] in the
Territory in a Calendar Year of greater than $[* * *]   $[* * *] Net Sales of [*
* *] in the Territory in a Calendar Year of greater than $[* * *]   $[* * *] Net
Sales of [* * *] in the Territory in a Calendar Year of greater than $[* * *]  
$[* * *] Net Sales of [* * *] in the Territory in a Calendar Year of greater
than $[* * *]   $[* * *] Net Sales of [* * *] in the Territory in a Calendar
Year of greater than $[* * *]   $[* * *] Net Sales of [* * *] in the Territory
in a Calendar Year of greater than $[* * *]   $[* * *] Net Sales of [* * *] in
the Territory in a Calendar Year of greater than $[* * *]   $[* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 48

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

In the event that more than one Sales Milestone Event is achieved in the same
Calendar Year, all applicable Sales Milestone Payments shall become due in
respect of such Calendar Year.

 

7.3.        Royalty Payments. Subject to the terms of this Agreement (including
Section 7.4), on a Licensed Product-by-Licensed Product basis, Allergan or its
Affiliates shall pay Assembly a royalty on annual Net Sales of each Licensed
Product in the Territory as set forth in this Section 7.3 (“Royalty Payment”).
The Royalty Payment shall be payable to Assembly on a Licensed
Product-by-Licensed Product and country-by-country basis until the later to
occur of (a) the last to expire Valid Claim of a Licensed Compound Patent that
Covers the manufacture or sale of such Licensed Product by Allergan, its
Affiliates or Sublicensees in such country and (b) (i) for such countries where
there is [* * *] or more of Regulatory Exclusivity, the expiry of Regulatory
Exclusivity granted by the applicable Governmental Authority for such Licensed
Product in such country and (ii) for such countries in which there is less than
[* * *] of Regulatory Exclusivity, [* * *] after the expiration of such
Regulatory Exclusivity (the “Royalty Term”). The Royalty Payments for Licensed
Products during the Royalty Term shall be as follows:

 

Net Sales Tranche   US Royalty
Rate for such
portion of
such Net Sales
from the
United States   Royalty Rate
for such
portion of such
Net Sales from
outside of the
United States For that portion of aggregate global Net Sales of the applicable
Licensed Product in any given Calendar Year of less than or equal to $[* * *]  
[* * *]%   [* * *]% For that portion of aggregate global Net Sales of the
applicable Licensed Product in any given Calendar Year of greater than $[* * *]
but less than or equal to $[* * *   [* * *]%   [* * *]% For that portion of
aggregate global Net Sales of  the applicable Licensed Product in any given
Calendar Year of greater than $[* * *  but less than or equal to $[* * *]   [* *
*]%   [* * *]% For that portion of aggregate global Net Sales of the applicable
Licensed Product in any given Calendar Year of greater than $[* * *] but less
than or equal to $[* * *]   [* * *]%   [* * *]% For that portion of aggregate
global Net Sales of the applicable Licensed Product in any given Calendar Year
of greater than $[* * *]   [* * *]%   [* * *]%

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 49

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

7.4.        Reductions.

 

7.4.1.     Biosimilar Competition. On a Licensed Product-by-Licensed Product and
country-by-country basis, if a Licensed Product is sold in a country in the
Territory and at any time a product that is a Biosimilar Product with respect to
such Licensed Product is sold or marketed by a Third Party in such country and
the aggregate sales of all Biosimilar Products reach [* * *] percent ([* * *]%)
of the market share held by the Licensed Product in such country in the last
full Calendar Quarter prior to the Biosimilar Product’s commercial sale in such
country (calculated on a unit month over month basis) in any Calendar Quarter,
then the Net Sales of such Licensed Product in such country shall be reduced by
[* * *] percent ([* * *]%) for the remainder of the applicable Royalty Term.

 

7.4.2.     Expiry of Regulatory Exclusivity. Solely in the event that, pursuant
to clause (b)(ii) of the Royalty Term set forth in Section 7.3, on a Licensed
Product-by-Licensed Product and country-by-country basis,  the Royalty Term
extends beyond the expiration of both (a) the last to expire Valid Claim of a
Licensed Compound Patent that Covers the manufacture or sale of a Licensed
Product in such country by Allergan, its Affiliates or Sublicensees and (b) the
expiration of Regulatory Exclusivity in such country, Net Sales in any such
country shall be reduced by [* * *] percent ([* * *]%) for the remainder of the
applicable Royalty Term.

 

7.4.3.     Blocking Third Party IP. Subject to Section 11.2.3, if, during the
Term and on a Licensed Product-by-Licensed Product and country-by-country basis,
Allergan obtains rights under any Blocking Third Party IP in order to Develop,
manufacture, or Commercialize a Licensed Product in the Field in a country in
the Territory, then, in the event Allergan obtains a license or acquisition of
such Blocking Third Party IP, and any amounts, including without limitation
upfront payments, milestones or royalties, are paid by Allergan to any Third
Party to license or acquire such Blocking Third Party IP (“Third Party
Payments”), Allergan shall have the right to reduce any amount otherwise payable
to Assembly pursuant to the terms of this Agreement that relate to such Licensed
Product, as such payments may be adjusted by Sections 7.4 or 10.9(c) in a given
period, by up to [* * *] percent ([* * *]%) of the Third Party Payments;
provided, that, in no event may any amounts payable to Assembly hereunder be
reduced as a result of the application of this Section 7.4.3 by more than [* *
*] percent ([* * *]%) of the amount that would otherwise be owed to Assembly
hereunder (after all other Permitted Deductions are taken). If the amount equal
to [* * *] percent ([* * *]%) of any Third Party Payments is not fully offset
against amounts otherwise payable to Assembly under Section 7.2 and Section 7.3
in the applicable period as a result of the proviso of the preceding sentence,
such amount may be carried forward and applied to future periods until fully
exhausted, subject to the other provisions of this Section 7.4.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 50

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

7.4.4.     Backup Compounds. On a Licensed Product-by-Licensed Product basis,
Allergan shall be entitled to deduct from any Royalty Payments and Development
Milestone Payments payable to Assembly in respect of a Licensed Product that
incorporates a Backup Compound an amount equal to [* * *] incurred by Allergan
for the POC Trial for such Licensed Product [* * *] of such Development Costs).
For the avoidance of doubt, in addition to the provision of this Section 7.4.4,
all reductions of Royalty Payments set forth in Section 7.4 shall apply to any
Licensed Product, including a Licensed Product that incorporates a Backup
Compound.

 

7.4.5.     Development Costs Reductions.

 

(a)     On a Licensed Product-by-Licensed Product basis, Allergan shall be
entitled to deduct from Development Milestone Payments the amounts described in
Section 4.8.2(b), as applicable.

 

(b)     On a Licensed Product-by-Licensed Product basis, Allergan shall be
entitled to deduct from Development Milestone Payments with respect to the
applicable Licensed Product the amounts described in Section 4.8.3(b), as
applicable

 

7.5.        Taxes. Each Party shall be responsible for its own taxes, duties,
levies, imposts, assessments, deductions, fees, withholdings or similar charges
imposed on or measured by net income or overall gross income (including branch
profits), gross receipts, capital, ability or right to do business, property,
and franchise or similar taxes pursuant to applicable Law. If Allergan is
required to deduct or withhold from any payment due hereunder any taxes, duties,
levies, imposts, assessments, deductions, fees, and other similar charges by
applicable Law or any Governmental Authority (“Withholding Taxes”), then
Allergan shall pay such Withholding Taxes to the local applicable Governmental
Authority and make the payment to Assembly of the net amount due after deduction
or withholding of such taxes. Such Withholding Taxes shall be treated for all
purposes of this Agreement as having been paid to Assembly hereunder. Allergan
shall submit reasonable proof of payment of the Withholding Taxes within a
reasonable period of time after such Withholding Taxes are remitted to the
Governmental Authority. The Parties shall reasonably cooperate to eliminate or
minimize any such Withholding Taxes. Assembly shall indemnify and hold harmless
Allergan for any taxes, including Withholding Taxes, Assembly owes to a
Governmental Authority for which Allergan is held responsible and for which
prior withholding has not been made, and Allergan shall hold Assembly harmless
for any fees, penalties and interest that are imposed on Assembly arising out of
Allergan’s failure to withhold and remit Withholding Taxes to Governmental
Authorities in accordance with this Section and applicable Laws, unless such
failure arises from the acts or omissions of Assembly (for example, the
provision of incorrect beneficial owner information or invalid forms). The
Parties will reasonably cooperate to provide sufficient documentation to enable
Assembly to receive any credits available under applicable Law. Assembly
represents and agrees that it is the beneficial owner of the payments and is a
resident of the United States by virtue of the applicable Law of the United
States, and does not have a fixed base, office or permanent establishment in
Ireland through which it carries on a trade or business.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 51

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

7.6.        Value Added Tax. Notwithstanding anything contained in Section 7.5,
this Section 7.6 shall apply with respect to VAT. All Payments are exclusive of
VAT. If any VAT is required in respect of any payments under applicable Law, the
payor shall pay VAT at the applicable rate in respect of any such payments
following the receipt of a valid VAT invoice in the appropriate form issued by
the payee in respect of those payments, such VAT to be payable on the later of
the due date of the payment of the payments to which such VAT relates and
forty-five (45) days after the receipt by the payor of the applicable valid
invoice relating to that VAT payment. The Parties will reasonably cooperate to
issue valid VAT invoices for all amounts due under this Agreement consistent
with VAT requirements. The payor shall not be responsible for any penalties and
interest resulting from the failure by the payee to collect (if not included on
a valid VAT invoice) or remit any such VAT. The Parties shall reasonably
cooperate to report, eliminate or minimize the amount of any such VAT imposed on
the transactions contemplated in this Agreement.

 

7.7.        Allergan Statements and Payment. Allergan shall, on and from the
date of Launch, deliver to Assembly, within [* * *] days after the end of each
Calendar Quarter, a report setting forth for such Calendar Quarter the following
information for Licensed Products for such portion of Net Sales from the United
States and such portion of Net Sales from outside of the United States: (a) Net
Sales of Licensed Products on a Licensed Product-by-Licensed Product, (b) the
Royalty Payments due to Assembly on account of Net Sales of Licensed Products,
(c) the exchange rates used in calculating any of the foregoing, and (d) any
deductions provided for under this Agreement. If no Royalty Payments were
payable for any Calendar Quarter, Allergan’s report shall so state. Allergan
shall pay such Royalty Payments within simultaneously with the delivery of each
such report.

 

7.8.        Currency Exchange. For any currency conversion required in
determining the amount of payments due hereunder, such conversion shall be made
as follows: (a) when calculating Net Sales, the amount of such sales in foreign
currencies shall be converted into USD using the average of the daily last price
rate of exchange for such currencies for the relevant month utilized by Allergan
for public financial accounting purposes in accordance with GAAP and (b) when
calculating all other sums due under this Agreement, the amount in foreign
currencies shall be converted into USD using the average of daily last price
rate of exchange for such currencies for the relevant month utilized by Allergan
for public financial accounting purposes in accordance with GAAP.

 

7.9.        Payment Method. All payments due to a Party hereunder shall be made
via wire transfer of immediately available USD funds to an account designated in
writing by that Party to the other Party.

 

7.10.     Records Retention; Financial Audit; Consolidation Reporting.

 

7.10.1.     Record Retention. Each Party shall maintain complete and accurate
books, records and accounts for the calculation of Development Costs, reporting
and payment of Withholding Taxes, and, with respect to Allergan, Milestone
Payments and Royalty Payments due, in sufficient detail to confirm whether any
Milestone Payments are payable and the accuracy of any Development Cost reports
and any Royalty Payments required under this Agreement, which books, records and
accounts shall be retained until the later of (a) three (3) years after the end
of the period to which such books and records pertain and (b) the expiration of
the applicable tax statute of limitations (or any extensions thereof), or longer
as is required by applicable Law.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 52

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

7.10.2.     Financial Audit. Each Party (the “Auditing Party”) shall have the
right to have an independent certified public accounting firm of internationally
recognized standing reasonably acceptable to the Auditing Party have access
during normal business hours, upon reasonable prior written notice, to such of
the records of the other Party (the “Audited Party”) and its Affiliates as may
be required to verify the accuracy of the calculation of Development Costs,
Milestone Payments, Net Sales and Royalty Payments incurred or due for any year
ending not more than three (3) years prior to the date of such request. Such
verifications may not (a) be conducted for any Calendar Quarter more than three
(3) years after the end of such quarter, (b) be conducted more than once in any
twelve (12) month period or (c) be repeated for any period unless, subject to
the foregoing clauses (a) and (b), a subsequent verification uncovers a material
error that is reasonable for the Auditing Party to assume existed in previously
audited records. The independent certified public accounting firm shall disclose
to the Auditing Party only the amounts which the independent certified public
accounting firm believes to be inaccurate, with respect to Development Costs, or
due and payable hereunder to Assembly, with respect to Milestone Payments and
Royalty Payments, shall provide a copy of same to the Audited Party, and shall
disclose no other information revealed in such audit. Any and all records of the
Audited Party and its Affiliates examined by such independent certified public
accounting firm shall be deemed the Audited Party’s Confidential Information,
which may not be disclosed by said independent certified public accounting firm
to any Third Party or (except for the information expressly sought to be
confirmed by the Auditing Party as set forth in this Section 7.10.2) to the
Auditing Party. The Auditing Party shall bear all costs of such audit, unless
the audit reveals a discrepancy in its favor of more than five percent (5%), in
which case the Audited Party shall bear the cost of the audit. The result of the
audit shall, in the absence of manifest error, be final and binding on the
Parties.

 

7.10.3.     Payment of Additional Amounts. If, based on the results of any audit
conducted under Section 7.10.2, additional payments are owed to a Party under
this Agreement, then the other Party shall make such additional payments within
thirty (30) Business Days after the accounting firm’s written report is
delivered to the Parties, with interest calculated thereon in accordance with
Section 7.11. If the report is contested by either, the Parties shall follow the
dispute resolution procedures described in Section 13.4. The responsible Party
shall pay any amount ultimately found due within ten (10) Business Days after
resolution of the dispute.

 

7.11.      Interest on Late Payments. Any failure by either Party to make a
payment of any undisputed amount when due shall obligate that Party to pay
interest to the other Party on the amount unpaid at the most recently published
LIBOR plus two percent (2%) per annum (or, if lower, the maximum rate permitted
by applicable Law) calculated on a daily basis and payable for the period from
the date payment is due until the date payment is actually made, without
prejudice to recipient’s right to receive payment on the due date.

 

7.12.      Right to Offset. Each Party shall have the right to offset any amount
owed by the other Party to such first Party under or in connection with this
Agreement, including pursuant to ARTICLE 10 or in connection with any breach,
against any payments owed by such first Party to such other Party under this
Agreement, in each case based on a final determination by an independent
certified public accounting firm pursuant to Section 7.10.2, any agreement of
the Parties as to amounts owed or pursuant to an arbitration proceeding pursuant
to Section 13.4, as applicable. Such offsets shall be in addition to any other
rights or remedies available under this Agreement and applicable Law.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 53

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

ARTICLE 8
CONFIDENTIALITY

 

8.1.       Protection of Confidential Information. The Receiving Party shall
not, and shall cause its Affiliates and its and their officers, directors,
employees and agents not to, disclose or disseminate Confidential Information of
the Disclosing Party to any Third Party unless expressly permitted hereunder,
and shall not use such Confidential Information for any purpose other than in
performing the Receiving Party’s obligations or exercising the Receiving Party’s
rights hereunder. In addition, the Receiving Party shall take, and shall cause
its Affiliates to take, reasonable steps to protect the Confidential Information
of the Disclosing Party from unauthorized use or disclosure, which steps shall
be no less than those the Receiving Party takes to protect its own confidential
and/or proprietary material of a similar nature. The foregoing obligations shall
apply equally to all copies, extracts and summaries of the Disclosing Party’s
Confidential Information.

 

8.2.       Certain Permitted Disclosures.

 

8.2.1.     Disclosure Required by Law. Notwithstanding the foregoing, each of
Assembly and Allergan may disclose Confidential Information of the other Party
to a Third Party to the extent such disclosure is reasonably necessary to
exercise the rights granted to or retained by it under this Agreement, including
in preparing, filing, maintaining or prosecuting Patents, prosecuting or
defending litigation, complying with applicable Law, submitting information to
Governmental Authorities or to acquirers; provided, that if a Party is required
by Law to make any such disclosure of the Disclosing Party’s Confidential
Information, to the extent it may legally do so it shall: (a) give reasonable
advance notice to the Disclosing Party of such disclosure to permit the
Disclosing Party to use its reasonable efforts to secure confidential treatment
of such Confidential Information prior to disclosure to the extent such
treatment is applicable (whether through protective orders or otherwise), (b)
cooperates with the Disclosing Party in the exercise of its right to protect the
confidentiality of the Confidential Information and (c) discloses only that
Confidential Information that is required to be disclosed. Each Party shall be
responsible for any breach of its confidentiality obligations by its respective
employees and agents.

 

8.2.2.     Disclosure to Certain Third Parties. The Receiving Party may disclose
such of the Disclosing Party’s Confidential Information to (a) its Affiliates,
employees, directors, consultants, subcontractors and permitted sublicensees who
have a need to know such Confidential Information, (b) Sublicensees or existing
or potential Distributors or vendors acting on such Party’s behalf, (c) with
respect to Confidential Information that is Licensed Compound Know-How, to
existing or potential licensees and collaboration partners who are granted, or
are evaluating in good faith the possibility of receiving, rights under such
Licensed Compound Know-How, in each case of clauses (a) through (c) who are
bound by obligations of confidentiality and non-use substantially at least as
stringent as those by which the Receiving Party is bound hereunder.

 

8.3.       Return of Confidential Information. Upon termination of this
Agreement, the Receiving Party shall promptly return all of the Disclosing
Party’s Confidential Information, including all information relating to Licensed
Products, unless, and solely for so long as, the Receiving Party has continuing
rights to use the foregoing pursuant to ARTICLE 10, received hereunder and
copies thereof in any medium, except that the Receiving Party may retain one
copy for its legal files.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 54

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

8.4.       Unauthorized Use. If either Party becomes aware or has Knowledge of
any unauthorized use or disclosure of the Disclosing Party’s Confidential
Information, it shall promptly notify the Disclosing Party of such unauthorized
use or disclosure.

 

8.5.       Public Disclosure.

 

8.5.1.     Neither Party shall mention or otherwise use the name, logo or
Trademark of the other Party or any of its Affiliates or any of its or their
sublicensees or any abbreviation or adaptation thereof in any advertising,
marketing, promotional or sales literature or other form of publicity or in any
document employed to obtain funds or financing without the prior written
approval of the Party whose name is to be used, except as follows:

 

(a)     Allergan, its Affiliates and Sublicensees may state that they are
licensed under the Licensed Compound Patents, and Assembly and its Affiliates
may state that they have licensed the Licensed Compound Patents to Allergan, its
Affiliates and Sublicensees. For this purpose, each Party may use the name and
logo of the other Party, and may make a high level non-confidential statement
about the existence, scope and key terms of this contractual relationship that
is consistent with and limited to the information that is included within the
press releases set out in Schedule 8.5.1 or any other communication content that
the Parties agree is acceptable for general public use.

 

(b)     Either Party or its Affiliates may make such a disclosure (i) to the
extent required by the rules of any nationally recognized securities exchange,
quotation system or over-the-counter market on which such Party has its
securities listed or traded, (ii) as required by applicable Law, or (iii) to any
acquirers, potential acquirers, investors, prospective investors, lenders and
other potential financing sources who are obligated to (A) keep such information
confidential and (B) use such information solely to evaluate the applicable
transaction.

 

(c)     The Parties have agreed upon the content of one (1) or more press
releases which shall be issued substantially in the form(s) attached hereto as
Schedule 8.5.1, the release of which the Parties shall coordinate in order to
accomplish such release promptly upon execution of this Agreement. Neither Party
shall issue any other public announcement, press release or other public
disclosure regarding this Agreement or its subject matter without the other
Party’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed.

 

8.5.2.     Assembly shall use Commercially Reasonable Efforts to secure
confidential treatment of this Agreement for filing with the U.S. Securities and
Exchange Commission (or any successor or replacement agency) to the extent set
forth in Schedule 8.5.2.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 55

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

8.6.       Publications. During the R&D Term neither Party shall make any
publication, presentation or other announcement regarding the R&D Plan, a
Licensed Compound or a Licensed Product unless such publication, presentation or
announcement has been previously approved by the other Party (such consent not
to be unreasonably withheld, conditioned or delayed) or unless required by
applicable Law; provided that in no event shall Assembly make any publication,
presentation or other announcement regarding any Permitted Indication without
the prior written consent of Allergan. Where any such publication, presentation
or announcement is required by applicable Law the Party subject to such
requirement shall use its commercially reasonable efforts to give prior written
notice of any such proposed publication, presentation or announcement to the
other Party. Such other Party shall respond promptly through its designated
representative and in any event no later than fifteen (15) Business Days after
receipt of such proposed publication, presentation or other announcement or such
shorter period as may be required by the publication, presentation or
announcement. The Party desiring to make such publication, presentation or
announcement agrees to allow a reasonable period (not to exceed sixty (60) days)
to permit filings for patent protection and to otherwise address issues of
Confidential Information or related competitive harm to the reasonable
satisfaction of the other Party. All publications, presentations and
announcements regarding the Licensed Compounds or Licensed Products shall be
controlled by Allergan except that Assembly shall be entitled to make such an
announcement if Assembly or its Affiliates is required to do so by applicable
Law.

 

ARTICLE 9
INTELLECTUAL PROPERTY

 

9.1.       Maintenance, Prosecution and Enforcement of Patents.

 

9.1.1.     Preparation, Filing, Prosecution and Maintenance of Product Only
Patents. Allergan will have the first right, and will use Commercially
Reasonable Efforts, to identify, prepare, file, prosecute and maintain Product
Only Patents in the Territory at its sole expense. Allergan will (a) provide
Assembly with reasonable time to provide comments in respect of any submission
to a Governmental Authority and (b) consider in good faith such comments in
Allergan’s preparation, filing and prosecution of Product Only Patents. On a
country-by-country basis, if Allergan elects not to file, prosecute, maintain or
undertake such other activities with respect to any Product Only Patent, then
Allergan will inform Assembly of such election in writing sufficiently in
advance of any required action in connection with such preparation, filing,
prosecution or maintenance, and Assembly will have the right to identify,
prepare, file, prosecute and maintain, in its sole discretion and at its sole
expense, Product Only Patents where Allergan elects not to undertake such
activities.

 

9.1.2.     Preparation, Filing, Prosecution and Maintenance of Product Related
Patents. Assembly will have the first right, and will use Commercially
Reasonable Efforts, to identify, prepare, file, prosecute and maintain Product
Related Patents in the Territory at its own expense. Assembly will (a) provide
Allergan with reasonable time to provide comments in respect of any submission
to a Governmental Authority and (b) reasonably consider such comments in its
identification, preparation, filing and prosecution of Product Related Patents.
On a country-by-country basis, if Assembly elects not to file, prosecute,
maintain or undertake such other activities with respect to any Product Related
Patent, then Assembly will inform Allergan of such election in writing
sufficiently in advance of any required action in connection with such
preparation, filing, prosecution or maintenance and, with Assembly’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed), Allergan will have the right to identify, prepare, file and
prosecute Product Related Patents, in Assembly’s name at its own expense. If a
Product Related Patent recites one or more claims that, if presented in a
separate patent or application, would make that separate patent or application a
Product Only Patent (such claims, “Product Only Claims”), then (x) Assembly will
use Commercially Reasonable Efforts to file such claim(s) in a continuation,
divisional, or other application as Product Only Patents; and (y) the Parties
will have those rights and obligations set forth in Section 9.1.1 as to the
Product Only Claims as if they were Product Only Patents, notwithstanding their
presentation in a Product Related Patent.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 56

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.1.3.     Preparation, Filing, Prosecution and Maintenance of Other Patents.
Except as otherwise expressly set forth in this Section 9.1, each Party shall
have the sole right (but not the obligation), in its sole discretion, to
prepare, file, prosecute and maintain all Patents owned by such Party; provided,
that, Assembly shall keep Allergan reasonably informed regarding the
preparation, filing, prosecution and maintenance of Licensed Compound Patents
that are not Product Only Patents or Product Related Patents.

 

9.1.4.     Cooperation Regarding Prosecution of Patents. Each Party shall
cooperate with the other Party to the extent reasonably necessary for such Party
to prosecute the Product Only Patents and/or the Product Related Patents in the
Territory, including the execution and delivery of documents to such Prosecuting
Party at such other Party’s cost and expense, including providing access to
relevant documents (including laboratory notebooks) and other evidence and
making its employees available at reasonable business hours.

 

9.1.5.     Enforcement of Product Only Patents.

 

(a)     Each Party shall provide to the other Party prompt written notice of any
actual or threatened infringement of any Product Only Patent or Product Only
Claim in the Territory of which such Party becomes aware.

 

(b)     Allergan shall have the first right to enforce Product Only Patents and
Product Only Claims against actual or potential infringers in the Field,
including as a defense or counterclaim in connection with any Third Party
Infringement Claim, at its sole cost and expense, using counsel of its choice.
If Allergan fails to take commercially reasonable steps to prosecute or settle
the infringement of a Product Only Patent or Product Only Claim within ninety
(90) days of receiving a notice with respect to such infringement pursuant to
Section 9.1.5(a) (or twenty-five (25) days in the case of an action brought
under the Biologics Price Competition and Innovation Act of 2009 (or any
amendment or successor statute thereto) or within ten (10) Business Days before
the time limit, if any, under applicable Law for taking any action with respect
to the timeframe of any other relevant regulatory or statutory framework that
may govern), or earlier notifies Assembly in writing of its intent not to bring
such action or proceeding, Assembly may enforce the Product Only Patents and
Product Only Claims unless Allergan notifies Assembly of a strategic rationale
in good faith for non-enforcement. Any strategic rationale will be considered as
made in good faith by Allergan if such strategic rationale is for any reason
other than to avoid or reduce any payments payable to Assembly as set forth in
ARTICLE 7.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 57

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(c)     Assembly and its Affiliates shall (i) use Commercially Reasonable
Efforts to negotiate the terms of the enforcement rights in any license
agreement with a Third Party that includes rights to a Product Only Patent or
Product Only Claim such that the enforcement rights granted to Assembly permit
Allergan to exercise its enforcement rights set forth in Section 9.1.5(b) in
respect of such Product Only Patent or Product Only Claim and (ii) (A) keep
Allergan reasonably informed, on a prompt basis, of the status and details of
any discussions or negotiations with such Third Party in respect of such Product
Only Patent or Product Only Claim, (B) promptly furnish to Allergan copies of
all draft documentation relating to the terms of any agreement in respect of the
such Product Only Patent or Product Only Claim, (C) provide Allergan with a
reasonable opportunity to review and comment on such draft documentation
relating to the terms of any agreement in respect of such Product Only Patent or
Product Only Claim and (D) implement all reasonable modifications suggested
thereto by Allergan. Without limiting the foregoing, Assembly and its Affiliates
shall not enter into any agreement with a Third Party pursuant to which it
acquires rights to a Product Only Patent or Product Only Claim under which
enforcement rights granted to Assembly with respect to such Product Only Patent
or Product Only Claim restrict Allergan from fully exercising its enforcement
rights set forth in Section 9.1.5(b) in respect of such Product Only Patent or
Product Only Claim, without the prior written consent of Allergan.

 

9.1.6.      Enforcement of Product Related Patents.

 

(a)     Each Party shall provide to the other Party prompt written notice of any
actual or threatened infringement of any Product Related Patent in the Territory
of which such Party becomes aware.

 

(b)     Subject to Section 9.1.5, with respect to the claims of any Product
Related Patent (i) that Cover a Competing Compound and are in the same patent
family (that is, are based on the same specification) as a Product Only Patent
that Covers a Competing Compound or (ii) that Cover a Competing Compound, but do
not recite a [* * *], Allergan shall have the first right to enforce such claims
against actual or potential infringers Exploiting Competing Compounds in the
Field only with Assembly’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. If Allergan elects not to enforce
any such Product Related Patent against a Competing Compound, Assembly may
enforce such Product Related Patent.

 

(c)     Subject to Section 9.1.5, with respect to any Product Related Patent not
described in Section 9.1.6(b), Allergan shall have the right to enforce such
Product Related Patent(s) against infringers Exploiting Competing Compounds in
the Field with Assembly’s prior written consent; provided, that, if Assembly
objects to such enforcement by Allergan within five (5) business days of
Allergan’s request for consent, then the following procedures shall apply (for
the avoidance of doubt, the dispute resolution procedures set forth in Sections
10.4 and 13.4 shall not apply):

 

(i)     The matter shall be referred to the Joint Patent Committee, which shall
consider and balance the interests of, and potential harm to, Allergan, on the
one hand, and Assembly and other licensees, if any, of such Product Related
Patent(s), on the other hand, in the event of enforcement or non-enforcement of
such Product Related Patent(s);

 

(ii)     If the Joint Patent Committee cannot resolve the matter by consensus
within ten (10) Business Days, or such other time as determined by Allergan and
Assembly, then the Joint Patent Committee shall escalate the matter to each of
the general counsels of Allergan and Assembly for resolution; and

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 58

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(iii)        If the general counsels of Allergan and Assembly cannot resolve the
matter within ten (10) Business Days, or such other time as determined by
Allergan and Assembly, then Allergan shall have the final decision on such
matter; provided, that, to the extent Allergan seeks to enforce such Product
Related Patent(s), Allergan shall take into consideration Assembly’s business
and other interests, and shall use reasonable efforts to minimize any potential
adverse impact to Assembly or its other licensees of such Product Related Patent
resulting from enforcement of such Product Related Patent(s); provided, further,
that if Allergan elects not to enforce any such Product Related Patent against a
Competing Compound, Assembly may enforce such Product Related Patent.

 

(d)     The time periods set forth in Section 9.1.6(c) shall be shortened to the
extent necessary to meet deadlines required by applicable Law.

 

(e)     Assembly and its Affiliates shall not enter into any agreement with a
Third Party that includes enforcement rights in respect of Product Related
Patents that are more favorable to such Third Party than the comparable
provisions set forth herein are with respect to Allergan.

 

(f)     Assembly and its Affiliates shall (i) use good faith efforts to
negotiate the terms of the enforcement rights in any license agreement with a
Third Party that includes rights to a Product Related Patent such that the
enforcement rights granted to Assembly permit Allergan to exercise its
enforcement rights set forth in Section 9.1.6(b) and 9.1.6(c) in respect of such
Product Related Patent and (ii) (A) keep Allergan reasonably informed, on a
prompt basis, of the status and details of any discussions or negotiations with
such Third Party in respect of such Product Related Patent, (B) promptly furnish
to Allergan copies of all draft documentation relating to the terms of any
agreement in respect of the such Product Related Patent, (C) provide Allergan
with a reasonable opportunity to review and comment on such draft documentation
relating to the terms of any agreement in respect of such Product Related Patent
and (D) implement all reasonable modifications suggested thereto by Allergan.
Assembly and its Affiliates shall not enter into any agreement with a Third
Party in respect of a Product Related Patent pursuant to which such enforcement
rights granted to Assembly restrict Allergan from exercising its enforcement
rights set forth in Section 9.1.6(b) and 9.1.6(c) in respect of such Product
Related Patent, without the prior written consent of Allergan, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, that,
Allergan’s consent shall not be required to the extent such agreement grants
Assembly a license to such Product Related Patent solely on a non-exclusive
basis.

 

9.1.7.      Enforcement of Other Patents. Except as otherwise expressly set
forth in this Section 9.1, each Party shall have the sole right (but not the
obligation), in its sole discretion, to enforce Patents owned by such Party;
provided, that, Assembly shall keep Allergan reasonably informed regarding the
enforcement of Licensed Compound Patents that are not Product Only Patents and
Product Related Patents.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 59

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.1.8.      Cooperation Regarding Enforcement of Patents. The Parties shall
cooperate fully in any enforcement action pursuant to this Section 9.1,
including by making the inventors, applicable records, and documents (including
laboratory notebooks) with respect to the relevant Patents available to the
enforcing Party and its advisors at the enforcing Party’s request. The
non-enforcing Party shall, and shall cause its Affiliates to, assist and
cooperate with the enforcing Party, as the enforcing Party may reasonably
request from time to time, in connection with its activities set forth in this
Section 9.1, including, where necessary, joining in, or being named as a
necessary party to, such action, providing access to relevant documents and
other evidence, making its employees available at reasonable business hours, and
executing any settlement agreement as requested by the enforcing Party;
provided, that, the enforcing Party shall reimburse the non-enforcing Party for
its reasonable and verifiable out-of-pocket costs and expenses incurred in
connection therewith. Unless otherwise set forth herein, the enforcing Party
shall have the right to settle such claim; provided, that, neither Party shall
have the right to settle any litigation or claim under this Section 9.1 in a
manner that (a) imposes any costs or liability on the other Party or its
Affiliates or its or their sublicensees, (b) involves any admission by the other
Party or its Affiliates or its or their sublicensees, (c) admits the invalidity
or unenforceability of intellectual property owned by a Party or its Affiliates
or its or their sublicensees, or (d) imposes restrictions or obligation on the
other Party or its Affiliates or its or their sublicensees not otherwise
permitted under this Agreement, in each case ((a) through (d)), without the
express written consent of such other Party, which consent shall not be
unreasonably withheld, conditioned or delayed. In connection with any activities
with respect to an action prosecuted by the applicable enforcing Party pursuant
to this Section 9.1 involving Patents Controlled by or licensed under this
Agreement to the other Party, the enforcing Party shall keep the non-enforcing
Party reasonably informed of any material steps taken in connection with such
action.

 

9.1.9.      Enforcement of Biosimilars.

 

(a)     Patent Exclusivity Listing.  If either Party receives a copy of an
application submitted to the FDA under subsection (k) of Section 351 of the
Public Health Service Act (a “Biosimilar Application”) naming a Licensed Product
as a reference product or otherwise becomes aware that such a Biosimilar
Application has been filed (including by the receipt of information disclosed
pursuant to Section 351(l)(2) of the Public Health Service Act, or in an
instance described in Section 351(l)(9)(C) of the Public Health Service Act),
either Party shall, within ten (10) Business Days, notify the other Party so
that the other Party may seek permission to view the application and related
confidential information from the filer of the Biosimilar Application under
Section 351(l)(1)(B)(iii) of the Public Health Service Act.  If either Party
receives any equivalent or similar certification or notice in any other
jurisdiction in the Territory naming a Licensed Product, either Party shall,
within ten (10) Business Days, notify and provide the other Party with copies of
such communication.  Regardless of the Party that is the “reference product
sponsor” for purposes of such Biosimilar Application, (i) Allergan shall have
the sole right to designate pursuant to Section 351(l)(1)(B)(ii) of the Public
Health Service Act the outside counsel and in-house counsel who shall receive
confidential access to the Biosimilar Application, (ii) Allergan shall have the
sole right to (A) list any Licensed Compound Patents, Joint Patents, and any
other Patents, as required pursuant to Section 351(l)(3)(A), Section
351(l)(5)(b)(i)(II), or Section 351(l)(7) of the Public Health Service Act, (B) 
respond to any communications with respect to such lists from the filer of the
Biosimilar Application, and (C) negotiate with the filer of the Biosimilar
Application as to whether to utilize a different mechanism for information
exchange than that specified in Section 351(l) of the Public Health Service Act;
and (iii) Allergan shall have the sole right to identify Licensed Compound
Patents, Joint Patents, and any other Patents,  and to respond to communications
under any equivalent or similar listing in any other jurisdiction in the
Territory.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 60

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(b)     Conduct of Patent Litigation Under the Biologics Price Competition and
Innovation Act.  Allergan shall have the right to bring an action for
infringement of Product Only Patents, Product Related Patents, and Joint
Patents, to the extent set forth in Sections 9.1.5 and 9.1.6 of this Agreement,
with respect to Licensed Products as required under Section 351(l)(6) of the
Public Health Service Act following the agreement on a list of patents for
litigation under Section 351(l)(4) or exchange of Patent lists pursuant to
Section 351(l)(5)(B) of such act, or as required following any equivalent or
similar certification or notice in any other jurisdiction.  Either Party shall,
within ten (10) Business Days, notify and provide the other Party with copies of
any notice of commercial marketing provided by the filer of a Biosimilar
Application pursuant to Section 351(l)(8)(A) of the Public Health Service Act,
or any equivalent or similar certification or notice in any other jurisdiction. 

 

9.1.10.     Recoveries. Except as otherwise agreed by the Parties in writing,
any recovery realized as a result of enforcing a Patent under this Section 9.1
(whether by way of settlement or otherwise) shall be first allocated to
reimburse the Parties for their costs and expenses in making such recovery
(which amounts shall be allocated pro rata if insufficient to cover the totality
of such expenses). Any remainder after such reimbursement is made shall be
retained by (or paid to) Allergan and treated as Net Sales under this Agreement
except for the purposes of Section 7.2.2.

 

9.2.       Invalidity or Unenforceability Actions.

 

9.2.1.     Notice. Each Party shall promptly notify the other Party in writing
of any alleged or threatened assertion of invalidity or unenforceability,
including any inter partes review, post-grant review, reexamination, opposition
or any other similar action before a patent office, of any of the Licensed
Compounds Patents by a Third Party of which such Party becomes aware (an
“Invalidity/Unenforceability Action”).

 

9.2.2.     Control of Invalidity or Unenforceability Actions. The Party that is
prosecuting the Licensed Compounds Patent that is the subject of an
Invalidity/Unenforceability Action (the “Prosecuting Party”) with respect to a
Patent shall have the first right (but not the obligation) to defend any
Invalidity/Unenforceability Action with respect to such Patent, using counsel of
its choice and at its sole cost and expense, including when such
Invalidity/Unenforceability Action is raised as a defense or counterclaim in
connection with an infringement action initiated pursuant to Section 9.1. The
Party having the first right to defend an Invalidity/Unenforceability Action
with respect to a Patent pursuant to this Section 9.2.2 shall be the
“Controlling Party.” If the Controlling Party does not take commercially
reasonable steps to defend against an Invalidity/Unenforceability Action by the
earlier of (w) ninety (90) days after notice of such Invalidity/Unenforceability
Action, and (x) ten (10) Business Days before the time limit, if any, under
applicable Law for taking any action with respect to the defense of such
Invalidity/Unenforceability Action, then (y) such Party shall so notify the
non-Controlling Party and (z) the non-Controlling Party shall have the right
(but not the obligation) to defend against such Invalidity/Unenforceability
Action at its sole cost and expense, using counsel of its choice, and shall
thereafter be deemed the Controlling Party with respect to such
Invalidity/Unenforceability Action. The non-Controlling Party may participate in
the defense of any Invalidity/Unenforceability Action, at its sole cost and
expense and using counsel of its choice; provided, that, the Controlling Party
shall retain the right to control the defense of such
Invalidity/Unenforceability Action.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 61

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.2.3.     Cooperation. The Parties shall cooperate fully in defense of any
Invalidity/Unenforceability Action pursuant to this Section 9.2, including by
making applicable records and documents (including laboratory notebooks) with
respect to the relevant Invalidity/Unenforceability Action available to the
Controlling Party on the Controlling Party’s request. The non-Controlling Party
shall, and shall cause its Affiliates to, assist and cooperate with the
Controlling Party, as the Controlling Party may reasonably request from time to
time, in connection with its activities set forth in this Section 9.2,
including, where necessary, joining in, or being named as a necessary party to,
such action, providing access to relevant documents and other evidence, and
making its employees available at reasonable business hours, and executing any
settlement agreement as requested by the Controlling Party; provided, that the
Controlling Party shall reimburse the non-Controlling Party for its reasonable
and verifiable out-of-pocket costs and expenses incurred in connection
therewith. Unless otherwise set forth herein, the Controlling Party shall have
the right to settle an Invalidity/Unenforceability Action; provided, that,
neither Party shall have the right to settle any Invalidity/Unenforceability
Action under this Section 9.2 in a manner that imposes any costs or liability
on, or involves any admission of infringement or invalidity by, the other Party
or its Affiliates or its or their sublicensees, without the express written
consent of such other Party (which consent shall not be unreasonably withheld,
conditioned or delayed). In connection with any activities with respect to
defense of an Invalidity/Unenforceability Action, the Controlling Party shall
(a) consult with the non-Controlling Party as to the strategy for the defense of
such Invalidity/Unenforceability Action, (b) consider in good faith any comments
from the non-Controlling Party with respect thereto, and (c) keep the
non-Controlling Party reasonably informed of any material steps taken, and
provide copies of all material documents filed, in connection with such action.

 

9.3.       Infringement Claims by Third Parties.

 

9.3.1.     Notice. If the Exploitation of a Licensed Product in the Territory
pursuant to this Agreement results in, or is reasonably expected to result in,
any claim, suit or proceeding by a Third Party alleging infringement by Allergan
or any of its Affiliates or its or their Sublicensees, distributors or customers
(a “Third Party Infringement Claim”), including any defense or counterclaim in
connection with an infringement action initiated pursuant to Section 9.1, the
Party first becoming aware of such alleged infringement shall promptly notify
the other Party thereof in writing.

 

9.3.2.     Defense of Third Party Infringement Claims. Allergan shall have the
first right (but not the obligation) to defend against any Third Party
Infringement Claim at its sole cost and expense, using counsel of its choice.
The Party having the right under this Section 9.3.2 to defend against a Third
Party Infringement Claim shall be the “Defending Party”. If Allergan does not
take commercially reasonable steps to defend against a Third Party Infringement
Claim by the earlier of (w) ninety (90) days after notice of such Third Party
Infringement Claim, and (x) ten (10) Business Days before the time limit, if
any, under applicable Law for taking any action with respect to the defense of
such Third Party Infringement Claim, then (y) Allergan shall so notify Assembly
and (z) Assembly shall have the right (but not the obligation) to defend against
such Third Party Infringement Claim at its sole cost and expense, using counsel
of its choice, and shall thereafter be deemed the Defending Party with respect
to such Third Party Infringement Claim. The non-Defending Party may participate
in the defense of any Third Party Infringement Claim, at its sole cost and
expense and using counsel of its choice; provided, that, the Defending Party
shall retain the right to control the defense of such Third Party Infringement
Claim.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 62

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.3.3.     Cooperation. The Parties shall cooperate fully in defense of any
Third Party Infringement Claim pursuant to this Section 9.3, including by making
applicable records and documents (including laboratory notebooks) with respect
to the relevant Third Party Infringement Claim available to the Defending Party
on the Defending Party’s request. The non-Defending Party shall, and shall cause
its Affiliates to, assist and cooperate with the Defending Party, as the
Defending Party may reasonably request from time to time, in connection with its
activities set forth in this Section 9.3, including, where necessary, joining
in, or being named as a necessary party to, such action, providing access to
relevant documents and other evidence, and making its employees available at
reasonable business hours, and executing any settlement agreement as requested
by the Defending Party; provided, that, the Defending Party shall reimburse the
non-Defending Party for its reasonable and verifiable out-of-pocket costs and
expenses incurred in connection therewith. Unless otherwise set forth herein,
the Defending Party shall have the right to settle a Third Party Infringement
Claim; provided, that, neither Party shall have the right to settle any Third
Party Infringement Claim under this Section 9.3 in a manner that imposes any
costs or liability on, or involves any admission (other than an admission
limited to the subject matter of the settlement agreement) by, the other Party
or its Affiliates or its or their sublicensees, without the express written
consent of such other Party (which consent shall not be unreasonably withheld,
conditioned or delayed). In connection with any activities with respect to
defense of a Third Party Infringement Claim, the Defending Party shall (a)
consult with the non-Defending Party as to the strategy for the defense of such
Third Party Infringement Claim, (b) consider in good faith any comments from the
non-Defending Party with respect thereto, and (c) keep the non-Defending Party
reasonably informed of any material steps taken, and provide copies of all
material documents filed, in connection with such action.

 

9.4.       Damages. Any damages or other awards, including royalties, incurred
in connection with any Third Party Infringement Claim defended by Allergan under
Section 9.3 shall be for the sole account of Allergan, subject to and without
prejudice to Allergan’s rights under Section 7.4.3 and ARTICLE 12.

 

9.5.       Conflicts with Existing In-License Agreements. The Parties
acknowledge that the Existing In-License Agreements may not permit Allergan to
directly exercise any of its rights under Sections 9.1 through 9.3 with respect
to the Patents licensed to Assembly thereunder. Without limiting any other
provision of this Agreement, in the event that the terms of any other In-License
Agreement prohibits Allergan from directly exercising any of its rights under
Sections 9.1 through 9.3 with respect to any Patents licensed to Assembly
thereunder,  (a) Assembly shall so notify Allergan promptly after entering into
any such In-License Agreement (such In-License Agreement, along with the
Existing In-License Agreement, the “Restricted In-License Agreements”), (b)
unless Allergan otherwise specifies, Assembly shall act as Allergan’s agent and
shall conduct all activities under the Restricted In-License Agreements to
exercise all applicable rights under the Restricted In-License Agreements on
Allergan’s behalf as required to provide Allergan with all rights to which
Allergan is entitled pursuant to Sections 9.1 through 9.3, at Allergan’s sole
direction, and shall take all other actions necessary to provide Allergan with
the full benefit of Sections 9.1 through 9.3 with respect to the Patents
licensed under the Restricted In-License Agreements, in all cases to the extent
Assembly has sufficient rights under the applicable Restricted In-License
Agreement, and subject to reimbursement by Allergan of Assembly’s reasonable
out-of-pocket costs and expenses incurred in connection therewith, (c) Assembly
shall not terminate, waive or amend any rights under an In-License Agreement
required for Assembly to act as Allergan’s agent pursuant to the preceding
sentence, (d) all activities conducted by Assembly on Allergan’s behalf pursuant
to this Section 9.1 shall be deemed to have been conducted by Allergan for the
purposes of this Agreement, including Section 9.1.10 and (e) at Allergan’s
request, Assembly shall use Commercially Reasonable Efforts to amend the terms
of any In-License Agreement to permit Allergan itself to directly exercise its
rights under Section 9.1, 9.2 or 9.3.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 63

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.6.       Ownership of IP. Subject to the licenses and other rights granted
herein and subject to Section 9.9, as between the Parties, each Party shall own
and retain all right, title and interest in and to any and all Know-How,
improvements and other inventions that are conceived, discovered, developed or
otherwise made by or on behalf of such Party (or its Affiliates or its or their
sublicensees (including Sublicensees)) under or in connection with this
Agreement, whether or not patented or patentable and any and all Patents and
other intellectual property rights with respect thereto.

 

9.7.       Ownership of Joint Intellectual Property Rights. Subject to the
licenses and other rights granted herein, as between the Parties, the Parties
shall each own an equal, undivided interest in any and all: (a) Know-How,
information and other inventions that are conceived, discovered, developed or
otherwise made jointly by or on behalf of Assembly or its Affiliates or its or
their sublicensees, on the one hand, and Allergan or its Affiliates or its or
their Sublicensees, on the other hand, in connection with the work conducted
under or in connection with this Agreement, whether or not patented or
patentable (the “Joint Know-How”); and (b) Patents (the “Joint Patents”) and
other intellectual property rights with respect to the Know-How, improvements
and inventions described in clause (a) (together with Joint Know-How and Joint
Patents, the “Joint Intellectual Property Rights”). Each Party shall promptly
disclose to the other Party in writing and shall cause its Affiliates, and its
and their licensees and sublicensees to so disclose, the Development, making,
conception or reduction to practice of any Joint Know-How or Joint Patents.
Subject to the licenses granted under Sections 2.1 and 2.2 and the other
provisions of this Agreement, including the Parties’ respective exclusivity
obligations hereunder, each Party shall have the right to Exploit the Joint
Intellectual Property Rights without a duty of seeking consent or accounting to
the other Party.

 

9.8.       United States Law. The determination of whether Know-How,
improvements and other inventions are conceived, discovered, developed or
otherwise made by a Party for the purpose of allocating proprietary rights
(including Patent, copyright or other intellectual property rights) therein,
shall, for purposes of this Agreement, be made in accordance with applicable Law
in the USA as such law exists as of the Effective Date irrespective of where or
when such conception, discovery, development or making occurs. Each Party shall,
and does hereby, assign, and shall cause its Affiliates to, and use good faith
efforts to cause its and their (sub)licensees and Sublicensees to, so assign, to
the other Party, without additional compensation, such right, title and interest
in and to any Know-How, improvements and other inventions as well as any
intellectual property rights with respect thereto, as is necessary to fully
effect, as applicable, the joint ownership provided for in Sections 9.7.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 64

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.9.        Assignment Obligation. Each Party shall use commercially reasonable
efforts to cause all Persons who perform Development activities, manufacturing
activities or regulatory activities for such Party under this Agreement or who
conceive, discover, develop or otherwise make any Know-How, improvement or
inventions by or on behalf of either Party or its Affiliates or its or their
sublicensees under or in connection with this Agreement to be under an
obligation to assign (or, if such Party is unable to cause such Person to agree
to such assignment obligation despite such Party’s using commercially reasonable
efforts to negotiate such assignment obligation, to use commercially reasonable
efforts to provide an exclusive license under) their rights in any Know-How,
improvement and inventions resulting therefrom to such Party, to the extent such
Know-How, improvements and inventions are related to Licensed Compounds or
Licensed Products except where applicable Law requires otherwise. If applicable
Law prohibits a Party from securing such assignment or exclusive license and the
other Party requests that such Party obtain any such assignment or exclusive
license, such other Party shall use commercially reasonable efforts to obtain
any such assignment or exclusive license; provided, that if any such assignment
or exclusive license cannot be obtained with respect to any such Know-How,
improvement and inventions, at such other Party’s request, such Party shall, and
shall cause its Affiliates to, use commercially reasonable efforts to obtain for
such other Party equivalent rights with respect to such Know-How, improvement
and inventions to the extent applicable to the Licensed Products, including by
entering into appropriate and reasonable alternative arrangements on terms
reasonably agreed to by the Parties except in the case of governmental,
not-for-profit and public institutions that have standard policies against such
an assignment (in which case a suitable license, or option to obtain such a
license, shall be obtained).

 

9.10.       Patent Term Extension and Supplementary Protection Certificate.
Allergan shall have the sole right to make decisions regarding, and Allergan
shall have the sole right to apply for, patent term extensions, in the
Territory, including the United States with respect to extensions pursuant to 35
U.S.C. § 156 et. seq. and in other jurisdictions pursuant to supplementary
protection certificates, and in all jurisdictions with respect to any other
extensions that are now or become available in the future, wherever applicable,
for Product Only Patents and Product Related Patents with respect to the
Licensed Compounds and the Licensed Products, in each case including whether or
not to so apply; provided, that, Allergan shall consult with Assembly to
determine the course of action with respect to such filings. Any Product Related
Patent, the term of which is extended under this Section 9.6, shall, as of the
date the extension is granted, be a Product Only Patent for all purposes under
this Agreement. Assembly shall provide prompt and reasonable assistance, as
requested by Allergan, including by taking such action as is required of the
Regulatory Approval holder under any applicable Law to obtain such extension or
supplementary protection certificate.

 

9.11.       Trademarks for Licensed Product.

 

9.11.1.     Ownership. Allergan shall be solely responsible for developing,
selecting, searching, registering and maintaining, and shall be the exclusive
owner of, all Product Trademarks, trade dress, logos, slogans, designs,
copyrights and domain names used on and/or in connection with Licensed Products,
together with all goodwill associated with, or symbolized by, any of the
foregoing.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 65

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

9.11.2.     Notice. Each Party shall provide to the other Party prompt written
notice of any actual or threatened infringement of the Product Trademarks in the
Territory and of any actual or threatened claim that the use of the Product
Trademarks in the Territory violates the rights of any Third Party, in each
case, of which such Party becomes aware.

 

9.11.3.     Prosecution of Product Trademarks. Allergan shall have the sole
right to register, prosecute and maintain the Product Trademarks using counsel
of its own choice. All costs and expenses of registering, prosecuting and
maintaining the Product Trademarks shall be borne solely by Allergan.

 

9.11.4.     Enforcement of Product Trademarks. Allergan shall have the sole
right to take such action as Allergan deems necessary against a Third Party
based on any alleged, threatened or actual infringement, dilution,
misappropriation or other violation of or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third Party in the
Territory at its sole cost and expense and using counsel of its own choice.
Allergan shall retain any damages or other amounts collected in connection
therewith.

 

9.11.5.     Third Party Claims. Allergan shall have the sole right to defend
against and settle any alleged, threatened or actual claim by a Third Party that
the use or registration of the Product Trademarks in the Territory infringes,
dilutes, misappropriates or otherwise violates any Trademark or other right of
that Third Party or constitutes unfair trade practices or any other like offense
or any other claims as may be brought by a Third Party against a Party in
connection with the use of the Product Trademarks with respect to a Licensed
Product in the Territory at its sole cost and expense and using counsel of its
own choice. Allergan shall retain any damages or other amounts collected in
connection therewith.

 

9.11.6.     Cooperation. Assembly shall, and shall cause its Affiliates to,
assist and cooperate with Allergan, as Allergan may reasonably request from time
to time, in connection with its activities set forth in this Section 9.7.6,
including where necessary, joining in, or being named as a necessary party to,
such action, providing access to relevant documents and other evidence and
making its employees available at reasonable business hours; provided, that
Allergan shall reimburse Assembly for its reasonable and verifiable
out-of-pocket costs and expenses incurred in connection therewith.

 

ARTICLE 10
TERM AND TERMINATION

 

10.1.      Term. Unless terminated earlier pursuant to this ARTICLE 10, the term
of this Agreement shall commence on the Effective Date and shall continue in
full force and effect until (i) the end of the R&D Term, if Allergan is not
Developing at least one Licensed Compound or Licensed Product as of such date
or, (ii) if Allergan is Developing at least one (1) Licensed Compound or
Licensed Product as of the end of the R&D Term, then, as determined on a
Licensed Product-by-Licensed Product and country-by-country basis, until the
expiration of the Royalty Term for such Licensed Product in such country (the
“Term”). Upon expiration of the Royalty Term, on a Licensed Product-by-Licensed
Product, Permitted Indication-by-Permitted Indication and country-by-country
basis, the license granted to Allergan pursuant to Section 2.1 shall become
worldwide, fully paid, irrevocable and perpetual. Notwithstanding anything
herein to the contrary, Sections 10.1, 10.7, 10.9, 10.10, 10.11, 10.12 and
ARTICLE 13 shall become effective on the Execution Date.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 66

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

10.2.     Termination at Will by Allergan. Allergan shall have the right to
terminate this Agreement for any reason or no reason, at any time, on ninety
(90) days’ prior written notice to Assembly if such termination occurs prior to
the Initiation of the first POC Trial of a Licensed Product or one hundred and
twenty (120) days’ prior written notice if after the Initiation of the first POC
Trial of a Licensed Product.

 

10.3.     Material Breach. In the event of a material breach of this Agreement,
the non-breaching Party shall have the right to terminate this Agreement in its
entirety in each case by written notice to the breaching Party specifying the
nature of such breach in reasonable detail. Such termination shall become
effective ninety (90) days from receipt of such notice by the breaching Party,
unless the breaching Party has cured such breach within such ninety (90) period.
Notwithstanding the foregoing, such ninety (90)-day cure period shall be
extended for an additional ninety (90) days or such longer period as is
reasonably required to cure such breach if such breach is not a failure to pay
amounts due under this Agreement and the breaching Party is employing ongoing,
Commercially Reasonable Efforts to cure such alleged material breach; provided
that the non-breaching Party may, pursuant to Sections 10.4 and 13.4, request
that an arbiter determine a time period reasonably required for the breaching
Party to cure such breach (which shall not, in any event, be less than ninety
(90) days from the receipt of notice of such breach) and, if the breaching Party
does not cure such breach within such determined time period, the termination
shall become effective. Notwithstanding the foregoing, the foregoing applicable
cure period shall be tolled upon the commencement and during the conduct of any
dispute resolution initiated by a Party under Section 10.4 or Section 13.4 with
respect to a Party’s right to terminate this Agreement pursuant to this Section
10.3 if the other Party initiates such a dispute resolution procedure before the
end of the applicable cure period.

 

10.4.     Material Breach Dispute Resolution. Notwithstanding anything to the
contrary herein, any (a) dispute with respect to a Party’s right to terminate
this Agreement pursuant to Section 10.3 and (b) demand by a non-breaching Party
for an arbiter to determine a time period reasonably required for the breaching
Party to cure such breach under Section 10.3 shall be resolved as follows:

 

10.4.1.     the Senior Officers will meet to attempt to resolve the dispute by
good faith negotiations. If the Senior Officers cannot resolve the dispute
within thirty (30) days after a Party requests such a meeting, then either Party
may initiate an arbitration pursuant to Section 13.4; and

 

10.4.2.     notwithstanding anything to the contrary in this Agreement, if
either Party in its sole judgment believes that any such dispute could cause it
irreparable harm, such Party shall be entitled to seek equitable relief in order
to avoid such irreparable harm and will not be required to follow the procedures
set forth in this Section 10.4.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 67

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

10.5.     Termination for Patent Challenge. If Allergan (A) commences or
actively, directly and voluntarily participates in any action or proceeding
(including any patent opposition or re-examination proceeding), or otherwise
asserts any claim, challenging or denying the validity or enforceability of any
claim of any Licensed Compound Patent that is licensed to Allergan under this
Agreement or (B) actively, directly and voluntarily assists any other person or
entity in bringing or prosecuting any action or proceeding (including any patent
opposition or re-examination proceeding) challenging or denying the validity or
enforceability of any claim of any such Licensed Compound Patent (each of (A)
and (B), a “Patent Challenge”), then Assembly shall have the right, in its sole
discretion, to give notice to Allergan that Assembly may terminate the licenses
granted under such Licensed Compound Patents to Allergan ninety (90) days
following such notice, and, unless Allergan withdraws or causes to be withdrawn
all such challenge(s) or in the case of ex-parte proceedings, multi-party
proceedings, or other Patent Challenges that Allergan does not have the power to
unilaterally withdraw or cause to be withdrawn, Allergan ceases assisting any
other party to such Patent Challenge and, to the extent Allergan is a party to
such Patent Challenge, it withdraws from such Patent Challenge within such
ninety (90) day period, Assembly shall have the right to terminate this
Agreement by providing written notice thereof to Allergan. The foregoing right
to terminate shall not apply where the Patent Challenge is the assertion of a
defense or counterclaim to an action first brought by Assembly against Allergan.
For the avoidance of doubt, any participation by Allergan or its employees in
any claim, challenge or proceeding in response to a subpoena or as required
under a pre-existing agreement between Allergan’s employee(s) or consultant(s)
and their prior employer(s) shall not constitute active and voluntary
participation or assistance and shall not give rise to Assembly’s right to
terminate any license hereunder.

 

10.6.     Termination for Insolvency.

 

10.6.1.     Either Party may terminate this Agreement in its entirety effective
immediately upon written notice to the other Party if, at any time such other
Party (a) files in any court or agency pursuant to any statute or regulation of
any state or country a petition in bankruptcy or insolvency or for
reorganization (except for solvent reorganization or solvent reconstruction) or
for an arrangement or for the appointment of a receiver or trustee of the Party
or of substantially all of its assets, (b) proposes a written agreement of
composition or extension of substantially all of its debts, (c) is served with
an involuntary petition against it, filed in any insolvency proceeding, and such
petition is not be dismissed within ninety (90) days after the filing thereof,
(d) proposes to be a party to any dissolution or liquidation, (e) admits in
writing its inability generally to meet its obligations as they fall due in the
general course or (f) makes an assignment of substantially all of its assets for
the benefit of creditors.

 

10.6.2.     All rights and licenses granted under or pursuant to any section of
this Agreement are for purposes of Section 365(n) of Title 11, United States
Code or any analogous provisions in any other country or jurisdiction (the
“Bankruptcy Code”) licenses of rights to “intellectual property” as defined in
Section 101(56) of the Bankruptcy Code (and any equivalent provisions under the
bankruptcy or insolvency laws of any other relevant jurisdiction). The Parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code. The non-bankrupt Party shall further be entitled to a
complete duplicate of, or complete access to, any such intellectual property and
all embodiments of such intellectual property, which, if not already in its
possession, shall be promptly delivered to the non-bankrupt Party (a) upon the
commencement of a bankruptcy proceeding upon the non-bankrupt Party’s written
request therefor, unless the Party subject to such proceeding elects to continue
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefor by
the non-bankrupt Party.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 68

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

10.7.     Termination for Failure or Delay to obtain HSR Clearance. This
Agreement shall terminate upon (a) notice given by one Party to the other Party
if the HSR Clearance is not obtained within one hundred eighty (180) days after
the Execution Date and such Party delivers notice of termination within ten (10)
Business Days after the end of such one hundred eighty (180)-day period or (b)
notice given by Allergan to Assembly if (i) the Parties receive a request for
information or documentary material pursuant to the HSR Act or (ii) the FTC or
the Antitrust Division of the DOJ shall have commenced, the staff of the FTC or
the Antitrust Division of the DOJ recommends commencing, or the FTC votes to
commence, in each case any action (A) challenging or seeking to restrain,
prohibit, prevent, enjoin, alter or delay the transactions contemplated by this
Agreement or (B) seeking to impose any of the restrictions described in Section
13.13.2.

 

10.8.     Effect of Expiration or Termination of this Agreement.

 

10.8.1.     Accrued Obligations. Except as provided in Section 10.8.3, upon
expiration or termination of this Agreement for any reason, neither Party shall
be released from any obligation or liability that, at the time of such
expiration or the Termination Date, has already accrued to the other Party or
that is attributable to a period prior to such expiration or the Termination
Date.

 

10.8.2.      In-Process Clinical Trials. Notwithstanding any other provision in
this Section 10.8, if there are any Clinical Trials being conducted at the
Termination Date, Allergan shall have the right and obligation to continue such
Clinical Trials to the extent and for the period necessary to effect an orderly
transfer or wind down of such Clinical Trials, at Assembly’s election, in a
timely manner and in accordance with applicable Laws.

 

10.8.3.     Milestone Payments. Allergan shall remain liable to pay (a) any
Sales Milestone Payments that have become due for payment and (b) Royalty
Payments on Net Sales booked by Allergan (in accordance with GAAP), in each case
(a) and (b) on or before the Termination Date. If Allergan provides notice of
termination pursuant to Section 10.2 or 10.6, no Milestone Payments shall be due
on Development Milestone Events that occur after the date on which the notice of
termination is first delivered to Assembly unless the Agreement is not
terminated under Section 10.6 due to a dismissal of a petition within ninety
(90) days after the filing. If Allergan provides notice of termination pursuant
to Section 10.3, no Milestone Payments shall be due on Development Milestone
Events that occur after the date on which the notice of termination is first
delivered to Assembly unless (a) Allergan elects to exercise its rights under
Section 10.9, in which case Milestone Payments due on Development Milestone
Events shall be payable but reduced according to Section 10.9 or (b) Assembly
cures the breach subject to the termination notice within the time period
specified or determined in accordance with Section 10.3.

 

10.8.4.     Termination of the Agreement. In addition to the rights and
obligations of the Parties that survive a termination of this Agreement pursuant
to Sections 10.8.1, 10.8.2 and 10.12, on any termination of this Agreement:

 

(a)     except as otherwise expressly provided herein, all rights and
obligations of each Party hereunder will cease with respect to all Licensed
Compounds or Licensed Products, including all rights, licenses and sublicenses
granted by a Party to the other hereunder, provided, that ARTICLE 7 will survive
with regard to any then outstanding payment obligations;

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 69

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(b)     Allergan’s rights with respect to the Licensed Compound Patents,
including Allergan’s patent prosecution, maintenance and enforcement rights set
forth in Section 9.1, shall cease;

 

(c)     With respect to any Licensed Product that is being Developed (in a
Clinical Trial) or Commercialized as of the Termination Date (each, a “Reversion
Product”), Allergan hereby grants Assembly an exclusive, sublicensable (through
multiple tiers of sublicensees) license, throughout the Territory, under the
Patents and Know-How Controlled by Allergan or its Affiliates as of the
Termination Date that, absent a license, would be infringed by the Exploitation
of the Reversion Product in the form that it is being clinically Developed or
Commercialized as of the Termination Date (collectively, the “Reversion IP”) to
Exploit such Reversion Product; provided, that, in consideration for such
license, on a Reversion Product-by-Reversion Product and country-by-country
basis, Assembly or its Affiliates shall pay Allergan a royalty on annual net
sales of each Reversion Product in the Territory as set forth herein. The term
“net sales” with respect to such Reversion Products has the same meaning as “Net
Sales” under this Agreement, and such royalty shall be paid in accordance with
Sections 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 and 7.11, in each case mutatis mutandis,
except as otherwise provided herein.

 

(i)     If such termination is by Allergan pursuant to Section 10.3, the royalty
payable by Assembly to Allergan under this Section 10.8.4 shall be equal to: [*
* *]. If such termination is by Allergan pursuant to Section 10.3, the royalty
payable by Assembly to Allergan under this Section 10.8.4 shall be payable until
the last to occur of the following events as applicable: (i) the expiration or
termination of the last Patent included in the Reversion IP that Covers the
Exploitation of the Reversion Product by Assembly, its Affiliates or
sublicensees, in the relevant country and (ii) (a) for such countries where
there is [* * *] or more of Regulatory Exclusivity, the expiry of Regulatory
Exclusivity granted by the applicable Governmental Authority for such Reversion
Product in such country and (b) for such countries in which there is less than
[* * *] of Regulatory Exclusivity, [* * *] after the expiration of such
Regulatory Exclusivity for such Reversion Product; provided that if the royalty
term for the royalty payable as set forth in this Section 10.8.4(c)(i) is
extended by application of the foregoing clause (ii)(b) then the royalty rate
payable on net sales in any such country under this Section 10.8.4(c)(i) shall
be reduced by [* * *] percent ([* * *]%) for the remainder of the applicable
royalty term.

 

(ii)     If such termination is by Assembly pursuant to Section 10.3, the
royalty payable by Assembly to Allergan under this Section 10.8.4 shall be equal
to: [* * *] and shall be payable until the first to occur of the following
events as applicable: (i) the expiration or termination of the last Patent
included in the Reversion IP that Covers the Exploitation of the Reversion
Product by Assembly, its Affiliates or sublicensees, in the relevant country and
(ii) (a) for such countries where there is [* * *] or more of Regulatory
Exclusivity, the expiry of Regulatory Exclusivity granted by the applicable
Governmental Authority for such Reversion Product in such country and (b) for
such countries in which there is less than [* * *] of Regulatory Exclusivity, [*
* *] after the expiration of such Regulatory Exclusivity for such Reversion
Product; provided that if the royalty term for the royalty payable as set forth
in this Section 10.8.4(c)(ii) is extended by application of the foregoing clause
(ii)(b) then the royalty rate payable on net sales in any such country under
this Section 10.8.4(c)(ii) shall be reduced by [* * *] percent ([* * *]%) for
the remainder of the applicable royalty term.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 70

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(iii)        If such termination is for any reason other than by Allergan or
Assembly pursuant to Section 10.3, the royalty payable by Assembly to Allergan
under this Section 10.8.4 shall be equal to [* * *] and shall be payable until
the last to occur of the following events as applicable: (i) the expiration or
termination of the last Patent included in the Reversion IP that Covers the
Exploitation of the Reversion Product by Assembly, its Affiliates or
sublicensees, in the relevant country and (ii) (a) for such countries where
there is [* * *] or more of Regulatory Exclusivity, the expiry of Regulatory
Exclusivity granted by the applicable Governmental Authority for such Reversion
Product in such country and (b) for such countries in which there is less than
[* * *] of Regulatory Exclusivity, [* * *] after the expiration of such
Regulatory Exclusivity for such Reversion Product; provided that if the royalty
term for the royalty payable as set forth in this Section 10.8.4(c)(iii) is
extended by application of the foregoing clause (ii)(b) then the royalty rate
payable on net sales in any such country under this Section 10.8.4(c)(iii) shall
be reduced by [* * *] percent ([* * *]%) for the remainder of the applicable
royalty term.

 

(d)     Allergan will at Assembly’s request and cost (i) transfer to Assembly
any IND and Regulatory Approval (of filing therefor) and Regulatory
Documentation solely related to any Reversion Products, (ii) provide access to
Know-How Controlled by Allergan and its Affiliates that are licensed to Assembly
under this Section 10.8.4, and (iii) to the extent owned and possessed by
Allergan or its Affiliates, transfer to Assembly all tangible chemical or
biological material embodying the Reversion Products and reasonable quantities
of other Materials Controlled by Allergan and its Affiliates that are licensed
to Assembly under Section 10.8.4(c) above; and

 

(e)     Allergan shall grant Assembly an exclusive, worldwide, sublicensable
(through multiple tiers of sublicensees) license under any Product Trademark (if
any) (i) Controlled by Allergan, (ii) that is solely related to the Reversion
Product in its form as of the effective date of termination, (iii) is not a
trademark otherwise used in connection with Allergan or its Affiliates’ business
or any other product and (iv) is used by or on behalf of Allergan in the
Exploitation of any Reversion Product as of the effective date of termination
exclusively to Exploit a Reversion Product as of the Termination Date; provided,
that Allergan shall, at its or Assembly’s election, instead of granting such
exclusive license, transfer such Product Trademark to Assembly.

 

(f)     To the extent that any Reversion IP is in-licensed by Allergan or any of
its Affiliates, any license to Assembly under such Reversion IP pursuant to this
Section 10.8 shall be subject to the terms and conditions of such license and
Assembly shall be solely responsible for any payments (including all royalty,
milestone or other payments) to Third Parties with respect to Assembly’s
Development, manufacture, Commercialization or other Exploitation of Reversion
Products, including under any agreements Allergan or its Affiliates may have
with such Third Parties. Notwithstanding anything in this Agreement to the
contrary, the licenses granted by Allergan pursuant to this Section 10.8.4 do
not include any intellectual property rights relating to compounds that are not
Licensed Compounds.

 

10.9.     Allergan Option to Continue In-Lieu of Termination. If Allergan has
the right to terminate this Agreement under Section 10.3, but does not desire to
exercise such right, Allergan may elect to exercise its rights under this
Section 10.9 in lieu of exercising its right to terminate the Agreement under
Section 10.3 by providing written notice of such election to Assembly prior to
the date that otherwise would have been the effective date of termination had
Allergan exercised its right under Section 10.3 to terminate this Agreement. In
the event of such an election, the Agreement shall continue in full force and
effect except as follows:

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 71

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(a)     if such right to terminate accrued during the R&D Term, Allergan shall
have the right to terminate the R&D Plan, and Allergan shall have the right to
conduct all activities that would otherwise have been conducted by Assembly
under the R&D Plan (whether alone or through one or more Third Parties);

 

(b)     The JDC shall no longer be a decision-making body with respect to
Licensed Compounds and Licensed Products in the Field in the Territory and
Allergan shall have final decision-making authority over matters previously
determined by the JDC;

 

(c)     without limitation of Allergan’s other remedies hereunder, any Milestone
Payments or Royalty Payments that are due after Allergan’s notice of breach
shall be reduced by [* * *];

 

(d)     Allergan’s diligence obligations under Section 4.7.2 shall cease; and

 

(e)     upon the request of Allergan, Assembly shall, and shall cause its
Affiliates to, at Assembly’s cost and expense, provide Allergan with such
assistance as Allergan may reasonably require in order to transfer the ongoing
Development, manufacture and Commercialization of any Licensed Compounds or
Licensed Products to Allergan, including providing such assistance as may be
necessary or useful for Allergan to conduct the activities under the R&D Plan as
contemplated under this Section 10.9.

 

10.10.     Termination by Either Party for Failure or Delay to obtain HSR
Clearance. If either Party terminates this Agreement pursuant to Section 10.7,
then, subject to Section 10.12, this Agreement shall be of no further force or
effect.

 

10.11.     Termination for Failure of Representations. If any of the supplements
or amendments to Assembly’s representations and warranties contemplated under
Section 11.6 are, in Allergan’s opinion, reasonably likely to materially
diminish any of Allergan’s rights or materially increase any liabilities of
Allergan with respect to any Licensed Compound or Licensed Product, Allergan
shall have the right, in its sole discretion, prior to the expiration of five
(5) Business Days following its receipt of any supplement or amendment from
Assembly in accordance with Section 11.6, by written notice to Assembly, to
cause this Agreement not to take effect as of the Effective Date and to be of no
further effect. If Allergan exercises such right neither Party shall have any
liability to the other arising out of or in connection with this Agreement.

 

10.12.     Survival. Upon the expiration or termination of this Agreement for
any reason, all rights and obligations of the Parties under this Agreement shall
terminate. Notwithstanding any provision herein to the contrary, the rights and
obligations of the Parties set forth in ARTICLE 1 (to the extent necessary to
give effect to the other sections listed in this Section 10.12), ARTICLE 8
(until the fifth anniversary of the termination of this Agreement, except
Sections 8.5.1 and 8.6 and except that, upon termination of this Agreement (a)
any Licensed Compound Know-How other than any Joint Know-How that was deemed to
be the Confidential Information of Allergan pursuant to Section 1.39 shall cease
to be deemed to be the Confidential Information of Allergan and (b) any such
Joint Know-How shall be deemed to be the Confidential Information of both
Parties and each Party shall be free to exploit such Joint Know-How without the
consent of or accounting to the other Party), ARTICLE 9 (to the extent
applicable to Joint Know-How and Joint Patents), ARTICLE 12, ARTICLE 13 (except
Section 13.13) and Sections 2.5.1, 2.5.2, 4.11 (other than the first sentence),
4.9 (for final accounting), 7.4.3 to 7.12 (for final accounting), ARTICLE 8,
9.1.10, 9.3, 9.4, 10.1, 10.8, 10.13, and this Section 10.12 shall survive the
expiration or termination of this Agreement for any reason, as well as any
rights or obligations otherwise accrued hereunder shall survive the expiration
or termination of the term of this Agreement, as well as any other provisions
that, by their intent or meaning under the circumstances, are intended to
survive.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 72

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

10.13.         Effect of Termination on Sublicenses. If this Agreement
terminates for any reason, any Sublicensee will, from the Termination Date,
automatically and without any additional consideration become a direct licensee
of Assembly with respect to the rights sublicensed to the Sublicensee by
Allergan under this Agreement, so long as such Sublicensee is not in breach of
its sublicense agreement. In order to effect this provision, at the request of
the Sublicensee, Assembly will enter into a direct license with the Sublicensee
on substantially the same terms as this Agreement (taking into account the scope
of the license granted under such sublicense); provided that Assembly will not
be required to undertake obligations in addition to those required by this
Agreement, and that Assembly’s rights under such direct license will be
consistent with its rights under this Agreement, taking into account the scope
of the license granted under such direct license. The foregoing shall not apply
if a Sublicensee provides written notice to Assembly that it does not wish to
receive and retain the rights afforded to it pursuant to this Section 10.13.

 

ARTICLE 11
REPRESENTATIONS AND WARRANTIES

 

11.1.          Mutual Representations and Warranties and Covenants. Each of
Assembly and Allergan represents and warrants to the other Party, as of the
Execution Date and the Effective Date, and covenants, that:

 

11.1.1.     such Party is an entity duly organized, validly existing and in good
standing under the Laws of the state or country (as applicable) of its
organization, is qualified to do business and is in good standing as a foreign
entity in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent it from performing its obligations under this Agreement, and has
full power and authority to enter into this Agreement and to carry out the
provisions hereof;

 

11.1.2.     such Party is duly authorized, by all requisite action, to execute
and deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval, and
the Person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite action;

 

11.1.3.     except as contemplated by this Agreement, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any Governmental Authority or a Third Party is
required on the part of such Party in connection with the valid execution,
delivery and performance of this Agreement;

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 73

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.1.4.     such Party has not employed (and, to its Knowledge, has not used a
contractor or consultant that has employed) and in the future shall not employ
(or, to its Knowledge, use any contractor or consultant that employs, provided,
that, such Party may reasonably rely on a representation made by such contractor
or consultant) any Person debarred pursuant to Section 306 of the United States
Federal Food, Drug, and Cosmetic Act (or subject to a similar sanction of EMA or
foreign equivalent), or any Person that is the subject of an FDA debarment
investigation or proceeding (or similar proceeding of EMA or foreign
equivalent), in the conduct of its activities under this Agreement and such
Party agrees to inform the other Party in writing promptly if it or any such
Person who is performing services hereunder is debarred or is the subject of a
conviction described in Section 306 or if any action, suit, claim, investigation
or legal or administrative proceeding is pending or, to the best of its or its
Affiliates’ Knowledge, is threatened, relating to the debarment or conviction of
it or any such Person performing services hereunder;

 

11.1.5.     this Agreement is a legal and valid obligation binding upon such
Party and enforceable in accordance with its terms except as enforceability may
be limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting the enforcement of creditors’ rights; and (b) equitable
principles of general applicability;

 

11.1.6.     the execution, delivery and performance by it of this Agreement and
its compliance with the terms and provisions of this Agreement does not and
shall not conflict with or result in a breach of any of the material terms or
provisions of (a) any other contractual or other obligations of such Party, (b)
the provisions of its operating documents or bylaws, or (c) any order, writ,
injunction or decree of any Governmental Authority entered against it or by
which it or any of its property is bound.

 

11.2.     Assembly’s Additional Representations and Warranties and Covenants.
Except as provided in Schedule 11.2, Assembly represents and warrants to
Allergan as of the Execution Date and (subject to Section 11.6) the Effective
Date, and covenants, as applicable, that:

 

11.2.1.     it has full right and authority to grant the licenses and rights
granted under this Agreement, it has the right to Exploit the Initial Compound
Candidates, and will have the right to Exploit any Licensed Product or Licensed
Compound, as contemplated under this Agreement without any conflicting
contractual obligation to any other Person and no rights or licenses are
required from Assembly or its Affiliates, or, to its Knowledge, any other
Person, for Allergan to Exploit the Licensed Compounds or Licensed Products as
contemplated under this Agreement other than those granted under ARTICLE 2;

 

11.2.2.     there are no Patents of a Third Party that, to Assembly’s Knowledge,
would be infringed by practicing the Licensed Compound Patents or Exploiting the
Licensed Compounds, and no claim or litigation has been brought or asserted (and
Assembly has no Knowledge of any claim, whether or not brought or asserted, or
of any facts or circumstances that exist that would reasonably be expected to
give rise to any such claim or litigation) by any Person alleging that (a) the
Licensed Compound Patents are invalid or unenforceable or (b) the conception,
Development, reduction to practice, disclosing, copying, making, assigning or
licensing of the Licensed Compound Patents or the Licensed Compound Know-How
existing as of the Effective Date or the Exploitation of the Initial Compound
Candidates in the Initial Indications as contemplated herein, violates,
infringes, constitutes misappropriation of or otherwise conflicts or interferes
with or would violate, infringe or otherwise conflict or interfere with, any
intellectual property or proprietary right of any Person;

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 74

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.2.3.     [* * *];

 

11.2.4.     to the Knowledge of Assembly, no Person is infringing or threatening
to infringe or misappropriating or threatening to misappropriate the Licensed
Compound Patents existing as of the Effective Date;

 

11.2.5.     with respect to any Patent or Know-How that would be a Licensed
Compound Patent or Licensed Compound Know-How if Controlled by Assembly or its
Affiliates, Assembly or its Affiliate Control all such Patents and Know-How that
Assembly or its Affiliates own;

 

11.2.6.     Assembly (a) shall provide written notice to Allergan within ten
(10) Business Days after entering into any agreement with a Third Party to
acquire or license any Patent that, if Controlled by Assembly or its Affiliates,
would be a Licensed Compound Patent as set forth in Section 1.108(b), and (b)
acknowledges and agrees that such Patent shall be considered a Licensed Compound
Patent under this Agreement;

 

11.2.7.     it has not received notice of any claims, and there are no judgments
or settlements against or owed by Assembly or, to the Knowledge of Assembly, any
pending or threatened claims or litigation, in each case relating to the
Licensed Compounds;

 

11.2.8.     except pursuant to license agreements identified on Schedule 11.2.8
(the “Current In-License Agreements”), it is the exclusive owner of all of the
Licensed Compound Patents set out in Schedule 1.108 and true, complete, correct
and unredacted copies of key documents from the file wrappers and other key
documents and materials relating to the prosecution, defense, maintenance,
validity and enforceability of such Licensed Compound Patents have been provided
to Allergan prior to the Effective Date;

 

11.2.9.     it has the exclusive right to grant, all rights and licenses (or
sublicenses, as the case may be) it purports to grant to Allergan with respect
to the Initial Compound Candidates, Licensed Compound Know-How and the Licensed
Compound Patents under this Agreement as of the Effective Date and neither such
rights and licenses nor any other provision of this Agreement are subject to any
in-license and other similar agreements with another Person regarding any
intellectual property rights licensed hereunder, including the Licensed Compound
Patents existing as of the Effective Date, other than the In-License Agreements;

 

11.2.10.     Assembly has provided to Allergan true, complete and correct copies
of all Current In-License Agreements [* * *] (collectively, the “Existing
In-License Agreements”), in their current form;

 

11.2.11.     without the prior written consent of Allergan, Assembly will not
(a) amend any In-License Agreement in a manner that adversely affects Allergan’s
rights or obligations pursuant to this Agreement or (b) terminate any In-License
Agreement;

 

11.2.12.     Assembly will comply in all material respects with its obligations
under the In-License Agreements and shall enforce its rights with respect to
In-License Agreements with respect to the Licensed Compounds or Licensed
Products in consultation with Allergan;

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 75

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.2.13.     Assembly shall be solely responsible for any payments (including
all royalty, milestone or other payments) under the In-License Agreements in
respect of the Licensed Compounds and Licensed Products;

 

11.2.14.     Assembly shall notify Allergan as soon as reasonably practicable of
(a) the receipt by Assembly of any notice of breach of any In-License Agreement
with respect to the Licensed Compounds or Licensed Products, (b) the occurrence
of any acts or omissions of Assembly or any of its Affiliates that give rise to
a right of the other Party to any In-License Agreement to terminate such
In-License Agreement or (c) any termination, or receipt by Assembly of any
notice of termination, of an In-License Agreement.

 

11.2.15.     the Licensed Compound Patents in Schedule 1.108 have not been
challenged by any Third Party in any judicial or administrative proceeding and,
to Assembly’s Knowledge, such Licensed Compound Patents are valid and
enforceable and Assembly has complied with all applicable Laws with respect to
the filing, prosecution and maintenance of the Licensed Compound Patents owned
or Controlled by it. Assembly and its Affiliates have presented all relevant
references, documents and information of which it and the inventors are aware to
the relevant patent examiner at the relevant patent office. Assembly has paid
all maintenance and annuity fees with respect to the Licensed Compound Patents
due. Assembly has not received written notice of any dispute regarding
inventorship of any Licensed Compound Patent and to Assembly’s Knowledge, no
such dispute has been alleged or threatened;

 

11.2.16.     Each of the Licensed Compound Patents in Schedule 1.108 properly
identifies each and every inventor of the claims thereof as determined in
accordance with the Laws of the jurisdiction in which such Licensed Compound
Patent is issued or such application is pending;

 

11.2.17.     All current and former officers, employees, agents and consultants
of Assembly or any of its Affiliates who are inventors of or have otherwise
contributed in a material manner to the creation or development of any Licensed
Compound Patents in Schedule 1.108 or Licensed Compound Know-How or who are or
will be performing Assembly’s Development activities hereunder, or who otherwise
have access to any Confidential Information of Allergan, have executed and
delivered to Assembly or such Affiliate an assignment or other agreement
regarding the protection of proprietary information and the assignment to
Assembly or such Affiliate of any Licensed Compound Patents, Licensed Compound
Know-How and any and all other information that relates to the Licensed
Compounds or Licensed Products, the current form of which has been made
available for review by Allergan unless such an assignment is not required under
applicable Law. To Assembly’s Knowledge, no current officer, employee, agent or
consultant of Assembly or any of its Affiliates is in violation of any term of
any assignment or other agreement regarding the protection of Patents or other
intellectual property or proprietary information of Assembly or such Affiliate
or of any employment contract or any other contractual obligation relating to
the relationship of any such Person with Assembly;

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 76

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.2.18.     there are no amounts that will be required to be paid to a Third
Party as a result of the Exploitation of the Licensed Compounds or Licensed
Products that arise out of any agreement to which Assembly or any of its
Affiliates is a party;

 

11.2.19.     the Development of the Licensed Compound Know-How, the Licensed
Compound Patents and the Initial Compounds has been conducted by Assembly and
its Affiliates and its and their subcontractors, in compliance with all
applicable Law in all material respects. Neither Assembly nor any of its
Affiliates, nor any of their respective officers, employees, or to Assembly’s
Knowledge, agents, have made an untrue statement of a material fact or
fraudulent statement to the United States Patent and Trademark Office or any
similar patent or trademark office in the Territory or failed to disclose a
material fact required to be disclosed to the United States Patent and Trademark
Office or any similar patent or trademark office in the Territory;

 

11.2.20.     it has provided to Allergan all material information in its
possession regarding the safety and efficacy of the Initial Compounds;

 

11.2.21.     it has not misappropriated, and will not misappropriate, any
intellectual property of a Third Party in connection with Developing the
Licensed Compounds or Licensed Products or the performance of the R&D Plan or
its other obligations under this Agreement;

 

11.2.22.     the Licensed Compound Patents listed on Schedule 1.108 are all of
the Licensed Compound Patents Controlled by Assembly as of the Effective Date;

 

11.2.23.     true, complete, correct and unredacted copies of all agreements set
forth in Schedule 11.2.23 have been provided to Allergan prior to the Effective
Date, and except as set forth in Schedule 11.2.23 and except with regard to any
subcontracts or work orders entered into by Assembly after the Execution Date
but before the Effective Date in accordance with Section 4.10, (a) Assembly has
not subcontracted to any Third Party any activities contemplated to be conducted
by Assembly under the R&D Plan or any manufacturing activities, and (b) there
are no agreements relating to the Licensed Compounds;

 

11.2.24.     without limitation to Assembly’s obligations under Section 4.3.1,
Assembly has maintained all records, and shall continue to maintain, all records
of material activities conducted by it or its Affiliates under or in connection
with [* * *];

 

11.2.25.     each of the Permitted Indications as of the Effective Date is part
of the “Field” [* * *];

 

11.2.26.     each Compound Candidate, Product Candidate, Licensed Compound and
Licensed Product manufactured by Assembly or its CMO(s) for use in Clinical
Trials under the R&D Plan (a) will have been manufactured, stored and shipped in
accordance with GMP and all applicable Laws; (b) will conform to the
Specifications for such Licensed Compound or Licensed Product, (c) will be free
from defects; (d) will not be adulterated or misbranded within the meaning of
the FD&C Act to the extent applicable; and (e) will have been shipped and stored
in accordance with the procedures set forth under this Agreement and the
Clinical Quality Agreement;

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 77

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.2.27.     (a) neither Assembly nor any of its Affiliates, nor any of its or
their respective officers or employees, has (i) committed an act, (ii) made a
statement or (iii) failed to act or make a statement, in any case ((i), (ii) or
(iii)), that (A) would be or create an untrue statement of material fact or
fraudulent statement to the FDA or any other Regulatory Authority with respect
to the Exploitation of the Licensed Compounds or Licensed Products or (B) could
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery and Illegal
Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto or any analogous laws or policies in the Territory, with
respect the Exploitation of the Licensed Compounds or Licensed Products and (b)
neither Assembly nor any of its Affiliates shall during the R&D Term with
respect to activities under the R&D Plan (i) commit an act, (ii) make a
statement or (iii) fail to act or make a statement, in any case ((i), (ii) or
(iii)), that (A) would be or create an untrue statement of material fact or
fraudulent statement to the FDA or any other Regulatory Authority with respect
to the Exploitation of the Licensed Compounds or Licensed Products or (B) could
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery and Illegal
Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) and any
amendments thereto or any analogous laws or policies in the Territory, with
respect to the Exploitation of the Licensed Compounds or Licensed Products;

 

11.2.28.     the inventions claimed by the Licensed Compound Patents existing as
of the Effective Date (a) were not conceived, discovered, developed or otherwise
made in connection with any research activities funded, in whole or in part, by
the federal government of the US or any agency thereof and (b) are not a
“subject invention” as that term is described in 35 U.S.C. §§ Section 201(e) and
(c) are not otherwise subject to the provisions of the Patent and Trademark Law
Amendments Act of 1980, as amended, codified at 35 U.S.C. §§ 200-212, as
amended, as well as any regulations promulgated pursuant thereto, including in
37 C.F.R. Part 401; and

 

11.2.29.     [* * *].

 

11.3.     Allergan Additional Representations and Warranties.

 

11.3.1.     Allergan represents and warrants to Assembly of the Execution Date
and (subject to Section 11.6), and covenants, that all officers, employees,
agents and consultants of Allergan or any of its Affiliates who will perform
Development activities hereunder, or who otherwise have access to any
Confidential Information of Assembly, have executed and delivered to Allergan or
such Affiliate an assignment or other agreement regarding the protection of
proprietary information and the assignment to Allergan or such Affiliate of any
Patents or Know-How that may arise out of or relate to such activities.

 

11.3.2.     Allergan shall comply with those terms and conditions under the
In-License Agreements that are applicable to Allergan as a sublicensee of any of
Assembly’s rights thereunder, in each case to the extent such terms and
conditions have been disclosed by Assembly to Allergan (and, in the case of the
Current In-License Agreement, to the extent such terms and conditions have been
disclosed to Allergan prior to the Execution Date) and Allergan has agreed in
writing to receive a sublicense to any Licensed Compound Patent or Licensed
Compound Know-How under such agreement.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 78

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.4.     Compliance with Laws. Each Party shall perform its responsibilities
under this Agreement in accordance with all applicable Laws.

 

11.5.     Privacy; Transparency; Anti-Corruption. Without limitation to Section
11.4, the Parties agree as follows.

 

11.5.1.     Data Privacy. Each Party shall comply with all applicable Law with
respect to the collection, use, transfer, storage, destruction, aggregation or
other use of subject health information or other personal information
(collectively, “Personal Information”) in connection with its activities under
or in connection with the R&D Plan. Each Party shall take such steps as
necessary to comply with applicable Law to permit such Party to disclose
Personal Information to the other Party and to permit the other Party to use and
disclose such Personal Information for its own purposes in accordance with this
Agreement.

 

11.5.2.     Compliance. Each Party shall implement appropriate processes and
controls with respect to technology and work flow methodologies in connection
with its activities under or in connection with the R&D Plan so as to protect
the security and privacy of personally identifiable information in accordance
with applicable Law.

 

11.5.3.     Sunshine Act. Allergan and Assembly acknowledge that, under the
provisions of Section 1128G of the Social Security Act, 42 U.S.C. § 1320a-7h and
other similar provisions of applicable Law, Allergan and Assembly may be
required to disclose certain payments and other transfers of value provided to
health care professionals and institutions, including payments, reimbursements,
Materials or equipment made or provided under or in connection with this
Agreement or the R&D Plan. Each of Assembly and Allergan will provide the other
or its designee/s with all information necessary for the other to comply with
such applicable Laws in the form reasonably requested by the requesting Party
and at such times as the requesting Party may reasonably request to satisfy its
obligations.

 

11.5.4.     Anti-Corruption. Assembly and Allergan will strictly comply with all
applicable Laws concerning bribery, money laundering, or corrupt practices or
which in any manner prohibit the giving of anything of value to any official,
agent or employee of any government, political party or public international
organization, candidate for public office, health care professional, or to any
officer, director, employee or representative of any other organization
specifically including the U.S. Foreign Corrupt Practices Act, and the UK
Bribery Act, in each case in connection with the activities conducted pursuant
to this Agreement. Assembly shall require any contractors, subcontractors or
other persons or entities that provide services to Assembly or Allergan in
connection with this Agreement to comply with Assembly’s obligations under this
Section 11.5.4.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 79

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

11.6.     Updates to Representations and Warranties. Either (a) on the date that
is the Business Day following HSR Clearance Assembly shall deliver to Allergan
representations and warranties under Section 11.2 that are identical to such
representations and warranties delivered as of the Execution Date or (b) on the
date that is two (2) Business Days following HSR Clearance, Assembly shall
deliver to Allergan representations and warranties under Section 11.2 that are
identical to such representations and warranties delivered as of the Execution
Date, except for any supplement or amendment to such representations and
warranties with respect to any event, condition, fact or circumstance occurring
after the Execution Date that, if existing or occurring on or prior to the
Execution Date, would have been required to be set forth or described in such
representations and warranties as of the Execution Date, or that is necessary to
correct or modify any information in such representations and warranties that
has been rendered inaccurate by an event, condition, fact or circumstance
occurring after the Execution Date. If Assembly does not deliver representations
and warranties under the foregoing clause (a) or (b), Assembly shall be deemed
to have delivered to Allergan on the date that is two (2) Business Days
following HSR Clearance representations and warranties under Section 11.2 that
are identical to such representations and warranties delivered as of the
Execution Date.

 

ARTICLE 12
INDEMNIFICATION

 

12.1.     Assembly. Assembly shall defend, indemnify and hold Allergan, its
Affiliates and their respective directors, officers, employees and agents (the
“Allergan Indemnitees”), at Assembly’s cost and expense, harmless from and
against any and all losses, costs, damages, fees or expenses (including
reasonable attorney’s fees and expenses) (“Losses”) incurred in connection with
or arising out of any:

 

(a)     Third Party claims, suits or demands (“Third Party Claims”) arising out
of or in connection with any breach by Assembly of the representations,
warranties or covenants contained in this Agreement;

 

(b)     Third Party Claims arising out of or in connection with the activities
of Assembly or its Affiliates before the Effective Date;

 

(c)     Third Party Claims arising out of or in connection with the Exploitation
of a Compound Candidate, Product Candidate, Licensed Compound or Licensed
Product by Assembly, its Affiliate or their respective designees (including a
subcontractor) but, for avoidance of doubt, excluding Allergan, its Affiliates
and their respective designees (including subcontractors) except to the extent
such relevant act of Exploitation was taken with respect to a Licensed Product
in a Permitted Indication following the Completion of a POC Trial for such
Licensed Product in such Permitted Indication at Allergan’s direction and in
accordance with Allergan’s written instructions, including any such direction
and written instructions provided pursuant to and in accordance with a
Co-Promotion Agreement but, for the avoidance of doubt, not including any
activities not included in or consistent with Allergan’s written instructions;

 

(d)     Third Party Claims arising out of or in connection with Assembly’s
Exploitation of any Reversion Product;

 

(e)     Third Party Claims arising out of or in connection with any negligence
or willful misconduct of Assembly in the exercise of any of its rights or the
performance of any of its obligations under this Agreement; or

 

(f)     Third Party Claims arising under any In-License Agreement;

 

in each case except to the extent that such Losses are (A) subject to
indemnification by Allergan pursuant to Section 12.2 below or (B) attributable
to the negligence or willful misconduct of the Allergan Indemnitees.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 80

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

12.2.     Allergan. Allergan shall defend, indemnify and hold Assembly, its
Affiliates and their respective directors, officers, employees and agents (the
“Assembly Indemnitees”), at Allergan’s cost and expense, harmless from and
against any and all Losses incurred in connection with or arising out of any:

 

(a)     Third Party Claims resulting from either:

 

(i)     the Development of Licensed Products by Allergan, its Affiliates,
Sublicensees and their respective designees (including subcontractors but, for
avoidance of doubt, excluding Assembly, its Affiliates and their respective
designees) ; or

 

(ii)     the Commercialization of Licensed Products by Allergan, its Affiliates,
Sublicensees and their respective designees (including subcontractors but, for
avoidance of doubt, excluding Assembly, its Affiliates and their respective
designees); and

 

(b)     Third Party Claims arising out of or in connection with any breach by
Allergan of the representations, warranties or covenants contained in this
Agreement; or

 

(c)     Third Party Claims arising out of or in connection with any negligence
or wilful misconduct of Allergan in the exercise of any of its rights or the
performance of any of its obligations under this Agreement;

 

in each case except to the extent that such Losses are (A) subject to
indemnification by Assembly pursuant to Section 12.1 above or (B) attributable
to the negligence or willful misconduct of the Assembly Indemnitees.

 

12.3.     Notice of Claim. All indemnification claims in respect of any person
seeking indemnification under Section 12.1 or 12.2 (collectively, the
“Indemnitees” and each an “Indemnitee”) shall be made by the corresponding Party
(the “Indemnified Party”). The Indemnified Party shall give the indemnifying
Party (the “Indemnifying Party”) prompt written notice (an “Indemnification
Claim Notice”) of any Losses or the discovery of any fact upon which such
Indemnified Party intends to base a request for indemnification under Section
12.1 or 12.2, but in no event shall the Indemnifying Party be liable for any
Losses that result from any delay by the Indemnified Party in providing such
notice that materially prejudices the defense of such Third Party Claim. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Losses (to the extent that the nature and amount of
such Losses are known at such time). Together with the Indemnification Claim
Notice, the Indemnified Party shall furnish promptly to the Indemnifying Party
copies of all notices and documents (including court papers) received by any
Indemnitee in connection with the Third Party Claim. The Indemnifying Party
shall not be obligated to indemnify the Indemnified Party to the extent any
admission or statement made by the Indemnified Party materially prejudices the
defense of such Third Party Claim.

 

12.4.     Indemnification Procedure. In respect of Third Party Claims, the
obligations of an Indemnifying Party under this Section 12.4 shall be governed
by and contingent upon the following:

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 81

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(a)     at its option, the Indemnifying Party may assume control of the defense
of any Third Party Claim (which, for the avoidance of doubt, shall include the
conduct of all dealings with such Third Party) by giving written notice to the
Indemnified Party within thirty (30) days after the Indemnifying Party’s receipt
of an Indemnification Claim Notice. The assumption of control of the defense of
a Third Party Claim by the Indemnifying Party shall not be construed as an
acknowledgement that the Indemnifying Party is liable to indemnify any
Indemnitee in respect of the Third Party Claim, nor shall it constitute a waiver
by the Indemnifying Party of any defenses it may assert against any Indemnified
Party’s claim for indemnification.

 

(b)     upon the assumption of the control of the defense of a Third Party Claim
by the Indemnifying Party:

 

(i)     subject to the provisions of Section 12.4(c), it shall have the right to
and shall assume sole control and responsibility for dealing with the Third
Party and the Third Party Claim, including the right to settle the claim on any
terms the Indemnifying Party chooses, but at all times in accordance with the
provisions of Section 12.4(c) and 12.4(d);

 

(ii)     if it chooses, the Indemnifying Party may appoint as counsel in the
defense of the Third Party Claim any law firm or counsel selected by the
Indemnifying Party; and

 

(iii)        except as expressly provided in Section 12.4(c), the Indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party or any Indemnitee in connection
with the analysis, defense, or settlement of the Third Party Claim. In the event
that it is ultimately determined that the Indemnifying Party is not obligated to
indemnify, defend or hold harmless an Indemnitee from and against the Third
Party Claim, the Indemnified Party shall reimburse the Indemnifying Party for
any and all costs and expenses (including lawyers’ fees and costs of suit) and
any Losses incurred by the Indemnifying Party in its defense of the Third Party
Claim with respect to such Indemnified Party or Indemnitee.

 

(c)     without limiting the remainder of this Section 12.4, any Indemnitee
shall be entitled to participate in, but not control, the defense of a Third
Party Claim and to retain counsel of its choice for such purpose; provided, that
such retention shall be at the Indemnitee’s own cost and expense unless (i) the
Indemnifying Party has failed to assume the defense and retain counsel in
accordance with Section 12.4(a) (in which case the Indemnified Party shall
control the defense), or (ii) the interests of the Indemnitee and the
Indemnifying Party with respect to such Third Party Claim are sufficiently
adverse to prohibit the representation by the same counsel of both Parties under
any legal requirement, ethical rules or equitable principles.

 

(d)     with respect to any Losses relating solely to the payment of money to
the Third Party to settle the Third Party Claim and that will not result in the
Indemnified Party or the Indemnitee becoming subject to injunctive relief, and
as to which the Indemnifying Party shall have acknowledged in writing the
obligation to indemnify the Indemnitee under Section 12.4(a), the Indemnifying
Party shall have authority to consent to the entry of any judgment, enter into
any settlement or otherwise dispose of such Losses. With respect to all other
Losses or where the Indemnified Party will be subject to injunctive relief,
where the Indemnifying Party has assumed the defense of a Third Party Claim in
accordance with Section 12.4(a), the Indemnifying Party must not consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Losses, unless it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned or delayed).

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 82

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

(e)     if the Indemnifying Party chooses not to take control of the defense or
prosecute any Third Party Claim, the Indemnified Party shall retain control of
the defense thereof, but no Indemnified Party or Indemnitee shall admit any
liability with respect to, or settle, compromise or discharge, any such Third
Party Claim without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed. The
Indemnifying Party shall not be liable for any settlement or other disposition
of Losses by an Indemnified Party or an Indemnitee under such a Third Party
Claim that is reached without the written consent of the Indemnifying Party,
which consent will not be unreasonably withheld, conditioned or delayed.

 

(f)     if the Indemnifying Party chooses to control the defense of any Third
Party Claim, the Indemnified Party shall, and shall cause each other Indemnitee
to, reasonably cooperate in the defense thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours by the Indemnifying Party to, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Third Party Claim, and making the Indemnified Party, the Indemnitees and
its and their employees and agents available on a mutually convenient basis to
provide additional information and explanation of any records or information, to
the extent the Third Party Claim is subject to indemnification hereunder.

 

12.5.     Expenses. Except as expressly provided above, the reasonable and
verifiable out-of-pocket costs and expenses, including fees and disbursements of
counsel, incurred by the Indemnified Party where it participates in the defense
under Sections 12.4(b)(i) or 12.4(b)(ii) or cooperates pursuant to Section
12.4(f) shall be reimbursed on a quarterly basis by the Indemnifying Party,
without prejudice to the Indemnifying Party’s right to contest the Indemnified
Party’s right to indemnification and subject to refund in the event the
Indemnifying Party is ultimately held not to be obligated to indemnify the
Indemnified Party.

 

12.6.     Insurance. Each Party shall have and maintain, at its sole cost and
expense, an adequate liability insurance (including product liability insurance)
obtained from a reputable insurer to protect against potential liabilities and
risk arising out of activities to be performed under this Agreement and any
agreement related hereto and upon such terms (including coverages and deductible
limits) as are customary in the pharmaceutical industry generally for the
activities to be conducted by such Party under this Agreement. Such liability
insurance shall insure against all types of liability, including personal
injury, physical injury or property damage arising out of such Party’s
activities hereunder. This Section 12.6 shall not create any limitation on the
Parties’ liability under this Agreement. Such insurance information shall be
kept in confidence in the same manner as any other Confidential Information
disclosed by the Parties hereunder.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 83

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

12.7.        Consequential Damages.

 

12.7.1.     EXCEPT IN THE EVENT OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
FRAUD OF A PARTY, IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES BE LIABLE
FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, TREBLE OR CONSEQUENTIAL DAMAGES OR
INDIRECT LOST PROFITS, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL
THEORY; PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT LIMIT (A) BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 8, (B) THE INDEMNIFICATION OBLIGATION
OF SUCH PARTY IN RESPECT OF AMOUNTS ACTUALLY AWARDED AGAINST AN INDEMNIFIED
PARTY AS A PART OF A THIRD PARTY CLAIM UNDER THE PROVISIONS OF THIS ARTICLE 12
OR (C) A BREACH BY ASSEMBLY UNDER THIS AGREEMENT OR A CO-PROMOTION AGREEMENT OF
ITS OBLIGATION TO PROVIDE ITS SHARE OF DETAILING EFFORTS IN CHINA OR THE UNITED
STATES IN ACCORDANCE WITH THIS AGREEMETN OR ANY CO-PROMOTION AGREEMENT.

 

12.7.2.     Nothing in this Agreement shall limit a Party’s liability for death
or personal injury caused by its negligence or for fraud.

 

ARTICLE 13
MISCELLANEOUS

 

13.1.     Assignment. Neither Party may assign or transfer (whether by operation
of applicable Law or otherwise) this Agreement or any rights or obligations
hereunder without the prior written consent of the other Party, except that a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a successor to substantially all of the business to which this
Agreement relates, whether in a merger, sale of stock, sale of assets,
reorganization or other transaction. Further, each Party shall have the right to
cause the performance by an Affiliate of some or all of such Party’s obligations
hereunder, without the prior written consent of the other Party. In all cases,
the assigning Party shall provide the other Party with prompt written notice of
any such assignment and the permitted assignee shall assume the obligations of
the assigning Party hereunder in writing. No assignment of this Agreement shall
act as a novation or release of either Party from responsibility for the
performance of any accrued obligations.

 

13.2.     Non-Solicitation of Employees. During the R&D Term and for a period of
three (3) years thereafter, each Party agrees that it will not directly recruit,
solicit or induce any employee of the other Party who is directly associated
with the performance under the R&D Plan to terminate his or her employment with
such other Party. However, nothing set forth in this Section 13.2 shall prohibit
a Party from indirectly recruiting, soliciting or inducing such employees to
leave the other Party through the use of general searches, general
advertisements and solicitations in trade journals and the like not targeting
such employees, or from discussing employment opportunities with such employees
to the extent such employees contact such Party first.

 

13.3.     Governing Law. This Agreement and any dispute or claim arising out of
or in connection with it (whether contractual or non-contractual in nature such
as claims in tort, from breach of statute or regulation or otherwise) shall be
governed by and construed in accordance with the laws of the State of New York,
excluding: (a) any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction; and (b) any dispute with respect to
infringement, validity, or enforceability of any Patent, which shall be governed
by and construed and enforced in accordance with the laws of the jurisdiction in
which such Patent is issued or published.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 84

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

13.4.     Dispute Resolution. Subject to Section 10.4, any dispute or claim
arising out of or in connection with this Agreement other than a dispute or
claim that (a) may arise under Section 9.2, (b) relates to the scope,
construction, validity, or enforceability of any Patent in a country within the
Territory, (c) otherwise requires the interpretation or application of
applicable Law regarding Patents to resolve such dispute or claim or (d) for
which a Party or other Person has been granted final decision-making authority
hereunder (including Section 9.1.6(c)) (but excluding disputes about the
applicability of such grant of final decision-making authority which shall be
subject to this Section 13.4), including any question regarding the Agreement’s
existence, validity or termination shall be referred to and finally resolved by
arbitration under the rules of the International Chamber of Commerce (“ICC”),
which are deemed incorporated into this Section 13.4. The place of arbitration
shall be New York. The language to be used in the arbitration procedures shall
be English. The arbitration proceedings, including any outcome, shall be
confidential. Nothing in this Section 13.4 will preclude either Party from
seeking equitable interim or provisional relief from a court of competent
jurisdiction including a temporary restraining order, preliminary injunction or
other interim equitable relief, concerning a dispute either prior to or during
any arbitration if necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding. The number of
arbitrators shall be three (3), of which each Party shall appoint one (1), the
arbitrators so appointed will select the third and final arbitrator. The
arbitrators shall have experience in pharmaceutical licensing disputes. In
connection with a proceeding initiated by a Party seeking a more specific time
period reasonably required by a breaching Party to cure a breach under Section
10.3, the arbitrators shall be instructed to consider the time period that would
reasonably be required to cure the applicable material breach by the allegedly
breaching Party using Commercially Reasonable Efforts.

 

13.5.     Force Majeure. Neither Party shall be liable to the other for any
failure or delay in the fulfillment of its obligations under this Agreement
(other than the payment of monies due and owing to a Party under this
Agreement), when any such failure or delay is caused by fire, flood,
earthquakes, explosions, sabotage, terrorism, civil commotions, riots,
invasions, wars, peril of the sea or requirements of Governmental Authorities
(each, a “Force Majeure Event”). In the event that either Party is prevented
from discharging its obligations under this Agreement on account of a Force
Majeure Event, the performing Party shall promptly notify the other Party, and
such other Party shall use good faith efforts to discharge its obligations, even
if in a partial or compromised manner.

 

13.6.     Expenses. Except as otherwise expressly provided herein or mutually
agreed, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be borne by the Party incurring such
costs and expenses.

 

13.7.     No Agency. Nothing herein contained shall be deemed to create an
agency, joint venture, amalgamation, partnership or similar relationship between
Assembly and Allergan. Notwithstanding any of the provisions of this Agreement,
neither Party shall at any time enter into, incur, or hold itself out to Third
Parties as having authority to enter into or incur, on behalf of the other
Party, any commitment, expense, or liability whatsoever, and all contracts,
expenses and liabilities undertaken or incurred by one Party in connection with
or relating to the Development, manufacture or Commercialization of a Licensed
Compound or Licensed Product shall be undertaken, incurred or paid exclusively
by that Party, and not as an agent or representative of the other Party.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 85

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

13.8.     No Third Party Beneficiaries. The warranties and agreements contained
in this Agreement are for the sole benefit of the Parties, and in Allergan’s
case, Allergan’s Affiliates, and their respective successors and permitted
assigns, and they shall not be construed as conferring any rights to any other
Persons.

 

13.9.     Entire Agreement; Amendment. This Agreement (including all schedules
and exhibits hereto) constitutes the entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements or
understandings, oral or written, with respect to such matters. The Parties
acknowledge that this Agreement has not been entered into wholly or partly in
reliance on, nor has either party been given, any warranty, statement, promise
or representation by the other or on its behalf other than as expressly set out
in this Agreement. This Agreement may be amended or modified only by a writing
signed by both Parties.

 

13.10.     Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom, and (d) in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.

 

13.11.     Extension; Waiver. At any time, either Assembly or Allergan may (a)
with respect to obligations owed to it or the performance of other acts for its
benefit, extend the time for the performance of such obligations or such other
acts to be performed hereunder by the other, (b) waive any inaccuracies in the
representations and warranties of the other contained herein or in any document
delivered pursuant hereto and (c) waive compliance with any of the conditions to
the obligations of the other contained herein. Any agreement on the part of
either Party to any such extension or waiver shall be valid only if set forth in
an instrument executed by such Party. No such waiver shall be operative as a
waiver of any other subsequent requirement of this Agreement. The failure of any
Party to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights.

 

13.12.     Notices. All communications required to be made under this Agreement
shall be effective upon receipt, and shall be sent to the addresses set out
below, or to such other addresses as may be designated by one Party to the other
by notice pursuant hereto, by (a) internationally recognized overnight courier;
(b) prepaid registered or certified US mail, return receipt requested; or (c)
facsimile transmission or other electronic means of communication with
confirmation by letter sent by the close of business on or before the next
following Business Day at the address set forth below, or such other address as
may be designated in writing hereafter, in the same manner, by such Party as
follows:

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 86

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

If to Assembly, as follows:

 

Assembly Biosciences, Inc.

11711 N. Meridian street, Suite 310

Carmel, IN 46032

Attention: Chief Executive Officer

 

With copies (which shall not constitute notice) to:

 

Assembly Biosciences, Inc.

11711 N. Meridian street, Suite 310

Carmel, IN 46032

Attention: Chief Scientific Officer, Microbiome

 

Goodwin Procter

100 Northern Avenue

Boston, MA 02210

Attention: Christopher Denn

 

If to Allergan, as follows:

 

Allergan Pharmaceuticals International Limited

Clonshaugh Industrial Estate

Coolock

Dublin 17, Ireland

Attention: General Manager

Facsimile: 353 (0)1 435 7775

 

with copies (which shall not constitute notice) to:

 

Allergan Pharmaceuticals International Limited

Clonshaugh Industrial Estate

Coolock

Dublin 17, Ireland

Attention: Secretary

Facsimile: 353 (0)1 435 7775

 

and

 

Allergan, Inc.

Morris Corporate Center III

400 Interpace Parkway

Parsippany, NJ 07054

Attention: General Counsel

Facsimile: (862) 261-7923

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 87

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

13.13     HSR Act Compliance.

 

13.13.1     HSR Filing. Each of Assembly and Allergan shall make an HSR Filing
as soon as practicable and advisable (but no later than fifteen (15) Business
Days, unless the Parties mutually agree otherwise) after the Execution Date. The
Parties shall cooperate with one another to the extent necessary in the
preparation of any such filings. Each Party shall be responsible for its own
costs and expenses associated with any such filings and Allergan shall be
responsible for the filing fee.

 

13.13.2     HSR Clearance. In connection with obtaining HSR Clearance, Assembly
and Allergan shall use their respective commercially reasonable efforts (a) to
secure the early termination or expiration of any waiting periods under the HSR
Act and (b) to resolve as promptly as practicable any objections that may be
asserted by the FTC or the Antitrust Division of the DOJ with respect to the
transactions notified in the HSR Filing; provided, that (i) the term
“commercially reasonable efforts” as used in this Section 13.13.1 shall not
require Assembly or Allergan to (a) sell, divest (including through a license or
a reversion of licensed or assigned rights), hold separate, transfer, or dispose
of any portion of the assets, operations, rights, product lines, or businesses,
or interests therein, of itself or any of its Affiliates (or consent to any of
the foregoing actions), (b) restrain, restrict, prohibit or limit the ability of
Allergan or Assembly to conduct its business or own its assets (or consent to
any of the foregoing actions) or (c) litigate or otherwise formally oppose any
determination (whether judicial or administrative in nature) by a Governmental
Authority seeking to challenge the transactions contemplated by this Agreement
or impose any of the restrictions referenced in clause (a) or (b) above;
provided, that (i) Allergan shall not be required to agree to or effectuate any
remedy related to any Assembly assets and (ii) Assembly shall not agree to or
effectuate any remedy without the prior written consent of Allergan. Without
limiting the foregoing, Assembly and Allergan each hereby covenants and agrees
to use its commercially reasonable efforts to comply as promptly as advisable
with or, as advisable, request modifications to any requests for additional
information by FTC or DOJ (and if such request is a Second Request, to certify
substantial compliance as promptly as is practicable and advisable).

 

13.13.3     Cooperation. In connection with obtaining HSR Clearance, each of
Assembly and Allergan shall (a) cooperate with each other in connection with any
investigation or other inquiry relating to an HSR Filing and the transactions
contemplated by this Agreement; (b) keep the other Party or its counsel informed
of any material communication received from or given to the FTC or DOJ relating
to the HSR Filing and the transactions contemplated by this Agreement (and
provide a copy to the other Party if such material communication is in writing);
(c) permit the other Party or its counsel to review in advance, and in good
faith consider the views of the other Party or its counsel concerning, any
written submission or filing (and documents submitted therewith) intended to be
given to the FTC or DOJ; and (d) not participate in any substantive meeting or
substantive discussion with FTC or DOJ in respect of investigation or inquiry
concerning the transactions contemplated hereby unless it consults with the
other party in advance and, except as prohibited by applicable Law or
Governmental Authority, gives the other party the opportunity to attend and
participate thereat; provided, that after good faith consideration of any input
from Assembly, Allergan shall make the final determination as to the appropriate
strategy relating to any filing or submission that is necessary under the HSR
Act, including with respect to any filings, notifications, submissions and
communications with or to the FTC or the Antitrust Division of the DOJ.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 88

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

13.14.     Further Assurances. Each Party shall perform all further acts and
things and execute and deliver such further documents as may be necessary or as
the other Party may reasonably require to implement or give effect to this
Agreement.

 

13.15.     No Strict Construction. This Agreement shall be construed as if it
were drafted jointly by the Parties.

 

13.16.     Headings. The headings herein are for convenience purposes only and
shall not be used to interpret any of the provisions hereof.

 

13.17.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile transmission or by
electronic mail in “portable document format” (“.pdf”) shall be as effective as
an original executed signature page.

 

13.18.     Non-Exclusive Remedies. The remedies set forth in this Agreement
shall be in addition to, and shall not be to the exclusion of, any other
remedies available to the Parties at Law, in equity or under this Agreement;
provided, that in assessing the remedies available to Assembly, the rights
transferred to Assembly following a termination of this Agreement shall be taken
into account and in assessing the remedies available to Allergan, any exercise
of the right of set-off, and, any reduction in Allergan’s payment obligations to
Assembly and the imposition of payment obligations on Assembly to Allergan, on
certain terminations of this Agreement, as applicable, shall be taken into
account.

 

[Signature page follows]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. 89

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

IN WITNESS WHEREOF this Agreement has been signed by the duly authorized
representatives of the Parties as of the Execution Date. 

    SIGNED for and by behalf of   ASSEMBLY BIOSCIENCES, INC. /s/ Derek A. Small
      Derek A. Small, President & CEO   Print Name and Title     SIGNED for and
by behalf of   ALLERGAN PHARMACEUTICALS INTERNATIONAL LIMITED /s/ Tom Daunt    
  Tom Daunt, Director   Print Name and Title

 

[Signature Page to Research, Development, Collaboration and License Agreement]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Exhibit A

 

Indications

 

Irritable bowel syndrome – constipation, diarrhea and mixed (IBS-c, IBS-d and
IBS-m)

Ulcerative colitis (UC)

Crohn’s disease

[* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 1.1

201 Compound Candidate (Initial Indication - ulcerative colitis)

 

201 Compound Candidate is under development. [* * *] for 201 Compound Candidate
(Initial Indication - ulcerative colitis) [* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 1.2

301 Compound Candidate (Initial Indication - Crohn’s disease)

 

301 Compound Candidate is under development. [* * *] for 301 Compound Candidate
(Initial Indication - Crohn’s disease) [* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 1.103

 

Knowledge

 

Knowledge – Assembly

[* * *]

 

Knowledge – Allergan

[* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 1.108

Licensed Compound Patents

 

[* * *]

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

[* * *]

 

Patent/
Application
Number   Patent Filing
Date   Title   Remarks [* * *]   [* * *]   [* * *]   [* * *]               [* *
*]   [* * *]   [* * *]   [* * *]               [* * *]   [* * *]   [* * *]   [*
* *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 1.153

 

R&D Plan

 

[* * *]

 

RESEARCH AND DEVELOPMENT PLAN

 

OUTLINE

 

[* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 8.5.1(c)

 

Press

Releases

 

NEWS RELEASE

 



  CONTACTS:           ALLERGAN ASSEMBLY   INVESTORS: INVESTORS:   Lisa
DeFrancesco Lauren Glaser   (862) 261-7152 (415) 521-3828         MEDIA: MEDIA:
  Mark Marmur Barbara Lindheim   (862) 261-7558 (212) 584-2276

 

 

Allergan Enters Into Licensing Agreement with Assembly Biosciences to Obtain
Worldwide Rights to Microbiome Gastrointestinal Development Programs

 

— Expands Allergan’s Innovative GI Pipeline with ABI-M201 and ABI-M301,
Preclinical Compounds Targeting Ulcerative Colitis and Crohn’s Disease, as well
as Future Compounds for Irritable Bowel Syndrome —

 

DUBLIN, IRELAND and INDIANAPOLIS, INDIANA (USA) – January 9, 2017 – Allergan plc
(NYSE: AGN) and Assembly Biosciences, Inc. (NASDAQ: ASMB) today announced that
Allergan has entered into a research, development, collaboration and license
agreement for the worldwide rights to Assembly’s microbiome gastrointestinal
(GI) development programs. The agreement provides Allergan with worldwide rights
to preclinical compounds ABI-M201 and ABI-M301, targeting ulcerative colitis
(UC) and Crohn’s disease (CD), as well as two additional compounds to be
identified by Assembly for Irritable Bowel Syndromes (IBS); with Diarrhea
(IBS-D), with Constipation (IBS-C) or Mixed (IBS-M).

 

Under the terms of the agreement, Allergan will make an upfront payment to
Assembly of $50 million for the exclusive, worldwide rights to develop and
commercialize the UC, CD and IBS compounds. Additionally, Assembly will be
entitled to receive success-based development and commercial milestone payments.
Assembly is also eligible to receive tiered royalties based on net sales.
Allergan and Assembly will generally share development costs through
proof-of-concept (POC) studies, and Allergan will assume all post-POC
development costs.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

The Assembly microbiome program consists of a fully integrated platform that
includes a robust strain identification and selection process, methods for
strain isolation and growth under current Good Manufacturing Practices and a
patent-pending delivery system, GEMICEL®, which allows for targeted oral
delivery of live biologic and conventional therapies to the lower
gastrointestinal tract.

 

“The Microbiome — the microbial populations that colonize the human body — is
rapidly gaining prominence in numerous fields of research relevant to Allergan’s
key areas of focus, including GI disorders,” said David Nicholson, Chief R&D
Officer, Allergan. “Assembly is well positioned to identify and select unique
therapeutic candidates and deliver them to the optimal site in the GI tract
through a novel oral delivery system.”

 

This collaboration reinforces Allergan’s commitment to building a robust
portfolio through Open Science. As with most of our agreements, we enter into
partnerships which, through creative structures, leverage the expertise of our
partners to potentially deliver innovative treatments for improved patient care.

 

“Our fully-integrated microbiome platform reflects Assembly’s commitment as one
of the leaders in the exciting new field of microbiome therapeutics, which has
the potential to address a range of diseases in entirely new ways,” said Derek
Small, Chief Executive Officer of Assembly. “We are delighted to enter into this
collaboration with Allergan, an innovator in GI, as we work together to realize
the potential of microbiome therapies and provide treatments to patients with
serious GI disorders.”

 

“Inflammatory diseases of the GI tract, including Crohn’s disease and ulcerative
colitis, are debilitating conditions that remain poorly treated for many
patients,” said Martin J. Blaser, MD, Director of the New York University Human
Microbiome Program. “Therapies leveraging the microbiome may be able to address
these disorders in fundamentally new ways. I am encouraged that microbiome
innovators such as Assembly and Allergan are working to convert their promising
new approaches into clinically useful products to help these patients.”

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

The transaction is expected to close in the first quarter of 2017, subject to
customary closing conditions, including the expiration or early termination of
the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
1976.

 

About Crohn’s Disease and Ulcerative Colitis1,2

 

Crohn’s disease and ulcerative colitis are chronic inflammatory conditions of
the gastrointestinal tract. Crohn’s disease most commonly affects the end of the
small bowel (the ileum) and the colon (also called the large intestine), but it
may affect any part of the gastrointestinal (GI) tract, from the mouth to the
anus. Ulcerative colitis is limited to the colon. It is estimated that 1.6
million Americans and 2.2 million Europeans suffer from Crohn's disease or
ulcerative colitis. The majority of patients are diagnosed in young adulthood
and these incidence rates continue to rise, which will continue to place a
significant burden on global healthcare systems.

 

About Allergan plc

 

Allergan plc (NYSE: AGN), headquartered in Dublin, Ireland, is a bold, global
pharmaceutical company and a leader in a new industry model – Growth Pharma. 
Allergan is focused on developing, manufacturing and commercializing branded
pharmaceuticals, devices and biologic products for patients around the world.

 

Allergan markets a portfolio of leading brands and best-in-class products for
the central nervous system, eye care, medical aesthetics and dermatology,
gastroenterology, women's health, urology and anti-infective therapeutic
categories.

 

Allergan is an industry leader in Open Science, the Company’s R&D model, which
defines our approach to identifying and developing game-changing ideas and
innovation for better patient care. This approach has led to Allergan building
one of the broadest development pipelines in the pharmaceutical industry with
70+ mid-to-late stage pipeline programs in development.

 

Our Company’s success is powered by our more than 16,000 global colleagues’
commitment to being Bold for Life. Together, we build bridges, power ideas, act
fast and drive results for our customers and patients around the world by always
doing what is right.

 

With commercial operations in approximately 100 countries, Allergan is committed
to working with physicians, healthcare providers and patients to deliver
innovative and meaningful treatments that help people around the world live
longer, healthier lives every day.

 

For more information, visit Allergan's website at www.Allergan.com.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

About Assembly Biosciences

 

Assembly Biosciences, Inc. is a clinical-stage public biotechnology company
developing two innovative platform programs: an HBV program advancing a new
class of oral therapeutics for the treatment of hepatitis B virus (HBV)
infection and a microbiome program developing novel oral biotherapeutics
designed to address diseases associated with the microbiome. Assembly’s HBV
program is advancing multiple drug candidates with the aim of increasing cure
rates in patients with chronic HBV. The company's microbiome program consists of
a fully integrated platform that includes a robust strain identification and
selection process, methods for strain isolation and growth under current Good
Manufacturing Practices and a patent-pending delivery system, GEMICEL®, which
allows for targeted oral delivery of live biologic and conventional therapies to
the lower gastrointestinal tract. Assembly is developing a robust pipeline of
product candidates in multiple disease indications. For more information, visit
assemblybio.com.

 

Forward-Looking Statement

 

Statements contained in this press release that refer to future events or other
non-historical facts are forward-looking statements that reflect Allergan's
current perspective of existing trends and information as of the date of this
release. Except as expressly required by law, Allergan disclaims any intent or
obligation to update these forward-looking statements. Actual results may differ
materially from Allergan's current expectations depending upon a number of
factors affecting Allergan's business. These factors include, among others, the
difficulty of predicting future clinical results based on prior clinical
results; the timing or outcome of FDA approvals or actions, if any; the impact
of competitive products and pricing; market acceptance of and continued demand
for Allergan's products; difficulties or delays in manufacturing; and other
risks and uncertainties detailed in Allergan's periodic public filings with the
Securities and Exchange Commission, including but not limited to Allergan's
Annual Report on Form 10-K for the year ended December 31, 2015 and Quarterly
Report on Form 10-Q for the quarter ended June 30, 2016 (certain of such
periodic public filings having been filed under the "Actavis plc" name). Except
as expressly required by law, Allergan disclaims any intent or obligation to
update these forward-looking statements.

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

The information in this press release contains estimates and other
forward-looking statements regarding future events, including statements about
the clinical and therapeutic potential of Assembly’s development programs, its
ability to receive payments from Allergan under the collaboration agreement and
plans, strategies, and intentions related to Assembly’s programs. Certain
forward looking statements may be identified by reference to a future period or
periods or by use of forward-looking terminology such as "developing,"
"potential," "projected," "positioned," "eligible" or "may." Such
forward-looking statements, which Assembly intends to be covered by the safe
harbor provisions contained in Section 27A of the Securities Act of 1933, as
amended, and Section 21E of the Securities Exchange Act of 1934, as amended, are
just predictions and are subject to risks and uncertainties that could cause the
actual events or results to differ materially. These risks and uncertainties
include, among others: the components, timing, cost and results of clinical
trials and other development activities involving Assembly’s product candidates
(including those licensed to Allergan); the unpredictability of the preclinical
and clinical development of Assembly’s product candidates and of the duration
and results of regulatory review of those candidates by the FDA and foreign
regulatory authorities; Assembly’s anticipated capital expenditures, Assembly’s
estimates regarding its capital requirements, and its need for future capital;
and the possible impairment of, or inability to obtain, intellectual property
rights and the costs of obtaining such rights from third parties. These and
other potential risks and uncertainties that could cause actual results to
differ from the results predicted are more fully detailed under the heading
"Risk Factors" in Assembly’s Annual Report on Form 10-K for the year ended
December 31, 2015, and Quarterly Report on Form 10-Q for the quarter ending
September 30, 2016 filed with the Securities and Exchange Commission. It is not
possible for Assembly management to predict all risks nor can Assembly assess
the impact of all factors on its business or the extent to which any factor, or
combination of factors, may cause actual results to differ materially from those
contained in any forward-looking statements Assembly may make. In light of these
risks, uncertainties and assumptions, the forward-looking events and
circumstances discussed in this press release may not occur and actual results
could differ materially and adversely from those anticipated. Except as required
by law, Assembly assumes no obligation to update publicly any forward-looking
statements, whether as a result of new information, future events or otherwise.

 

1 Crohn's & Colitis Foundation of America: What are Crohn's Disease and
Ulcerative Colitis?: http://www.ccfa.org/what-are-crohns-and-colitis/

 

2 Nature Reviews Gastroenterology & Hepatology 12, 720-727 (2015):
http://www.nature.com/nrgastro/journal/v12/n12/full/nrgastro.2015.150.html

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 8.5.2

 

Confidential Treatment of Agreement – [Redacted Agreement]

 

[This schedule 8.5.2 is reflected in the form of this agreement to which this
Schedule is attached]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

CONFIDENTIAL TREATMENT REQUESTED

BY ASSEMBLY BIOSCIENCES, INC.

 

Schedule 11.2

Exception to Reps & Warranties

 

These Schedules are qualified in their entirety by reference to specific
provisions of the Agreement and are not intended to constitute, and shall not be
construed as constituting, any representation or warranty of Assembly, except as
and to the extent expressly provided in the Agreement. The representations and
warranties set forth in Sections 11.1 and 11.2 of the Agreement are the only
representations and warranties of any kind being made to Allergan. Matters,
facts or items disclosed in any section of these Schedules shall be deemed to be
disclosed with respect to any other section of these Schedules.

 

[* * *]

 

[* * *] The confidential content of this Exhibit 10.1 has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.  

 

